       Case 3:98-cv-00400-JWD-RLB                   Document 849           06/29/20 Page 1 of 114




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

    CHARLES ADAMS, ET AL.                                         CIVIL ACTION

    VERSUS                                                        NO. 98-400-JWD-RLB

    UNITED ASSOCIATION OF
    JOURNEYMEN AND APPRENTICES
    OF THE PLUMBING AND
    PIPEFITTING INDUSTRY OF THE
    UNITED STATES AND CANADA, AFL-
    CIO, LOCAL 198, ET AL.

                                          RULING AND ORDER

        This matter comes before the Court on Defendant United Association of Journeymen and

Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO,

Local 198’s (“Defendant” or “Local 198”) Motions for Summary Judgment. (Docs. 737 and 804).

There are 38 Plaintiffs (collectively “Plaintiffs”) remaining in this matter.1 (Doc. 773-1). The first

motion for summary judgment was filed on October 31, 2019 (“MSJ 1”), and it applies to 19

Plaintiffs.2 (Doc. 737). The second motion for summary judgment was filed on February 18, 2020

(“MSJ 2”), and it applies to 19 Plaintiffs.3 (Doc. 804). Plaintiffs submitted memoranda in

opposition to the motions. (Docs. 770, 775, 781, 784, 795, 827, 831, and 842). Defendant replied.


1
  The following Plaintiffs have pending claims: Charles Adams; Larry Bell; Yvonne Catherine; Umeca O’Conner;
Corey Catherine; Leo Davis; David Dixon; Wayne Dukes; Earnest Ford, Sr.; Lee Fox; Larry Freeman; Kevin Gauthier;
Larry Gilmore; Rayfield Goings; John Green; Alfreddie Greensberry; Mannie Henderson; Clyde Holliday; Freddie
Jackson; Michael Jackson; Jonas Jacob; Earnest Johnson; Carl Judson; Freddie Judson, Jr.; Kenneth Judson; Michael
Kyles; Herbert Lavergne; Roberta McDomic; James Miles; Sam Parker; Lionel Richard; Donald Robertson; Willie
Stone; Earl Turner; Alfred Wallace; James White; Derrick Wicker; and Tommie Williams.
2
  MSJ 1 seeks to dismiss the claims of the following Plaintiffs: Larry Bell; Yvonne Catherine; Umeca O’Conner;
Corey Catherine; Leo Davis; Wayne Dukes; Earnest Ford, Sr.; Larry Gilmore; Rayfield Goings; Alfreddie
Greensberry; Freddie Jackson; Carl Judson; Kenneth Judson; Roberta McDomic; Sam Parker; Willie Stone; Earl
Turner; Alfred Wallace; and Derrick Wicker.
3
  MSJ 2 seeks to dismiss the claims of the following Plaintiffs: Charles Adams; David Dixon; Lee Fox; Larry Freeman;
Kevin Gauthier; John Green; Mannie Henderson; Clyde Holliday; Michael Jackson; Jonas Jacob; Earnest Johnson;
Freddie Judson, Jr.; Michael Kyles; Herbert Lavergne; James Miles; Lionel Richard; Donald Robertson; James White;
and Tommie Williams.
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 2 of 114




(Docs. 786, 789, 800, 810, 833, and 844). Oral argument is not necessary. The Court has carefully

considered the law, the facts in the record, and the arguments and submissions of the parties and

is prepared to rule. For the following reasons, Defendant’s motions for summary judgment are

granted in part and denied in part.

       Also before the Court is Plaintiffs’ Motion to Strike. (Doc. 793). Defendant opposed the

motion to strike. (Doc. 801). For the following reasons, Plaintiffs’ motion to strike is denied with

prejudice.

I.     Plaintiffs’ Claims and Procedural Background

       The original 99 Plaintiffs filed a “Class Action Complaint” on May 1, 1998. (Doc. 1). The

proposed class of Plaintiffs are all African Americans who: are or have been members of the Local

198; have sought and been denied membership in the Local 198; have been or are currently

enrolled in the Local 198’s apprenticeship program; or have sought admittance and been denied

admission to the Local 198 apprenticeship training program. (Id., p. 7). The sole remaining

Defendant is Local 198. Plaintiffs allege that Local 198 discriminates based on race in the

following ways: job assignments; job referrals; lay-offs; board leadership; maintaining a hostile

work environment; using racial slurs and epithets; training; compensation; hiring; benefits;

representation; recalls; job opportunities; retaliation; preventing work in supervisory positions;

lack of assistance in disputes and providing defense; and admissions. (Id., pp. 9-19).

       On July 28, 1998, Plaintiffs moved to certify the class. (Doc. 27). Magistrate Judge Dalby

recommended that the action not be certified as a class action on August 31, 1999. (Doc. 185).

The Court adopted this recommendation and denied the motion to certify the class on October 29,

1999. (Doc. 196).




                                                 2
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 3 of 114




       Plaintiffs amended their original complaint on July 27, 2001, adding additional Plaintiffs.

(Doc. 227). Two additional amending complaints were filed on December 3, 2001, naming

additional Plaintiffs. (Doc. 274 and 283). On February 14, 2002, Plaintiffs amended the complaint

again, naming additional Plaintiffs. (Doc. 335). Plaintiffs were added in the amended complaint

filed on November 4, 2002. (Doc. 493). A final amended complaint was filed on April 15, 2003,

(Doc. 518); however, no new Plaintiffs were named in the final amendment.

       This case arises out of Local 198’s alleged violations of: (1) the Civil Rights Act of 1866

pursuant to 42 U.S.C. § 1981 (“Section 1981 claims”); (2) Louisiana state law for acts of racial

discrimination pursuant to La. Rev. Stat. 23:332(C)(1) and (2) and (D) (“discrimination claims

under state law”); (3) Louisiana state law for acts of negligence, gross negligence and/or willful

and wanton negligence (“negligence claims”); and (4) Title VII of the Civil Rights Act of 1964

pursuant to 42 U.S.C. § 2000e (“Title VII claims”). Defendant’s motions seek to dismiss

Plaintiffs’ Section 1981 claims, discrimination claims under state law, and Title VII claims.

Defendant does not address Plaintiffs’ negligence claims; therefore, the negligence claims are not

presently before the Court and will remain pending.

II.    Relevant Standard

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the material

facts … [T]he nonmoving party must come forward with ‘specific facts showing that there is a

genuine issue for trial.’” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87, 106 S. Ct. 1348, 89 L.Ed.2d 538 (1986) (internal citations omitted). The non-mover’s



                                                 3
       Case 3:98-cv-00400-JWD-RLB                Document 849       06/29/20 Page 4 of 114




burden is not satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a

‘scintilla’ of evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(citations

and internal quotations omitted). The party opposing the motion for summary judgment may not

sit on his hands, complacently relying on the pleadings. Weyant v. Acceptance Ins. Co., 917 F.2d

209 (5th Cir. 1990). “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co.,

475 U.S. at 587. General allegations that fail to reveal detailed and precise facts will not prevent

the award of summary judgment. Walton v. Alexander, 20 F.3d 1350, 1352 (5th Cir. 1994).

Further:

               In resolving the motion, the court may not undertake to evaluate the credibility
               of the witnesses, weigh the evidence, or resolve factual disputes; so long as the
               evidence in the record is such that a reasonable jury drawing all inferences in
               favor of the nonmoving party could arrive at a verdict in that party’s favor, the
               court must deny the motion.

Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).

III.    Discussion

        A.        Parties’ Arguments

                  1.      Defendant’s Memoranda in Support (Docs. 737-2 and 804-1)

        Defendant’s motions are premised on the same basic tenet: when Plaintiffs filed their

complaint, they alleged an “array of discriminatory conduct”, but they did not specify which

Plaintiffs experienced what conduct. (Doc. 737-2, p. 8). Although Plaintiffs amended their

complaint numerous times, Defendant claims that they did not allege additional facts, rendering

the complaint lacking in specificity as to each Plaintiff and his/her personal experience. (Id.).

Indeed, Defendant alleges that Plaintiffs do not satisfy the requirements of pleading under Rule 8.

(Id., n. 6).



                                                    4
       Case 3:98-cv-00400-JWD-RLB                Document 849      06/29/20 Page 5 of 114




        Defendant also argues that Plaintiffs’ claims should be dismissed on numerous other

grounds: untimeliness, (id., p. 9); failure to state a claim against Local 198 as Plaintiffs’ complaints

are regarding employers and contractors outside the agency of Local 198, (id.); and/or a failure to

allege or show disparate impact in order to prove his/her discrimination claim, (id.). Defendant

then organizes its arguments into four groups: (1) the acts of other entities or individuals for whom

Local 198 cannot be found liable, (id., pp. 11-17); (2) allegations for which there is no evidentiary

support or legal basis, (id., pp. 17-23); (3) “invalid” Title VII claims, (id., pp. 23-25); and (4) no

factual basis or genuine issue for trial, (id., pp. 25-46).

                        a.      Other Entities

        Defendant argues that it is not liable for the acts taken by the Education Fund. (Id., p. 11).

The Education Fund is the apprenticeship program for Local 198. (Id.). Defendant argues that

the Education Fund is a separate entity “whose funds are held in trust” and which is run by its own

Board of Trustees. (Id., p. 12). After serving one year in the apprenticeship program, individuals

are eligible to join Local 198.       (Id.).   Defendant contends that any complaints about the

apprenticeship program should be dismissed because Local 198 is not responsible for those

complaints, only the Education Fund is. (Id., pp. 12-13). The Education Fund is not a named

Defendant.

        Next, Defendant argues that it is not liable for the “unauthorized acts” of its individual

union members. (Id., p. 13). For example, “some” of the members of Local 198 are trustees for

or are employed by the Education Fund. Defendant argues that Local 198 is not liable for any

actions taken by these members in those capacities because these acts are separate and apart from

Local 198. (Id.).




                                                    5
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 6 of 114




       Defendant also argues that it is not liable for the actions of “other employers”. (Id.). Many

Plaintiffs complain of discriminatory treatment or adverse working conditions on work sites.

Defendant contends that only the particular contractor or employer has control of its work site, and

it is that employer’s actions about which Plaintiffs complain, not Local 198. Therefore, Defendant

cannot be found liable for those complaints, if proven. (Id., pp. 14-17).

                       b.      No Evidentiary Support or Legal Basis

       Defendant argues that Local 198 is not liable for the “call-out”, “recall” or “call-back”

process. (Id., p. 17). This process is set out in the collective bargaining agreements, and it allows

the contractor or employer to “call for” a specific worker by name. (Id.). Plaintiffs claim that this

process was applied in a discriminatory manner. (Id., citing Doc. 648, p. 2). Defendant argues

that there is no evidence or sufficient factual allegations to support this claim, only “baseless

conjectures”. (Id., pp. 19, 20).

       Next, when any union is unable to fill a job with workers from its own union, it may reach

out to other jurisdictions to fill the job with other workers. (Id., p. 22). Local 198 kept an informal

list of members who expressed an interest in out-of-town work. Those members were contacted

when Local 198 was aware of a need. This process is called “referrals”. (Id.). “Many” Plaintiffs

claim that Defendant discriminated in how it administered referrals. Defendant argues that there

is “not a shred of evidence to support these baseless suspicions”. (Id.).

       Defendant then argues that Plaintiffs’ “miscellaneous” claims or “dashed expectations”

should be dismissed for lack of factual allegations to support these claims. (Id., pp. 22-23).

                       c.      “Invalid” Title VII Claims

       The third group of arguments is based upon the premise that Plaintiffs do not present

“valid” Title VII claims. (Id., p. 23). Plaintiffs filed their initial complaint on May 1, 1998,



                                                  6
        Case 3:98-cv-00400-JWD-RLB                    Document 849            06/29/20 Page 7 of 114




alleging that Plaintiffs filed a charge with the EEOC and that Plaintiffs would amend the complaint

to seek damages under Title VII once the EEOC issued right to sue letters. (Doc. 1, ¶ 86). Plaintiffs

sought leave of court to amend the complaint on March 21, 2001, attempting to assert claims under

Title VII because the right to sue letters were issued; however, this amendment was withdrawn.

(Docs. 208 and 224). On July 27, 2001, Plaintiffs sought leave of court to amend their complaint

a second time; however, Defendant claims the record does not reflect that leave of court was

granted.     (Doc. 227).        Defendant contends that Plaintiffs withdrew the “second” amended

complaint within the “fifth” amended complaint. (Doc. 737-2, p. 24). A “fourth” and “fifth”

amended complaint were filed on December 3, 2001. (Docs. 274 and 283). There is no “third”

amended complaint. In the “fifth” amended complaint, Plaintiffs repeat the same language as is

contained in the initial complaint regarding an intention to later amend and assert claims under

Title VII. (Doc. 283, ¶ 85). Defendant argues that none of the Title VII claims are “actionable”

because no Plaintiff filed a complaint alleging Title VII claims within 90 days of receipt of a right

to sue letter and because no Plaintiff has properly alleged a valid Title VII claim. (Doc. 737-2, p.

25).

                           d.       No Individual Basis for Claims

         The final group of arguments is dedicated to the Plaintiffs “who cannot come forward with

a legal and timely factual basis for their lawsuit”. (Id.). Defendant then addresses each Plaintiff

individually.4


4
  MSJ 1 addresses: Larry Bell, (Doc. 737-2, pp. 25-27); Frank Cage, (id., pp. 27-28); all heirs of Joseph Catherine,
(id., pp. 28-30); Joseph Collins, (id., pp. 30-31); Leo Davis, (id., pp. 31-32); Wayne Dukes, (id., pp. 32-33); Earnest
Ford, (id., pp. 33-34); Larry Gilmore, (id., pp. 34-35); Rayfield Goings, (id., pp. 35-36); Alfreddie Greensberry, (id.,
pp. 36-37); Freddie Jackson, (id., pp. 37-38); Carl Judson, (id., pp. 38-39); Kenneth Judson, (id., pp. 39-40); Roberta
McDomic, (id., pp. 40-41); Ivan Morgan, (id., p. 41); Sam Parker, (id., pp. 41-42); Willie Stone, (id., pp. 42-43); Earl
Turner, (id., pp. 43-45); Alfred Wallace, (id., p. 45); and Derrick Wicker, (id., pp. 45-46). MSJ 2 addresses: Charles
Adams, (Doc. 804-1, pp. 10-12); David Dixon, (id., pp. 12-14); Lee Fox, (id., pp. 15-17); Larry Freeman, (id., pp. 17-
19); Kevin Gauthier, (id., pp. 19-20); John Green, (id., pp. 20-22); Mannie Henderson, (id., pp. 22-24); Clyde Holliday,
(id., pp. 25-26); Michael Jackson, (id., pp. 26-27); Jonas Jacob, (id., pp. 27-29); Earnest Johnson, (id., pp. 29-30);

                                                           7
        Case 3:98-cv-00400-JWD-RLB                    Document 849            06/29/20 Page 8 of 114




                  2.       Plaintiffs’ Oppositions (Docs. 770, 775, 781, 784, 795, 825, 827, 831, and
                           842)5

         Plaintiffs organize their opposition, (Doc. 770), into several groups: (1) disparate treatment

and disparate impact, (id., pp. 2-17); (2) liability for discrimination “in the Apprenticeship

Program”, (id., pp. 17-20); (3) responsibility for acts of union members, (id., pp. 20-23); (4)

responsibility for “employer agent actions”, (id., pp. 23-28); (5) no requirement to file a grievance,

(id., pp. 28-30); (6) lack of evidence, (id., pp. 30-32); (7) discrimination in the work place and

hostile work environment, (id., p. 32); (8) failure to implement procedures or implementation of

procedures in a discriminatory manner, (id., pp. 32-35); (9) dashed expectations, (id., p. 35); and

(10) each Plaintiff is addressed individually, (id., pp. 35-56).

         Plaintiffs Larry Gilmore, Alfreddie Greensberry, Carl Judson, and Roberta McDomic (the

“Wilson Plaintiffs”) concede that Defendant is not liable for any acts of the Education Fund,

individual workplace actions of union members, actions taken by employer agents, hostile work

environments, implementing neutral “call by name” procedures, or for “dashed expectations”. The

Wilson Plaintiffs specifically reserve all claims of discrimination related to “call[-]outs, call[-

]backs, work orders, and … assignment of work”. (Doc. 781, p. 2).

                           a.       Disparate Treatment and Disparate Impact

         Plaintiffs adopt their arguments and affidavits previously submitted, (Doc. 648), in

opposition to Defendant’s motion on timeliness. (Doc. 770, pp. 2-3). Plaintiffs list 45 instances

of disparate treatment or disparate impact and cite to purported evidence of this discriminatory




Freddie Judson, Jr., (id., pp. 30-31); Michael Kyles, (id., pp. 31-33); Herbert Lavergne, (id., pp. 33-36); James Miles,
(id., pp. 36-39); Lionel Richard, (id., pp. 39-41); Donald Robertson, (id., pp. 41-42); James White, (id., pp. 42-43);
and Tommy Williams, (id., pp. 44-45).
5
  Plaintiffs’ first memorandum in opposition to Defendant’s motion addresses the general arguments of untimeliness,
failure to state a claim, and lack of factual or legal basis to support a claim. (Doc. 770, p. 2). Plaintiffs chose to
address the “timeliness of the Title VII claims” in a separate brief. (Id., n. 2).

                                                           8
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 9 of 114




behavior by Local 198. (Id., pp. 3-10). For example, Plaintiffs state, “Defendant, Local 198,

segregates job assignments by race,” citing to the deposition testimony of Plaintiff John Green,

(id., p. 3), and that “Defendant, Local 198, maintains an executive board that refuses to appoint

African American individuals to non-elected positions,” citing to deposition testimony of Plaintiff

James Miles. (Id., p. 4). Plaintiffs provide no legal authority or analysis applicable to these 45

instances of alleged disparate treatment or disparate impact. Plaintiffs then highlight the testimony

of four Plaintiffs, again with no context, legal authority or legal analysis. (Id., pp. 10-17).

                       b.      The Apprenticeship Program

       Plaintiffs admit in a single sentence that “Local 198 is not liable for discrimination in the

Apprenticeship Program”. (Id., p. 17). However, Plaintiffs criticize Defendant for seeking the

“dismissal of allegations” from the complaint “regarding the Apprenticeship School” without

citing to the paragraphs in the complaint that Defendant “is seeking to strike”. (Id., p. 17).

Plaintiffs then string together pages of citations to excerpts of deposition testimony to conclude

that disputed issues of material fact “preclude summary judgment finding that the Local 198 does

not run the Apprenticeship School”. (Id., pp. 19-20). No legal authority or legal argument is

provided.

                       c.      Acts of Union Members

       Plaintiffs approach Defendant’s argument that it is not liable for the unauthorized acts of

union members in a similar manner. Plaintiffs again complain of a lack of a citation to the

paragraphs in the complaint that Defendant seeks to strike and cite to various affidavits and

deposition excerpts to purportedly show that “discriminatory acts were being taken by the Local

198 leadership”. For example, Plaintiffs state that Plaintiff Larry Bell “confirmed” that Louis




                                                  9
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 10 of 114




LeBlanc was a “known member of the KKK leadership”. (Id., p. 20). Again, no legal authority

or analysis is provided.

                        d.      Employer Agent Actions

        Plaintiffs take the same approach with regard to Defendant not being responsible for

employer agent actions. (Id., pp. 23-28). Plaintiffs conclude that the “summary judgment lacks

merit as it was the Local 198 that was fully invested in the discrimination”. (Id., p. 28).

                        e.      Grievance Procedure

        Plaintiffs oppose Defendant’s argument that members of Local 198 must file a grievance

prior to pursuing a claim of discrimination, again arguing that Defendant does not cite to the

paragraphs of the complaint that it seeks to strike. (Id., p. 28). Plaintiffs also argue that all foremen

and stewards on jobs were appointed by Defendant and were the first workers assigned to jobs.

Because these foremen and stewards, appointed by Defendant, were then responsible for call-outs,

the alleged discrimination in choosing workers for call-outs can be attributed to Defendant. (Id.).

Plaintiffs conclude their argument by stating that summary judgment should be denied. (Id., p.

30). No legal authority or argument is offered in support.

                        f.      Lack of Evidence

        Plaintiffs argue that “there is ample evidence in this record that not only was the call-out

or call-back designed to have a discriminatory impact in [a] historically white work force, it was

implemented in a discriminatory manner and resulted in a disparate impact.” (Id.). Plaintiffs point

to six affidavits offered with their opposition as evidence of this alleged discrimination. (Id.).

                        g.      Hostile Work Environment

        Plaintiffs claim that the hostile work environment was “already briefed” and summary

judgment should be denied. (Id., p. 32).



                                                   10
       Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 11 of 114




                       h.      Failure to Implement/Discriminatory Procedures

        The call-out and call-back procedure explained above was not implemented as written and

was administered in a discriminatory manner according to Plaintiffs. (Id.). Plaintiffs claim that

disparate treatment and impact were “previously briefed” and refer the Court to Docs. 88, 89, 183,

and 285. (Id., p. 33). Plaintiffs conclude that this Court “should deny summary judgment finding

the Local 198 was implementing facially neutral procedures” in a discriminatory manner.

                       i.      Dashed Expectations

        Plaintiffs simply ask the Court to deny Defendant’s motion regarding claims of “dashed

expectations” or miscellaneous claims because Defendant “does not say what those are”. (Id., p.

35).

                       j.      Individual Plaintiffs

        Plaintiffs argue why each Plaintiff’s claims should not be dismissed on summary judgment.

(Id., pp. 35-56). These specific arguments are addressed below.

                       k.      Title VII claims

        Plaintiffs opposed Defendant’s motion regarding Title VII claims separately. (Doc. 775).

Plaintiffs argue that their filing on December 3, 2001, which was the “fifth” amending complaint,

was not untimely. (Id., p. 2). First, Plaintiffs point to their first attempt to amend the complaint

on March 21, 2001. Plaintiffs claim that right to sue letters, dated March 3, 2001, were received

less than 90 days before the filing. (Id.). Plaintiffs highlight that Defendant acknowledged notice

of Plaintiffs’ intention to timely assert their Title VII claims based on the right to sue letters when

Defendant opposed Plaintiffs’ motion to amend the complaint. (Id., pp. 2-3). Relying upon

Singleton v. Westminster Mgmt. Corp., 1988 WL 15560, *1-2 (E.D. La. Feb. 24, 1988), Plaintiffs

argue that its motion for leave of court seeking to amend the complaint and its “attached right to



                                                  11
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 12 of 114




sue letters” relate back to the filing of the original complaint, which clearly put Defendant on

notice of Plaintiffs’ Title VII claims. (Id., pp. 3-4). Plaintiffs admit that the motion for leave to

amend the complaint was “withdrawn and dismissed as moot”. (Id., p. 4, citing Doc. 224).

However, Plaintiffs quote the Court’s Order that “Plaintiff[s] shall name all plaintiffs by this date

[July 27, 2001] and shall indicate those plaintiffs either who have received their right to sue letters

or have claims then pending before the EEOC. The deadline for previously named plaintiffs to

perfect those claims which were pending before the EEOC by filing an amended and supplemental

complaint is August 27, 2001.” (Id., p. 5, citing Doc. 224).

       Following the Court’s Order, Plaintiffs filed an amended complaint on July 27, 2001.

Newly-named Plaintiffs averred whether or not they received a right to sue letter. Previously-

named Plaintiffs “pled exhaustion, [r]elation back” and “under Rule 15”, Plaintiffs argue that this

“satisfied” the Order and requirements of Rule 15. (Id., p. 5). Plaintiffs argue that Defendant

sought to strike the amended complaint on August 13, 2001, but this motion was denied on

December 3, 2001. (Id.). Because the motion to strike was denied, Plaintiffs claim that Defendant

should have answered the amended complaint by August 6, 2001, which it did not do, thereby

waiving any affirmative defenses to the amended complaint. (Id., pp. 5-6). Plaintiffs seem to

“split hairs” in contesting that they withdrew the amended complaint in their “fifth” amended

complaint by arguing that the withdrawal was not contained in the motion for leave of court to file

the “fifth” amended complaint or in the corresponding order; therefore, it was “never ordered”.

However, Plaintiffs acknowledge that the reference to the withdrawal is contained in the prayer of

the actual “fifth” amended complaint; therefore, the Court never entered a formal order allowing

for the withdrawal. (Id., p. 6).




                                                  12
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 13 of 114




       Plaintiffs contend that their July 27, 2001, filing and December 3, 2001, filings relate back

to the filing of the original complaint. (Id., p. 7). Defendant should not be allowed to rely upon a

“technicality” with regard to the dates of the right to sue letters and the pleading of the Title VII

claims. Plaintiffs claim that the “piggy-back” rule and “relation back” render Plaintiffs’ Title VII

claims timely as Defendant was on notice. (Id., pp. 7-8). Plaintiffs acknowledge that the

exhaustion of the Title VII claims “was not specifically pled through an amendment”. (Id., p. 8).

               3.      Defendant’s Replies (Doc. 786, 789, 800, 810, and 844)

       In reply, Defendant highlights that no Plaintiff provided a “specific prima facie case of

discrimination and the evidence that supports it”. (Doc. 786, p. 1). Certain Plaintiffs “never even

explain exactly what they are claiming but instead leave that to the Court to figure out.” (Id., p.

2). The evidence and briefing offered by Plaintiffs does not “show how they relate to a particular

claim of any individual plaintiff”. (Id.).

       Defendant offered the testimony of Louis LeBlanc, James Womack, and Sammy Graphia

to support its position that the Education Fund is a separate entity from Local 198 and that Local

198 is not responsible for any acts of the Education Fund. In reply, Defendant also offers the

testimony of Neal Paul Miller “to meet some of the objections raised by [P]laintiffs’ objections to

Mr. LeBlanc’s declaration”. (Id., p. 7). Defendant argues that Plaintiffs have the burden of proof

and offer no evidence that Defendant “has any responsibility for the Local 198 Education Fund”

or that the Education Fund discriminated against any Plaintiff. (Id., p. 8).

       Defendant argues that Plaintiffs only offer assumptions that are not fact-based in support

of their claim that the call-out or recall procedure was discriminatory. Defendant suggests that

Plaintiffs could have deposed or sought records from the contractors to show that Defendant

controlled who was called for work, but Plaintiffs did not do that. Instead, Defendant has offered



                                                 13
      Case 3:98-cv-00400-JWD-RLB                Document 849         06/29/20 Page 14 of 114




affidavit testimony as evidence that the names of workers came from the contractors, not from

Local 198. Further, Plaintiffs’ argument that there was a disparate impact in the call-out procedure

should only apply to those Plaintiffs with claims under Title VII because the remaining bases for

claims under state law and Section 1981 requires a showing of intentional discrimination, not

disparate impact. (Id., p. 10).

          Regarding the timeliness of Plaintiffs’ Title VII claims, Defendant first argues that

Paragraph 86 of the original complaint states that the Plaintiffs have filed a charge with the EEOC

and intend to amend the complaint once right to sue letters are received. However, to date, no

charges dated from 1998 or earlier have been produced. Therefore, it was erroneous for the

Plaintiffs to plead that the Plaintiffs filed a charge as of May 1, 1998. (Id., p. 11). The same

language was contained in the first amended complaint filed on March 23, 2001, which was

withdrawn. (Id.). The second amended complaint filed on July 27, 2001, states that five Plaintiffs

received their right to sue letters: Charles Adams, David Dixon, Lee Fox, James Miles, and

Derrick Wicker. (Id.). Defendant argues that Adams’ letter was mailed November 8, 2000, and

the other four Plaintiffs’ letters were mailed on March 9, 2001. (Id., pp. 11-12). Defendant

maintains that the second amended complaint was withdrawn by the “fifth” amended complaint,

and the “fifth” amended complaint alleges that six Plaintiffs had received right to sue letters:

Charles Adams, David Dixon, Kevin Gauthier, Lee Fox, James Miles, and Derrick Wicker. (Id.,

p. 12).

          Defendant refutes that it was “on notice” of the Title VII claims and that all Plaintiffs’ Title

VII claims relate back to the original complaint. In support of this, Defendant argues that it was

only on notice of charges that were filed “before” May 1, 1998. Defendant then characterizes

Plaintiffs’ practice and pleading as “confusing”. (Id.).



                                                    14
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 15 of 114




       Aside from the timeliness or untimeliness of Plaintiffs’ Title VII claims, Defendant argues

that there is “no substantive support” for their claims. (Id.). Defendant seems to put aside the

argument of timeliness of Plaintiffs’ Title VII claims to argue that there is no evidence of proper

pleading of a substantive claim under Title VII, regardless if each Plaintiff is allowed to piggyback

upon a timely Title VII claim or not. Further, all of Plaintiffs’ arguments are framed as if this is a

class action, not “39 individual Plaintiffs” with their own individual claims. (Id., p. 14).

       B.      Applicable Legal Authority

       “The analysis of discrimination claims under Section 1981 is identical to the analysis of

Title VII claims.” Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 386 (5th Cir.

2017). The only “substantive differences between the two statutes [is] their respective statute of

limitations and the requirement under Title VII that the employee exhaust administrative

remedies.” Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 992 (5th Cir. 2005). Therefore, the

Court analyzes these claims jointly. Likewise, because Louisiana’s discrimination law mirrors

federal law, Plaintiffs’ discrimination claims under state law are analyzed in accord with their

claims under Section 1981 and Title VII. DeCorte v. Jordan, 497 F.3d 433, 437 (5th Cir. 2007).

               1.      Pattern or Practice

       Plaintiffs allege that Defendant engaged in a pattern or practice of racial discrimination

under Title VII. Although Plaintiffs initially instituted suit as a class action, the class was not

certified, and the Plaintiffs proceeded forward with a series of individual claims. Therefore, the

McDonnell Douglas burden-shifting scheme applies in analyzing Plaintiffs’ claims on summary

judgment.

       The “pattern and practice” mode of proof for racial discrimination claims recognized in

International Brotherhood of Teamsters v. United States, 431 U.S. 324, 358–59, 97 S.Ct. 1843,



                                                 15
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 16 of 114




1866–67, 52 L.Ed.2d 396 (1977), does not apply to these claims. A pattern or practice case is not

a separate and free-standing cause of action (as Plaintiffs seem to allege) but is really “merely

another method by which disparate treatment can be shown.” Mooney v. Aramco Servs. Co., 54

F.3d 1207, 1219 (5th Cir. 1995). The typical pattern or practice discrimination case is brought

either by the government or as a class action to establish “that unlawful discrimination has been a

regular procedure or policy followed by an employer or group of employers.” Teamsters, 431 U.S.

at 360, 97 S.Ct. 1843.

       The pattern and practice method of proof is almost exclusively used in class actions, with

individual racial discrimination plaintiffs confined to the McDonnell Douglas framework. Scarlett

v. Seaboard Coast Line R.R. Co., 676 F.2d 1043, 1053 (5th Cir. 1982) (“This is not a ‘pattern and

practice suit’ by the government ... [n]or is this a private class action … [a]n individual proceeding

as an individual under Title VII must prove the elements of a discriminatory hiring claim as set

forth in McDonnell Douglas.”). The Supreme Court has never applied the Teamsters method of

proof in a private, non-class suit and has recognized the distinction between individual racial

discrimination claims and class actions:

       The crucial difference between an individual’s claim of discrimination and a class
       action alleging a general pattern or practice of discrimination is manifest. The
       inquiry regarding an individual’s claim is the reason for a particular employment
       decision, while at the liability stage of a pattern-or-practice trial the focus often will
       not be on individual hiring decisions, but on a pattern of discriminatory
       decisionmaking.
Cooper v. Federal Reserve Bank of Richmond, 467 U.S. 867, 876, 104 S.Ct. 2794, 2799–2800, 81

L.Ed.2d 718 (1984).

       Therefore, courts have concluded that the pattern and practice method of proof may not be

used in private non-class suits. See, e.g., Lowery v. Circuit City Stores, Inc., 158 F.3d 742, 760

(4th Cir. 1998), vac. on other grounds, 527 U.S. 1031, 119 S.Ct. 2388, 144 L.Ed.2d 790 (1999);


                                                  16
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 17 of 114




Babrocky v. Jewel Food Co., 773 F.2d 857, 866–67 n. 6 (7th Cir. 1985) (“Plaintiffs’ use of ‘pattern-

or-practice’ language also seems to be misplaced, since such suits, by their very nature, involve

claims of classwide discrimination, and the five plaintiffs, while attacking policies that would have

affected all of Jewel’s women employees as a class, have stated only their individual claims, not a

class action.”) (citations omitted); Axel v. Apfel, 2000 WL 1593446, *6 (D.Md. 2000); Herendeen

v. Mich. State Police, 39 F.Supp.2d 899, 905 (W.D. Mich.1999). The Fifth Circuit’s precedents

support excluding the use of the Teamsters method of proof in a private, individual racial

discrimination suit. Scarlett, 676 F.2d at 1053; Mooney, 54 F.3d at 1219–20 (upholding lower

court’s rejection of “pattern or practice” instruction because individual plaintiffs failed to show

they were entitled to such an instruction). Celestine v. Petroleos de Venezuella SA, (Celestine I),

266 F.3d 343, 356 (5th Cir. 2001), abrogated in part on other grounds by Nat'l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101 (2002), citing Cooper v. Federal Reserve Bank of Richmond, 467

U.S. 867, 876 (1984) (where class action status was denied, district court did not err in refusing to

give a pattern or practice charge based on precedents). The “pattern-or-practice method of proof

[is] not available in private, non-class action lawsuits,” and it is not a separate cause of action.

Frank v. Xerox Corp., 347 F.3d 130, 136 (5th Cir. 2003); see also Rogers v. Pearland Indep. Sch.

Dist., 827 F.3d 403, 407–08 (5th Cir. 2016) (same), cert. denied, 137 S. Ct. 820 (2017).

               2.      Exhaustion of Administrative Remedies

       Under Title VII, “[a] private plaintiff must exhaust [his] administrative remedies by timely

filing a charge with the EEOC and receiving a right-to-sue notice before seeking relief from the

Court.” Williams v. Louisiana, CV 14–00154–BAJ–RLB, 2015 WL 5318945, at *3 (M.D. La.

Sept. 11, 2015) (citing Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir.2002); 42

U.S.C. § 2000e–5(f)(1)). Generally, “[a] charge under [Title VII] shall be filed within one hundred


                                                 17
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 18 of 114




and eighty days after the alleged unlawful employment practice occurred[.]” 42 U.S.C. § 2000e–

5(e)(1). However, the “time period is extended to 300 days if ‘the person aggrieved has initially

instituted proceedings with a State or local agency with authority to grant or seek relief from such

practice[,]’ ” such as Louisiana. Conner v. Louisiana Dep't of Health & Hospitals, 247 F. App’x

480, 481 (5th Cir.2007).

       The Fifth Circuit has explained the Title VII exhaustion requirement as follows:

       The scope of the exhaustion requirement has been defined in light of two competing
       Title VII policies that it furthers. On the one hand, because “the provisions of Title
       VII were not designed for the sophisticated,” and because most complaints are
       initiated pro se, the scope of an EEOC complaint should be construed liberally. On
       the other hand, a primary purpose of Title VII is to trigger the investigatory and
       conciliatory procedures of the EEOC, in attempt to achieve non-judicial resolution
       of employment discrimination claims. Indeed, “[a] less exacting rule would also
       circumvent the statutory scheme, since Title VII clearly contemplates that no issue
       will be the subject of a civil action until the EEOC has first had the opportunity to
       attempt to obtain voluntary compliance.” With that balance in mind, this court
       interprets what is properly embraced in review of a Title VII claim somewhat
       broadly, not solely by the scope of the administrative charge itself, but by the scope
       of the EEOC investigation which “can reasonably be expected to grow out of the
       charge of discrimination.” We engage in fact-intensive analysis of the statement
       given by the plaintiff in the administrative charge, and look slightly beyond its four
       corners, to its substance rather than its label.

Pacheco v. Mineta, 448 F.3d 783, 788–89 (5th Cir. 2006) (internal citations omitted).

       Further, as it relates to hostile work environment claims, the Fifth Circuit has explained:

       Ordinarily, an employee may not base a Title VII claim on an action that was not
       previously asserted in a formal charge of discrimination to the EEOC, or that could
       not “reasonably be expected to grow out of the charge of discrimination.” [Pacheco
       v. Mineta, 448 F.3d 783, 789 (5th Cir.2006)] (quoting Sanchez v. Standard Brands,
       Inc., 431 F.2d 455, 466 (5th Cir.1970)). The purpose of this exhaustion doctrine is
       to facilitate the administrative agency’s investigation and conciliatory functions
       and to recognize its role as primary enforcer of anti-discrimination laws. In hostile
       work environment claims, however, if one act alleged to have created the hostile
       environment is timely exhausted, “a court may consider ‘the entire scope of the
       hostile work environment claim.’ ” Stewart v. Miss. Transp. Comm'n, 586 F.3d 321,
       328 (5th Cir.2009) (quoting Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,

                                                18
      Case 3:98-cv-00400-JWD-RLB             Document 849         06/29/20 Page 19 of 114




       105, 122 S.Ct. 2061, 2068, 153 L.Ed.2d 106 (2002)). To apply this “continuing
       violation doctrine ... the plaintiff must demonstrate that the separate acts are
       related.” Id.

Filer v. Donley, 690 F.3d 643, 647 (5th Cir. 2012).

       Finally, this Court has previously explained:

       The Fifth Circuit ... [does] “not require that a Title VII plaintiff check a certain box
       or recite a specific incantation to exhaust his or her administrative remedies before
       the proper agency.” Nor does it “require, for purposes of exhaustion, that a plaintiff
       allege a prima facie case before the EEOC.” “Instead, the plaintiff's administrative
       charge will be read somewhat broadly, in a fact-specific inquiry into what EEOC
       investigations it can reasonably be expected to trigger.”

Martin v. Winn–Dixie Louisiana, Inc., No. 3:13–CV–00682–JWD, 2015 WL 1281943, at *6

(M.D.La. Mar. 20, 2015) (citing Jeavons v. Exxon Mobil Corp., No. CIV.A. 13–753–JJB, 2014

WL 897425, at *2 (M.D.La. Mar. 5, 2014) (quoting Pacheco v. Mineta, 448 F.3d 783, 788 (5th

Cir.2006))).

               3.      Continuing Tort/Continuing Violation Exception

       “Under Louisiana law, ‘[w]hen tortious conduct and resulting damages are of a continuing

nature, prescription does not begin until the conduct causing the damages is abated.’ For the

continuous tort doctrine to apply, ‘the operating cause of the injury [must] be a continuous one

which results in continuous damages.’ It does not apply if ‘the complained of actions by the

defendant were simply the continued ill effects that arose from a single tortious act.’” Williams v.

Otis Elevator Co., 557 Fed. App’x. 299, 301-02 (5th Cir. 2014) (quoting First Nat’l Bank v. Smith,

29-350, p. 4 (La.App. 2 Cir. 4/2//97); 691 So.2d 355, 358; Crump v. Sabine River Auth., 98-2326,

p. 7 (La.6/29/99); 737 So.2d 720, 726; Cooper v. La. Dep’t of Pub. Works, 03-1074, p. 6 (La.App.

3 Cir. 3/3/04); 870 So.2d 315, 323 (citing Crump, 737 So.2d at 728-29)).




                                                 19
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 20 of 114




       “The continuing violation theory typically applies to hostile work environment claims.”

Notariano v. Tangipahoa Par. Sch. Bd., 266 F.Supp.3d 919, 924 (E.D. La. 2017), reconsideration

denied, No. CV 16-17832, 2018 WL 117 2959 (E.D. La. Mar. 6, 2018) (citing Johnson v. Fluor

Corp., 181 F.Supp.3d 325 (M.D. La. 2016)). “’Unlike in a case alleging discrete violations, a

hostile environment plaintiff is not limited to filing suit on events that fall within this statutory

time period because her claim is comprised of a series of separate acts that collectively constitute

one unlawful employment practice.’” Id. (quoting Johnson, 181 F.Supp.3d 325). “’A continuing

violation involves repeated conduct and cannot be said to occur on any particular day. It instead

occurs over a series of days or perhaps years and, in direct contrast to discrete acts, a single act of

harassment may not be actionable on its own.’” Id. (quoting Jurach v. Safety Vision, LLC, 72

F.Supp.3d 698, 707 (S.D. Tex. 2014), aff’d, 642 Fed. App’x. 313 (5th Cir. 2016) (internal

quotations omitted)).

       The Fifth Circuit has explained the continuing violations doctrine this way:

       [The Fifth Circuit] has consistently held that the continuing violations doctrine is
       equitable in nature and extends the limitations period on otherwise time barred
       claims only when the unlawful employment practice manifests itself over time,
       rather than as a series of discrete acts. Frank v. Xerox Corp., 347 F.3d 130, 136
       (5th Cir. 2003); see also Huckabay v. Moore, 142 F.3d 233, 238-39 (5th Cir. 1998).
       Under the continuing violations doctrine, a plaintiff is relieved of establishing that
       all of the alleged discriminatory conduct occurred within the actionable period, if
       the plaintiff can show a series of related acts, one or more of which falls within the
       limitations period. Felton v. Polles, 315 F.3d 470, 487 (5th Cir. 2002) (citing
       Messer v. Meno, 130 F.3d 130, 135 (5th Cir. 1997) (emphasis added)). The end
       goal of the continuing violation theory is to ‘accommodate plaintiffs who can show
       that there has been a pattern or policy of discrimination continuing from outside the
       limitations period into the statutory limitations period, so that all of the
       discriminated acts committed as part of this pattern or policy can be considered
       timely.’ Celestine v. Petroleos de Venezuella SA, 266 F.3d 343, 352 (5th Cir. 2001)
       (emphasis added); see also Hardin v. S.C. Johnson & Son Inc., 167 F.3d 340, 344
       (7th Cir. 1999).

Pegram v. Honeywell, Inc., 361 F.3d 272, 279 (5th Cir. 2004)(emphasis added).

                                                  20
     Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 21 of 114




       As the Eastern District has explained:

       There are several limits on the applicability of the continuing violations doctrine,
       including:

       (1) the plaintiff must demonstrate that the separate acts are related; (2) the violation
       must be continuing; intervening action by the employer, among other things, will
       sever the acts that preceded it from those subsequent to it; and (3) the doctrine may
       be tempered by the court’s equitable powers, which must be exercised to ‘honor
       Title VII’s remedial purpose without negating the particular purpose of the filing
       requirement.’

Notariano, 266 F.Supp.3d at 924 (quoting Heath v. Bd. of Supervisors for S. Univ. & Agric. &

Mech. Coll., 850 F.3d 731, 738 (5th Cir. 2017), as revised (Mar. 13, 2017)).

       Moreover, as this Court has explained:

       This ‘doctrine does not automatically attach in hostile work environment cases, and
       the burden remains on the employee to demonstrate an organized scheme led to and
       included the present violation.’ Celestine v. Petroleos de Venezuella SA, 266 F.3d
       343, 351 (5th Cir. 2001) (citing Messer v. Meno, 130 F.3d 130, 135 (5th Cir. 1997))
       (emphasis added). Further, the doctrine ‘requires the same type of discriminatory
       acts to occur both inside and outside the limitations period,’ such that a valid
       connection exists between them. Id. (quoting Martineau v. ARCO Chem. Co., 203
       F.3d 904, 913 (5th Cir. 2000)).

Price v. PCS Nitrogen Fertilizer, L.P., Civ. A. No. 03-153-RET-DLD, 2010 WL 1005181, at *4

(M.D. La. Mar. 15, 2010).

       “Discrete adverse actions, although racially motivated, cannot be lumped together with the

day-to-day pattern of racial harassment and therefore, if otherwise untimely, cannot be saved by

the continuing violation doctrine.” Boyd v. Trinity Industries, Inc., CIV.A. 14-00469-SDD, 2015

WL 3969464, at *2 (M.D. La. June 30, 2015) (citing Mayes v. Office Depot, Inc., 292 F.Supp.2d

878, 888 (W.D. La. 2003)); see also Pegram, 361 F.3d at 280.




                                                 21
       Case 3:98-cv-00400-JWD-RLB                    Document 849            06/29/20 Page 22 of 114




         The Fifth Circuit has held “that a ‘three-year break’ will defeat any attempt to establish a

continuing violation.” Butler v. MBNA Tech., Inc., 111 Fed. App’x. 230, 234 (5th Cir. 2004)

(citing Felton, 315 F.3d at 486).

                  4.       “Single File” or “Piggyback” Rule/Exception6

         The Fifth Circuit Court of Appeals explained the “single file” or “piggybacking” rule as

follows:

         [The Fifth Circuit] ha[s] recognized that ‘[i]t would be wasteful, if not vain, for
         numerous employees, all with the same grievance, to have to process many
         identical complaints with the EEOC. If it is impossible to reach a settlement with
         one discriminatee, what reason would there be to assume the next one would be
         successful[?]’ One such situation in which [the Fifth Circuit] ha[s] relaxed the Title
         VII filing requirement arises when a non-filing party wishes to piggyback his
         judicial action on the claim of a party who followed the administrative procedures.
         This Circuit has held that ‘in an action involving claims of several persons arising
         out of similar discriminatory treatment, not all of them need to have filed EEOC
         charges as long as one or more of the plaintiffs had satisfied the requirement.’7 In
         Oatis v. Crown Zellerbach Corp., we held that it is not necessary for each member
         of a class to file an EEOC charge as a prerequisite to join a Title VII suit as long as
         at least one named plaintiff had filed such charges.8 Wheeler v. American Home
         Products Corp. extended Oatis to non-class suits, holding that similarly situated
         intervenors who had not filed EEOC charges could maintain a Title VII claim if the
         original plaintiffs had filed timely charges.9 In both Oatis and Wheeler, this Court
         held that certain eligible parties were excused from filing an EEOC charge when
         they were permitted to join or intervene in a lawsuit in which the original, similarly
         situated plaintiff had fully exhausted the administrative requirements.

         This Circuit further explained the piggyback concept in Bettcher v. The Brown
         Schools, Inc., in which [the Fifth Circuit] stated that the ‘single filing rule’ is a
         ‘carefully limited exception’ that allows parties to ‘opt-in to a suit filed by any
         similarly situated plaintiff under certain conditions.’10 In Bettcher, this Circuit
         would not allow a plaintiff to piggyback on the EEOC charge filed by a fellow


6
  This rule/exception is referred to, interchangeably, as “single file”, “single filing”, “piggyback”, or “piggybacking”
rule.
7
  Crawford v. United States Steel Corp., et al., 660 F.2d 663, 665 (5th Cir. 1981).
8
  Oatis v. Crown Zellerbach Corp., 398 F.2d 496, 499 (5th Cir. 1968).
9
  Wheeler v. American Home Products, Corp., 582 F.2d 891, 897 (5th Cir. 1977).
10
   Bettcher v. The Brown Schools, Inc., 262 F.3d 492, 493-94 (5th Cir. 2001) (citing Anson v. Univ. Texas Health
Science Ctr., 962 F.2d 539, 540 (5th Cir. 1992).

                                                          22
          Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 23 of 114




            employee who had received a right-to-sue notice from the EEOC but decided not
            to file suit. The Court explained that there are three conditions that must be satisfied
            before a plaintiff may invoke the single filing rule:

                     First, the plaintiff must be similarly situated to the person who
                     actually filed the EEOC charge. Second, the charge must have
                     provided some notice of the collective or class-wide nature of the
                     charge. Finally, a prerequisite – implicit to be sure – for
                     piggybacking under the single filing rule is the requirement that the
                     individual who filed the EEOC charge must actually file a suit that
                     the piggybacking plaintiff may join.11

Price v. Choctaw Glove & Safety Co., Inc., 459 F.3d 595, 598-99 (5th Cir. 2006).

            Moreover, in American Pipe & Construction Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756, 38

L.Ed.2d 713 (1974), the Supreme Court held that “commencement of a class action suspends the

applicable statute of limitations as to all asserted members of the class who would have been parties

had the suit been permitted to continue as a class action.” Id. at 554. “Tolling, however, does not

continue indefinitely. If the district court denies certification, or if it certifies the class but later

decertifies it, tolling ceases.” Odle v. Wal-Mart Stores, Inc., 747 F.3d 315, 320 (5th Cir. 2014).

“At that point, class members may choose to file their own suits or to intervene as plaintiffs in the

pending action.” Crown, Cork & Seal Co., Inc. v. Parker, 462 U.S. 345, 354, 103 S.Ct. 2392, 76

L.Ed.2d 628 (1983).

            The single filing rule under Fifth Circuit caselaw operates to bar “piggybacking” on others’

claims and allegations after filing an independent suit. In Nelson v. Shoney’s Inc., Civ. A. No. 96-

2199, 1997 WL 567957, at *5 (E.D. La. Sept. 10, 1997), the court held that Ms. Nelson could not

raise a federal claim for race discrimination or retaliation because she failed to raise these claims

in her EEOC charge. Id. The court stated, “Because Ms. Nelson had filed her own EEOC charge,

she cannot take advantage of the ‘single filing rule’”. Id. See also Wesley v. Yellow Transp., Inc.,


11
     Id. at 494 (internal citations omitted).

                                                      23
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 24 of 114




3:05-CV-2266-D, 2008 WL 294526, at *5 (N.D. Tex. 2008) (finding the single filing rule “does

not apply where the respective plaintiffs filed separate EEOC charges and separate lawsuits”).

Indeed, the Fifth Circuit has stated:

       Once the charge is filed, unless it is permissibly modified, the EEOC and the
       employer are entitled to rely on the allegations contained therein. To allow a
       plaintiff to file an EEOC charge, file suit upon that charge and then, at the eleventh
       hour, when the statute of limitations has run, to amend his complaint in reliance on
       the charge of another belies the policies behind the single filing rule and controverts
       congressional intent. The employee, by failing to assert a particular allegation in
       his charge, has necessarily excluded himself from the class of persons purportedly
       covered by the charge of another. As a result, the EEOC and the employer are
       given no notice and no opportunity to remedy his complaint. He is bound by the
       parameters of his own EEOC charge and cannot subsequently utilize the single
       filing rule to avoid the statute of limitations.

Mooney v. Aramco Services Co., 54 F.3d 1207, 1223 (5th Cir. 1995), reversed on other grounds,

Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003). Because the single filing rule does not allow a

plaintiff to amend his complaint to allege the claims of other plaintiffs in unrelated lawsuits, the

plaintiff is subject to the general rule, which requires exhaustion of administrative remedies. See

Price, 459 F.3d at 598 (stating that the piggyback concept is a “carefully limited exception” that

allows parties to opt-in to a suit filed by any similarly situated plaintiff under certain conditions).

This is also consistent with Bettcher, 262 F.3d at 495. There, the court refused to expand the single

filing rule to allow a non-charging plaintiff to file a suit based upon the charge of a party that had

not filed suit. Id. According to the court, such “a reading would allow the single filing exception

to consume the statutory rule.” Id.

               5.      Hostile Work Environment

       “A hostile work environment exists ‘when the workplace is permeated with discriminatory

intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of

the victim’s employment and create an abusive working environment.’” Stewart v. Mississippi


                                                  24
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 25 of 114




Transp. Comm’n, 586 F.3d 321, 328 (5th Cir. 2009) (quoting Morgan, 536 U.S. at 116, 122 S.Ct.

2061), distinguished on other grounds by, Heath, 850 F.3d 731.

       To affect a term, condition, or privilege of employment, the race-based harassment must

have been “sufficiently severe or pervasive to alter the conditions of the victim’s employment and

create an abusive working environment.” Id. (citing Ramsey v. Henderson, 286 F.3d 264, 268 (5th

Cir. 2002). To determine whether a work environment is “hostile,” a court considers “the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee's work performance.” Ramsey, 286 F.3d at 268 (quoting Walker v. Thompson, 214 F.3d

615, 625 (5th Cir.2000)).

       Furthermore, “[a]n egregious, yet isolated, incident can alter the terms, conditions, or

privileges of employment and satisfy the fourth element necessary to constitute a hostile work

environment.” Lauderdale v. Texas Dept. of Crim. J., Institutional Div., 512 F.3d 157, 163 (5th

Cir.2007) (citing Harvill v. Westward Commc'ns, LLC, 433 F.3d 428, 434–35 (5th Cir.2005)).

“The inverse is also true: Frequent incidents of harassment, though not severe, can reach the level

of ‘pervasive,’ thereby altering the terms, conditions, or privileges of employment such that a

hostile work environment exists.” Id.

       As this Court has recognized in a Title VII racial discrimination suit:

       The mere utterance of an ethnic or racial epithet that engenders offensive feelings
       in an employee, offhand comments, and isolated incidents (unless extremely
       serious) will not amount to discriminatory changes in the terms and conditions of
       employment. Rather, the plaintiff must establish that the harassment complained of
       was sufficiently severe or pervasive to alter the conditions of the plaintiff's
       employment and create an abusive working environment.

James v. Lane, No. 12–523, 2014 WL 4809272, slip op. at *7 (M.D.La.2014) (citations omitted).

The Fifth Circuit is replete with instances in which a few isolated comments were insufficient to

                                                25
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 26 of 114




establish Title VII liability. E.G., Long v. Eastfield College, 88 F.3d 300, 309 (5th Cir.1996) (single

offensive joke about condoms in plaintiff's presence was insufficient to prove hostile work

environment claim); Mosley v. Marion County, Miss., 111 Fed. Appx. 726, 728 (5th Cir.2004)

(evidence of three instances of using racial slurs was insufficient to establish a genuine issue of

material fact for a hostile work environment claim).

               6.      Racial Discrimination - Disparate Treatment/Disparate Impact

       Title VII provides that “[i]t shall be an unlawful employment practice for an employer ...

to discharge any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual's race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). A plaintiff can prove

discrimination through direct or circumstantial evidence. Turner v. Baylor Richardson Medical

Center, 476 F.3d 337, 345 (5th Cir. 2007) (citing Laxton v. Gap, Inc., 333 F.3d 572, 578 (5th Cir.

2003)). If there is no direct evidence of discrimination, then Title VII claims based on

circumstantial evidence are analyzed under the framework set forth in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802–804, 93 S.Ct. 1817 (1973). Id.

       Under the McDonnell Douglas framework, a plaintiff must first establish a prima facie

case of racial discrimination. If a plaintiff does so, an inference of intentional discrimination is

raised. Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir.2009)(citing LaPierre v.

Benson Nissan, 86 F.3d 444, 448 (5th Cir.1996)). “[T]he employer must [then] rebut [the]

presumption of discrimination by articulating a legitimate, nondiscriminatory reason for the

adverse employment action.” Turner, 476 F.3d at 345. “If the employer can provide a legitimate

nondiscriminatory explanation, the inference of discrimination drops out and the burden shifts

back to the employee to demonstrate that the employer's explanation is merely a pretext for racial



                                                  26
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 27 of 114




bias.” Lee, 574 F.3d at 259. “If the plaintiff can show that the proffered explanation is merely

pretextual, that showing, when coupled with the prima facie case, will usually be sufficient to

survive summary judgment.” Turner, 476 F.3d at 345 (citing Tex. Dep't of Cmty. Affairs v. Burdine,

450 U.S. 248, 255–56, 101 S.Ct. 1089, 1094–1095 (1981)).

         “Although the precise elements of [a prima facie] showing will vary depending on the

circumstances, the plaintiff's burden at this stage of the case ‘is not onerous.’” Reed v. Neopost

USA, Inc., 701 F.3d 434, 439 (5th Cir.2012) (citations omitted). The Fifth Circuit has explained

that, “[t]o establish a prima facie case of racial discrimination in employment, an employee must

demonstrate that (1) he is a member of a protected class, (2) he was qualified for the position at

issue, (3) he was the subject of an adverse employment action, and (4) he was treated less favorably

because of his membership in that protected class than were other similarly situated employees

who were not members of the protected class, under nearly identical circumstances.” Lee, 574 F.3d

at 259 (citations omitted); McCormick v. Board of Supervisors of Louisiana State University, 2004

WL 856657 at. *2 (E.D. La. April 19, 2004). See also Vaughn v. Edel, 918 F.2d 517, 521 (5th Cir.

1990).

         Although the Fifth Circuit has held that a disparate treatment prima facie case can be made

out solely with statistics if there is a sufficient disparity, generally more recent cases have required

additional proof. Wheeler v. City of Columbus, Mississippi, 686 F.2d 1144 (5th Cir. 1982).

However, a plaintiff may prove a prima facie case if gross statistical disparities are shown in the

analysis of pertinent data. EEOC v. American Airlines, Inc., 48 F.3d 164, 173 n.9 (5th Cir. 1995).

Statistical evidence has been used in many disparate treatment cases, and in some instances the

court has found flaws in the statistical paradigm.




                                                  27
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 28 of 114




       A disparate-impact plaintiff must show (1) a facially neutral policy; (2) that, in fact, has a

disproportionately adverse effect on a protected class. Furthermore, proof of discriminatory motive

is not required for disparate-impact claims.” Pacheco v. Mineta, 448 F.3d 783, 791 (5th Cir. 2006).

In Pacheco, the Fifth Circuit concluded that, “On its face, [Plaintiff’s] administrative charge

allege[d] none of the elements of disparate impact. Instead, it is facially a disparate-treatment claim

... alleging that he was singled out for intentional discrimination because of his race.” Id. at 791.

The appellate court also noted that, “in particular,” the charge “fail[ed] to identify any neutral

employment policy that would form the basis of a disparate-impact claim” and that “[a] neutral

employment policy is the cornerstone of any EEO disparate-impact investigation, since the EEO

must evaluate both the policy’s effects on protected classes and any business justifications for the

policy.” Id. at 792. The Fifth Circuit concluded:

       In this case, we hold that a disparate-impact investigation could not reasonably have
       been expected to grow out of [plaintiff’s] administrative charge because of the
       following matters taken together: (1) it facially alleged disparate treatment; (2) it
       identified no neutral employment policy; and (3) it complained of past incidents of
       disparate treatment only.

Id.

       C.      Evidentiary Objections

               1.      Plaintiffs’ Motion to Strike (Doc. 793)

       Defendant filed a reply memorandum on January 27, 2020. (Doc. 786). Attached to

Defendant’s reply memorandum were several exhibits: (1) deposition transcript excerpts of Louis

LeBlanc, (Doc. 786-1); (2) deposition transcript excerpts of Jeffrey Armstrong, (Doc. 786-2); (3)

deposition transcript excerpts of Willie Stone, (Doc. 786-3); (4) a right to sue letter for James

Miles, (Doc. 786-4); (5) a second right to sue letter for James Miles, (Doc. 786-5); (6) a Declaration

of Neal Paul Miller, (Doc. 786-6); (7) deposition transcript excerpts of James Womack, (Doc. 786-


                                                  28
      Case 3:98-cv-00400-JWD-RLB                   Document 849          06/29/20 Page 29 of 114




7); and (8) deposition transcript excerpts of Larry Bell, (Doc. 786-8).

        Plaintiffs moved to strike the exhibits attached to Defendant’s reply on January 30, 2020.

(Doc. 793). Plaintiffs argued that Defendant offered “new” evidence that “started the process all

over again”. (Doc. 793-2, p. 2). Defendant opposed the motion to strike on February 11, 2020.

(Doc. 801). Defendant argued that Plaintiffs’ motion should be denied because: Plaintiffs cited no

legal authority for their position; Plaintiffs raised new factual issues in their opposition to

Defendant’s motion for summary judgment that contradicted prior deposition testimony, to which

Defendant needed to respond; Plaintiffs did not object to LeBlanc’s declaration in the past; and

Plaintiffs are not prejudiced. (Id., p. 1). Importantly, Defendant highlights that all of the exhibits

to which Plaintiffs object, with the exception of the declaration, are in the possession of Plaintiffs.

(Id., p. 2). With regard to the declaration, Defendant argues that it was offered solely to cure

foundational objections and that it has been “long utilized” in prior briefing and a part of the record

objection-free for decades. (Id., p. 3, n. 2).

        The Court ordered that the parties would be allowed to engage in additional, limited

briefing to address the “new” exhibits. (Doc. 808). The Court further ordered that the substantive

objections would be ruled upon in concert with ruling upon Defendant’s motions for summary

judgment. (Id.). Plaintiffs then addressed the “new” exhibits. (Doc. 814).

        Having considered the parties’ briefs and the exhibits at issue, the Court denies Plaintiffs’

motion to strike with prejudice. All exhibits, including the declaration, have been and are in the

possession of Plaintiffs and do not constitute “new” evidence. Further, Plaintiffs are not prejudiced

by the admission of the exhibits.12




12
  Plaintiffs filed a second motion to strike on April 6, 2020. (Doc. 834). This motion has already been ruled upon
and denied. (Doc. 838).

                                                       29
      Case 3:98-cv-00400-JWD-RLB              Document 849     06/29/20 Page 30 of 114




               2.     Defendant’s Evidentiary Objections

       Defendant objects to the declarations offered by Plaintiffs in support of their opposition.

(Doc. 786; Doc. 800; Doc. 810; Doc. 833). Defendant argues that the declarations offered by

Plaintiffs are “inadmissible because they are improper as to form in that they lack signatures and

dates; because most of the statements in those declarations lack foundation and consist largely of

vague, conclusory, and hearsay arguments; and because some contradict prior declarations and

deposition testimony.” (Doc. 786, pp. 2-3).

       Generally, the party opposing summary judgment is obliged to set forth specific facts

which demonstrate a genuine issue for trial. FRCP 56; Local Rule 56.2. When the nonmovant

“fails to direct the Court to specific evidence in the record to controvert the supporting evidence

set forth by the [movant] … the fact is deemed admitted pursuant to Local Rule 56.2.” Antoon v.

Woman’s Hospital Foundation d/b/a Woman’s Hospital, 2012 WL 1094715, *2 (M.D. La. May

30, 2012).

       Conclusory statements without proper support do not meet the requirements of Rule 56(e).

See Goodman v. Life Ins. Co. of North America, 244 F.3d 138 (5th Cir. Dec. 15, 2000)(citing Boyd

v. State Farm Ins. Cos., 158 F.3d 326, 331 (5th Cir. 1998); Duffy v. Leading Edge Products, Inc.,

44 F.3d 308, 312 (5th Cir. 1995)(“Although we consider the evidence in the light most favorable

to the nonmoving party, … conclusory allegations unsupported by concrete and particular facts

will not prevent an award of summary judgment.”)(internal citations omitted); and Galindo v.

Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985)); See also Miller Exploration Co.

v. Energy Drilling Co., 130 F.Supp.2d 781, 785 (W.D. La. Jan. 3, 2001).

       “Rule 56(e) requires declarations offered in support of summary judgment to be based on

personal knowledge.” Bright v. Ashcroft, 259 F.Supp.2d 494, 498 (E.D. La. Feb. 11, 2003)(citing



                                                30
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 31 of 114




Fed.R.Civ.P. 56(e); Akin v. Q-L Invs., Inc., 959 F.2d 521, 530 (5th Cir. 1992)). Rule 602 of the

Federal Rules of Evidence further requires a submitting party to lay proper foundation that

witnesses have personal knowledge of the matter about which they will testify. “[A] court may

strike any affidavit that is not based on personal knowledge.” Bright, 259 F.Supp.2d 494, 498 (5th

Cir. 2003)(citing Akin, 959 F.2d at 530; CMS Indus., Inc. v. L.P.S. Int’l, Ltd., 643 F.2d 289, 295

(5th Cir. 1981)). To demonstrate personal knowledge, an affidavit “must include enough factual

support to show that the affiant possesses that knowledge.” Thomas v. Atmos Energy Corp., 223

F. App’x 369, 374 (5th Cir. 2007).

       With regard to the attestations contradicting deposition testimony, the Court has found

guidance in two district court cases, which rely on Fifth Circuit case law. In Sandras v. Freeport-

McMoran, 889 F.Supp. 901 (E.D.La.1995), the court was faced with “a genuine contradiction of

fact” and reasoned that “the fact that the conflict arises between plaintiff's deposition and his own

affidavit is of no moment, for the Fifth Circuit has instructed that a court must consider all evidence

before it on a motion for summary judgment, ‘including affidavits that conflict with deposition

testimony.’” Id. at 903 (citing Dibidale v. American Bank & Trust Co., 916 F.2d 300, 307 (5th

Cir.1990)). The court went on to state that “a genuine issue of material fact may be raised by such

an affidavit even if it conflicts with earlier testimony in the party's deposition.” Id. (internal

quotations and citations omitted). Likewise, in Ramos v. Geddes, 137 F.R.D. 11 (S.D.Tex.1991),

the court noted:

       Not every discrepancy between an affidavit and prior deposition testimony
       indicates a sham and use of an affidavit to clarify a deponent's confusion during a
       deposition is appropriate. To the extent there is confusion or contradiction between
       ... deposition testimony and [an] affidavit, they present credibility issues that are
       properly put to the trier of fact. A genuine issue of fact can be raised by an affidavit
       even if it conflicts with earlier deposition testimony by the same person.




                                                  31
      Case 3:98-cv-00400-JWD-RLB              Document 849       06/29/20 Page 32 of 114




Id. at 12 (internal citations omitted). See also, Legier and Materne v. Great Plains Software, Inc.,

2005 WL 1400398, *2 (E.D. La. June 2, 2005)(“The reason for the change given by Ms. Lind was

that she could not remember exactly which product lines were included in the search without

reading the … query. Ms. Lind’s original testimony … does not contradict the reason provided.”);

Innovative Marketing & Technology v. Norm Thompson Outfitters, Inc., 171 F.R.D. 203, 204

(W.D. Tex. 1997)(where the court denied the defendant’s motion to strike the errata sheets where

reasons for changes were to clarify, to correct a misstatement, or to correct a response because the

deponent did not understand the question.).

       Here, Plaintiffs attest that they have personal knowledge of the information contained in

their declarations. The declarations show enough factual support that the declarant possesses that

knowledge. The Court’s impression is that Plaintiffs are offering the declarations of the Plaintiffs

set forth below as purported testimonial, evidentiary support for the specific facts set forth in the

complaint, in support of all Plaintiffs’ claims, and in direct response to the affidavit of Louis

LeBlanc. One is able to glean from the declarations that the declarant’s knowledge is based on

their work, experience and/or membership with Local 198. Also, the declarations largely attest to

the purported inaccuracies and untruthfulness of specific paragraphs in Louis LeBlanc’s affidavit.

                       a.      Declaration of Larry Bell

       Larry Bell’s declaration is signed, but it is not notarized or dated. An unsworn declaration

is not competent summary judgment evidence unless it contains statements that it was made “under

penalty of perjury” and is verified as “true and correct.” See Ion v. Chevron USA, Inc., 731 F.3d

379, 382 n. 2 (5th Cir. 2013) (quoting 28 U.S.C. § 1746(2)); Nissho–Iwai Am. Corp. v. Kline, 845

F.2d 1300, 1306 (5th Cir. 1988) (same). Bell’s declaration specifically states immediately above

his signature that he makes his declaration “under penalty of perjury”. (Doc. 770-13, p. 7). Also,



                                                 32
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 33 of 114




although the declaration is not dated, it was clearly drafted and signed after MSJ 1 was filed as the

attestations directly address the attestations of Louis LeBlanc. Thus, the timing of the testimony

can easily be gleaned from the declaration itself.

       Defendant seeks to strike Plaintiffs’ declarations on the grounds that the declarations

“contain conclusory facts and conclusions of law that cannot be utilized on a summary judgment

motions” and because they are not based on personal knowledge. (Doc. 786, p. 3). Defendant

also argues that the declarations contradict earlier declarations and/or deposition testimony and

should be stricken. (Id., pp. 4-7). Specifically, Defendant challenges Larry Bell’s attestation

regarding Louis LeBlanc’s association with the KKK and bringing David Duke to speak at the

union hall. (Id., p. 4). However, in his deposition, Defendant claims that Larry Bell testified that

“guys told me about guys”, meaning that no one told him directly that they were a member of the

KKK. (Id., p 5).

       The Court has reviewed the Declaration of Larry Bell in light of the objections stated above.

Based on the legal authority stated above, the Court finds that the declaration contains a sufficient

foundation and is based on Larry Bell’s purported personal knowledge. The Court will not strike

the declaration on the basis that it contradicts prior deposition testimony for the reasons stated

above. See Sandras, supra, Ramos, supra, and Legier, supra. For the foregoing reasons,

Defendant’s objection to the Declaration of Larry Bell is overruled.

                       b.      Declaration of Wayne Dukes

       Wayne Dukes’ declaration is signed, notarized and dated. It is in proper form. Defendant

argues that it should be stricken because is unclear who “they” are in the declaration. (Doc. 800,

p. 4). Also, Dukes attests to two men dating black women which is irrelevant and “bizarre”. (Id.).

Defendant argues that Dukes’ testimony should be stricken because it is not based on personal



                                                 33
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 34 of 114




knowledge, is speculative and constitutes hearsay. (Id., p. 5). For the reasons stated above, the

Court will consider Dukes’ declaration, with the exception of the testimony regarding other men

dating black women which is wholly unrelated to this litigation and irrelevant.

                        c.    Declaration of Lee Fox

       Lee Fox’s declaration is signed and notarized but not dated. It was filed in January 2020,

and from a reading of the declaration, it is simple to discern that it was executed around this time

period. For the reasons stated above with regard to Bell’s declaration, Fox’s declaration will not

be stricken for form.

       Defendant argues that portions of Lee Fox’s declaration are not based upon personal

knowledge and are pure speculation and should be stricken. (Doc. 786, pp. 3-4). The Court has

reviewed the declaration, and based on the legal standards set forth above, finds it sufficiently

based in fact for purposes of summary judgment evidence. For the same reasons as set forth above

regarding the Declaration of Larry Bell, Defendant’s objection to the Declaration of Lee Fox is

overruled.

                        d.    Declaration of Larry Gilmore

       Larry Gilmore’s declaration is signed, notarized and dated. (Doc. 784-2). It is proper as

to form.

       Defendant objects to the declaration as being “generalized, undated, conclusory, hearsay,

and without foundation and containing boilerplate language”. (Doc. 800, p. 1). Based on the legal

authority set forth above and for the same reasons stated above with regard to the Declaration of

Larry Bell, the objections to the Declaration of Larry Gilmore are overruled. A sufficient

foundation and context are provided for the attestations. The Court notes the “form” language that

re-appears in the declarations offered by Plaintiffs and will consider same in ruling upon each



                                                34
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 35 of 114




Plaintiff’s claims as a whole.

                       e.        Declaration of Rayfield Goings

       Rayfield Goings’ declaration is signed, notarized and dated. It is proper as to form. For

the same reasons as those stated for Larry Gilmore’s declaration, Defendant’s objections to

Goings’ declaration are overruled.

                       f.        Declaration of Carl Judson

       Carl Judson’s declaration is signed, notarized and dated. It is proper as to form. Defendant

objects to Carl Judson’s declaration on the same grounds as those for challenging Larry Gilmore’s

declaration. (Doc. 810-2). For the same reasons as those stated for Larry Gilmore’s declaration,

Defendant’s objections to Judson’s declaration are overruled.

                       g.        Declaration of Kenneth Judson

       Kenneth Judson’s declaration is signed, but it is not notarized or dated. For the same

reasons as those stated above regarding Larry Bell’s declaration, Judson’s declaration is proper as

to form.

       Defendant objects to Kenneth Judson’s declaration by stating that “there is no statement in

Mr. Kenneth Judson’s declaration that is worthy of being credited, and the entire document should

be stricken.” (Doc. 800, p. 4). The Court will not strike Judson’s declaration on these general

grounds; however, the Court will consider Defendant’s more detailed argument at Doc. 800 in

ruling upon Judson’s claims as a whole. For the same reasons as those stated for Larry Bell’s

declaration, Defendant’s objections to Judson’s declaration are overruled.

                       h.        Declaration of Roberta McDomic

       Roberta McDomic submitted an affidavit that is signed, notarized and dated, (Doc. 737-

26); a declaration that is signed and dated “under penalty of perjury”, (Doc. 737-27); and a



                                                 35
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 36 of 114




declaration that is signed and dated “under penalty of perjury”, (Doc. 781-1, p. 2). All are proper

as to form and will be considered. The declaration at Doc. 737-27 contains a “supplement” that is

neither signed, nor dated, and it will not be considered. Defendant’s objections to the form of

McDomic’s affidavit and declarations are sustained in part and overruled in part.

                       i.      Declaration of James Miles

       Defendant seeks to strike the Declaration of James Miles. (Doc. 833). Miles’ declaration

is signed, dated, and notarized. It is proper as to form. Defendant argues that Miles’ declaration

contradicts prior deposition testimony. (Id., pp. 5-6). The deposition testimony referenced is a

series of questions regarding Miles’ inability to recall his foreman’s name. In his declaration, he

was able to give more detail. For the reasons and legal authority stated above, Defendant’s

objections to Miles’ declaration are overruled, and the declaration will be considered.

                       j.      Declaration of Sam Parker

       Plaintiffs offered the Declaration of Sam Parker, which contains signatures, two of seven

pages are notarized, and two different dates. (Doc. 770-28). The declaration pages are out of

order, and even when placed in numerical order, they do not make sense. It is clear to the untrained

eye that the declaration is a form declaration that was copied and pasted together in a very

rudimentary fashion. Although Sam Parker’s signature, or what purports to be Parker’s signature,

is at the bottom of each page, the declaration is suspicious. However, there is no evidence before

the Court that the signature is not Parker’s signature and that the declaration is unreliable. The

Court will admit the declaration and consider same in concert with ruling on Defendants’ motions

for summary judgment. The deficiencies of the declaration noted above will be considered when

ruling upon Parker’s claims.




                                                36
      Case 3:98-cv-00400-JWD-RLB             Document 849         06/29/20 Page 37 of 114




                       k.      Declaration of Willie Stone

       Willie Stone’s declaration is signed, notarized and dated. It is proper as to form. Defendant

objects to Stone’s declaration because it contradicts prior deposition testimony. (Doc. 786, p. 5).

For the same reasons as those stated for Larry Bell and Larry Gilmore, Defendant’s objections to

Stone’s declaration are overruled.

                       l.      Declaration of Alfred Wallace

       Alfred Wallace’s declaration is signed, but it is not notarized or dated. For the same reasons

as those stated above regarding Larry Bell’s declaration, Wallace’s declaration is proper as to form,

and Defendant’s objections to Wallace’s declaration are overruled.

                       m.      Declaration of James White

       The Declaration of James White is signed “under penalty of perjury” and dated. It is proper

as to form.

                       n.      Declarations of Plaintiffs Addressed in Doc. 833

       Defendant challenges the Declarations of Charles Adams, Lee Fox, and James Miles on

similar grounds as those discussed above. (Doc. 833, pp. 1-6). Based on the legal authority and

analysis set forth above, Defendant’s objections are overruled.

       D.      Analysis

               1.      Discovery and Amendments to the Complaint

       The Wilson Plaintiffs argue a need for additional discovery prior to any claims being

dismissed. (Doc. 781; Doc. 842, pp. 3-6). Defendant opposes the Wilson Plaintiffs’ request for

additional discovery, highlighting that Plaintiffs made this same argument in response to

Defendant’s first motion for summary judgment filed in 1999. (Doc. 789, p. 1). In further

response, Defendant highlights this Court’s prior order that the Wilson Plaintiffs should “address



                                                 37
       Case 3:98-cv-00400-JWD-RLB                     Document 849            06/29/20 Page 38 of 114




what additional discovery is needed in order to more properly oppose the motion, why that

discovery is needed, why Plaintiffs do not already have the necessary information, and how much

time Plaintiffs require in order to obtain the information.” (Doc. 757, p. 2). Presumably in

response to Defendant, the Wilson Plaintiffs filed a second opposition and explained that the “most

likely way to prove this discrimination would be through some type of paper trail yet to be

discovered (as far as this attorney knows).” (Doc. 842, p. 4). The Wilson Plaintiffs claim that

discovery produced to counsel for the other Plaintiffs, clients of Ms. Grodner, were “inaccessible

to this attorney” due to Ms. Grodner’s “unique filing system”. (Id., n. 5). The Wilson Plaintiffs

admit that they do not know “how to locate such discovery” and “cannot determine if these

documents or depositions have been produced”. (Id., p. 5). Plaintiffs simply state generally that

depositions and documents are needed on the issues of referrals and recall jobs; however, the

Wilson Plaintiffs13 do not explain why they do not already have this information and/or how much

time is necessary to obtain this information.

         Under Federal Rule of Civil Procedure 56(d), “[i]f a nonmovant shows by affidavit or

declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the

court may” take certain actions, including “(1) defer considering the motion or deny it; (2) allow

time to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate

order.” District courts have discretion to grant or deny a Rule 56(d) motion. See Am. Family Life

Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (citing Raby v. Livingston, 600

F.3d 552, 561 (5th Cir. 2010).


13
   The Plaintiffs represented by Ms. Grodner are not requesting additional discovery, only those represented by Mr.
Wilson. While the Wilson Plaintiffs generally argue that depositions and documents are needed in order to respond
to Defendant’s motion, they simultaneously admit that they do not know what has already been requested and received
and express confusion over Ms. Grodner’s file management procedures. This suggests that the discovery exists and
is available to the Wilson Plaintiffs, but they are overwhelmed and befuddled with how to go about sifting through
the discovery. Given the decades that this matter has been pending and the filings in this matter, Plaintiffs’ argument
is not surprising; however, the Court fails to find good faith grounds to support further delay and duplicative discovery.

                                                           38
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 39 of 114




       “Rule 56(d) motions for additional discovery are ‘broadly favored and should be liberally

granted’ because the rule is designed to ‘safeguard non-moving parties from summary judgment

motions that they cannot adequately oppose.’” Am. Family, 714 F.3d at 894 (quoting Raby, 600

F.3d at 561) (quoting Culwell v. City of Fort Worth, 468 F.3d 868, 871 (5th Cir. 2006))).

       “Nevertheless, nonmoving parties requesting Rule 56(d) relief ‘may not simply rely on

vague assertions that additional discovery will produce needed, but unspecified, facts.’” Am.

Family, 714 F.3d at 894 (quoting Raby, 600 F.3d at 561). “Instead, the non-moving party must ‘set

forth a plausible basis for believing that specified facts, susceptible of collection within a

reasonable time frame, probably exist and indicate how the emergent facts, if adduced, will

influence the outcome of the pending summary judgment motion.’” Am. Family, 714 F.3d at 894

(quoting Raby, 600 F.3d at 561).

       The Wilson Plaintiffs fail to meet this liberal standard. As the Court explained at the status

conference held on December 17, 2019, Mr. Wilson was instructed to, “specifically address [in

his opposition] what additional discovery is needed in order to more properly oppose the motion,

why that discovery is needed, why Plaintiffs do not already have the necessary information, and

how much time Plaintiffs require in order to obtain the information.” (Doc. 757, p. 2). The Wilson

Plaintiffs did not “specifically” address what additional discovery is needed. Plaintiffs generally

address “depositions and documents” but then admit that they do not know what discovery has

already been conducted. In other words, not only do Plaintiffs not identify who they wish to

depose, but they admit that person may have already been deposed. Likewise, Plaintiffs generally

state that this general discovery is needed for the referral and recall procedures, but, again,

Plaintiffs cannot say whether that discovery has already taken place or why Plaintiffs have waited




                                                39
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 40 of 114




until now to even suggest this discovery. Plaintiffs wholly fail to state how much time is needed

to obtain this general information.

          As such, Plaintiffs failed to satisfy the Rule 56(d) standard and fully comply with the

Court’s order.        Considering that this matter has been pending for over 20 years and that

Defendant’s motion for summary judgment was discussed for almost a year before it was filed,

eliciting no attempts at discovery by Plaintiffs, Plaintiffs’ request for additional discovery must be

denied.

          As to the Wilson Plaintiffs’ contention that Defendant’s motions should be treated as

motions to dismiss pursuant to Rule 12(b)(6) and, therefore, allow the Wilson Plaintiffs sufficient

time to amend their pleadings and/or conduct additional discovery, (Doc. 781), the Court declines

to do so. This matter has been pending for over 20 years. There have been more than five

amendments or attempted amendments to the complaint. Multiple extensions for discovery have

been granted. The subject motions for summary judgment have been discussed for almost one

year prior to their filings. Not only is this matter long past the Rule 12/motion to dismiss stage,

but both parties have submitted exhibits in purported support of their respective arguments and ask

the Court to consider same as evidence outside of the pleadings. Thus, even if Defendant had filed

a motion pursuant to Rule 12, as opposed to Rule 56, it likely would have been converted to a

motion for summary judgment. Considering that there are no good grounds upon which this Court

should convert Defendant’s motions to a motion to dismiss, Plaintiffs’ request is denied.

                 2.       This is not a class action proceeding.

          It should be clear that this matter is not a class action proceeding. The original Plaintiffs

filed suit on May 1, 1998. (Doc. 1). Plaintiffs sought to have this matter certified as a class action

proceeding. This Court denied class certification on October 29, 1999. (Doc. 196). Plaintiffs



                                                   40
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 41 of 114




appealed this ruling, and the Fifth Circuit Court of Appeals affirmed this Court’s ruling and

remanded this matter for further proceedings. (Doc. 212). Currently, there are 39 Plaintiffs

remaining in this matter. Each of the 39 Plaintiffs is a separate individual, bringing his/her own

claims as if he/she filed suit independently. Each Plaintiff must meet his/her burden of proof on

his/her claims. See Celestine, 266 F.3d 343 (“After denial of class certification was affirmed,” the

employee plaintiffs “proceeded forward with a series of individual claims.”); Allison v. Citgo

Petroleum Corp., 151 F.3d 402, 416-17 (5th Cir. 1998) (“each class member would have to show

that the discrimination caused a loss”).

       In opposition to MSJ 2, Plaintiffs state, “Local 198 complains that the Claimant’s petitions

lack a statement as to what it did to each individual plaintiff to provide a specific prima[] facie

case of discrimination as though each should tell a different story and as though the African

American members were each treated differently by the Local 198, when the very same pervasive

acts of discrimination were taken consistently against all of the [b]lack members.” (Doc. 825-2,

p. 2). Indeed, Defendant is correct. Each Plaintiff must prove his/her case. If each Plaintiff has a

“different story”, then it is incumbent upon Plaintiffs to not only “tell” that story, but to also

support all necessary facts with proper summary judgment evidence. Proving one Plaintiff’s case,

does not equate to proving the case of every other Plaintiff. See Crawford v. Western Elec. Co.

Inc., 614 F.2d 1300, 1305-08 (5th Cir. 1980). See also In re FEMA Trailer Formaldehyde

Products Liability Litigation, 2008 WL 5423488 (E.D. La. Dec. 29, 2008)(where class certification

was denied and the claims of each individual member of the purported class required independent

analysis).

       The confusion amongst the parties is further evidenced by the following argument:

       The Local 198 complains that the Claimants did not individualize their complaints
       after class certification. The complaints of class wide race discrimination are

                                                41
       Case 3:98-cv-00400-JWD-RLB                    Document 849            06/29/20 Page 42 of 114




         common to the claimants. The method, pattern and practice used by the Local 198
         against one African American member was the same used against the next and the
         next and the next to deprive the African Americans of work and to create a hostile
         work environment. That the Local 198 treated all of the African Americans the
         same is proof that there was not a single grudge against a single person, who
         happened to be [b]lack, but instead, pervasive race discrimination against a class of
         persons – African Americans. The fact that the African Americans are not
         complaining that the Local 198 did one thing to one [b]lack member and something
         different to another and instead, the black members instead complain that Local
         198 treated the entire group at a disadvantage to the white members, is proof of
         class wide discrimination. That is discrimination against a class of persons.


(Doc. 825-2, pp. 2-3). While it is undisputed that Plaintiffs are African American and, thus,

members of a protected class, each Plaintiff must still demonstrate through competent summary

judgment evidence that he/she is able to meet his/her burden of proof and that there is a genuine

dispute suitable for trial.

                  3.       Pattern or Practice Claims

         Because this matter is not a class action proceeding, the pattern or practice burden does not

apply. Also, “pattern or practice” is not a cause of action. Frank v. Xerox Corp., 347 F.3d 130,

136 (5th Cir. 2003); see also Rogers v. Pearland Indep. Sch. Dist., 827 F.3d 403, 407–08 (5th Cir.

2016) (same), cert. denied, 137 S. Ct. 820 (2017); Mooney v. Aramco Servs. Co., 54 F.3d 1207,

1219 (5th Cir. 1995). To the extent Plaintiffs have plead a claim of “pattern or practice”, this

“claim” is dismissed.

                  4.       Did the Plaintiffs plead claims under Title VII?14

         Defendant argues that none of the Title VII claims are “actionable” because: (1) no Plaintiff

filed a complaint alleging Title VII claims within 90 days of receipt of a right to sue letter; and (2)



14
   This same question was addressed in the Court’s ruling on Defendant’s Motion to Amend Ruling and Plaintiffs’
Omnibus Motion for Reconsideration. (Doc. 726). However, because Plaintiffs were raising its arguments for the
first time in a motion for reconsideration, as opposed to asserting the argument in opposition to the underlying motion,
the Court declined to address the merits of the issue at that time.

                                                          42
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 43 of 114




no Plaintiff has properly alleged a valid Title VII claim. (Doc. 737-2, p. 25). Defendant raises

two issues - timeliness of filing and sufficient pleading. This section addresses whether Plaintiffs’

pleading of their Title VII claims is sufficient to render the claims before the Court. Timeliness is

discussed in the next section.

       Defendant contends that Plaintiffs do not present “valid” Title VII claims. (Id., p. 23).

Plaintiffs filed their initial complaint on May 1, 1998. (Doc. 1). The initial complaint pleads that

Plaintiffs filed a charge with the EEOC and that Plaintiffs “intend to amend” the complaint to seek

damages under Title VII once the EEOC issued right to sue letters. (Id., ¶ 86). Plaintiffs sought

leave of court to amend the complaint on March 21, 2001, attempting to assert claims under Title

VII because the right to sue letters were issued; however, this amendment was withdrawn. (Docs.

208 and 224). On July 27, 2001, Plaintiffs sought leave of court to amend their complaint a second

time; however, the record does not reflect that leave of court was granted. (Doc. 227). Defendant

argues that Plaintiffs withdrew the “second” amended complaint within the “fifth” amended

complaint. (Doc. 737-2, p. 24). A “fourth” and “fifth” amended complaint were filed on

December 3, 2001. (Docs. 274 and 283). There is no “third” amended complaint. In the “fifth”

amended complaint, Plaintiffs repeat the same language as is contained in the initial complaint

regarding an intention to later amend and assert claims under Title VII. (Doc. 283, ¶ 85).

       In response to Defendant’s challenge to the “validity” of Plaintiffs’ Title VII claims,

Plaintiffs argue that their filing on December 3, 2001, which was the “fifth” amending complaint,

was timely. (Doc. 775, p. 2). First, Plaintiffs point to their first attempt to amend the complaint

on March 21, 2001. Plaintiffs claim that right-to-sue letters, dated March 3, 2001, were received

less than 90 days before the March 21, 2001 filing. (Id.). Plaintiffs highlight that Defendant

acknowledged notice of Plaintiffs’ intention to timely assert their Title VII claims based on these



                                                 43
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 44 of 114




right-to-sue letters when Defendant opposed Plaintiffs’ motion to amend the complaint. (Id., pp.

2-3). Relying upon Singleton v. Westminster Mgmt. Corp., 1988 WL 15560, *1-2 (E.D. La. Feb.

24, 1988), Plaintiffs argue that its motion for leave of court seeking to amend the complaint and

its “attached right to sue letters” relate back to the filing of the original complaint, which clearly

put Defendant on notice of Plaintiffs’ Title VII claims. (Id., pp. 3-4). Plaintiffs admit that the

motion for leave to amend the complaint was “withdrawn and dismissed as moot”. (Id., p. 4, citing

Doc. 224). However, Plaintiffs quote the Court’s Order that “Plaintiff[s] shall name all plaintiffs

by this date [July 27, 2001] and shall indicate those plaintiffs either who have received their right

to sue letters or have claims then pending before the EEOC. The deadline for previously named

plaintiffs to perfect those claims which were pending before the EEOC by filing an amended and

supplemental complaint is August 27, 2001.” (Id., p. 5, citing Doc. 224). Defendant ignored or

failed to address this Court Order in its challenge, and Defendant did not address the concept of

“relation back”.

        Following the Court’s Order, Plaintiffs filed an amended complaint on July 27, 2001.

(Doc. 227). In the amended complaint, Plaintiffs “allege claims” under Title VII for damages

“once the EEOC issues a ‘right to sue’ letter to all the Plaintiffs alternatively to all [P]laintiffs who

will receive a right to sue letter in the future.” (Id., ¶ 86). Plaintiffs argue that some Plaintiffs

asserted in the complaint that they received a right to sue letter. For example, Plaintiffs plead that

Charles Adams “has a perfected Title VII claim via a right to sue letter”. (Id., ¶ 3). Others, such

as Kenneth Judson, plead an “un perfected Title VII claim”. (Id., ¶ 3). Plaintiffs argue that they

“pled exhaustion, [r]elation back” and that this “satisfied” the Order and requirements of Rule 15.

(Doc. 775, p. 5).




                                                   44
       Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 45 of 114




        Plaintiffs acknowledge that Defendant sought to strike the amended complaint on August

13, 2001, (Doc. 228), but this motion was denied on December 3, 2001. (Doc. 227). Because the

motion to strike was denied, Plaintiffs claim that Defendant should have answered the amended

complaint by August 6, 2001, which it did not do, thereby waiving any affirmative defenses to the

amended complaint. (Doc. 775, pp. 5-6). Plaintiffs seem to “split hairs” in contesting that they

withdrew the amended complaint in their “fifth” amended complaint by arguing that the

withdrawal was not contained in the motion for leave of court to file the “fifth” amended complaint

or in the corresponding order; therefore, the withdrawal was never ordered. However, Plaintiffs

acknowledge that the reference to the withdrawal is contained in the prayer of the actual “fifth”

amended complaint; therefore, the Court never entered a formal order allowing for the withdrawal.

(Id., p. 6).

        Plaintiffs’ “fifth” amended complaint pleads that Plaintiffs filed a charge with the EEOC

and “intend to amend” the complaint to allege violations under Title VII “in that the EEOC has

issued a ‘right to sue’ letter to certain Plaintiffs as stated herein”. (Doc. 283, ¶ 85). Plaintiffs also

aver that under the “’One File Rule’, all Plaintiffs now have a right to pursue their Title VII claims

of disparate impact, disparate treatment, and hostile work environment as a result of the patterns

and practices of the Defendant.” (Id., ¶ 90).

        Plaintiffs contend that their July 27, 2001, filing and December 3, 2001, filings relate back

to the filing of the original complaint, (Doc. 775, p. 7), and that Defendant should not be allowed

to rely upon a “technicality” with regard to the dates of the right to sue letters and the pleading of

the Title VII claims. Plaintiffs claim that the Court’s Order to amend by these dates, as well as the

“piggy-back” rule and “relation back” rule, render Plaintiffs’ Title VII claims timely as Defendant




                                                   45
       Case 3:98-cv-00400-JWD-RLB                     Document 849            06/29/20 Page 46 of 114




was on notice. (Id., pp. 7-8). Plaintiffs acknowledge that the exhaustion of the Title VII claims

“was not specifically pled through an amendment”. (Id., p. 8).15

         The Court has reviewed the record, complaints, and previous Court orders related to

withdrawal of pleadings, striking of pleadings, and amendment of pleadings. Plaintiffs’ multiple

attempts to amend their original complaint are sloppy, confusing and inartful. It is certainly

unclear from a review of the multiple versions of the complaint, those attempted and those

successful, which Plaintiffs have actual right to sue letters and the dates of same, which Plaintiffs

do not have right to sue letters, and the specific allegations under Title VII of each Plaintiff.

Regardless, the Court cannot deny that Plaintiffs clearly expressed a desire to assert claims under

Title VII in the original complaint. The Court also cannot deny that Plaintiffs attempted to state

the nature of each Plaintiff’s claim and whether a right to sue letter was issued in Paragraph 3 of

the first amended complaint filed in July 2001, which was timely filed in compliance with this

Court’s Order. While Plaintiffs did not appropriately amend Paragraph 86 to clearly assert claims

under Title VII and state that Plaintiffs were proceeding with these claims in light of the receipt of

right to sue letters, Plaintiffs did attempt to address this issue in Paragraph 3. The amended

complaint reflects an intention of Plaintiffs to assert claims under Title VII and that some right to

sue letters had been received.

         The fact that this matter has been pending since 1998 and that the question of whether

Plaintiffs asserted claims under Title VII has only now come to fruition is baffling to the Court,

especially since motions on the merits of these claims have previously been entertained, and

strongly suggests that even the parties understood that claims under Title VII had been properly



15
   In seeking reconsideration of the Court’s ruling on the timeliness of Plaintiffs’ claims, Plaintiffs acknowledged their
errors in amending the complaint and admitted, “In fact, the Title VII claim was not perfected, until after the suit was
filed, but not amended into the lawsuit. It is unknown why the claim was not amended.” (Doc. 711).

                                                           46
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 47 of 114




asserted. The Court is also mindful of the view of the Fifth Circuit Court of Appeals on matters

of amended pleadings and “technicalities”. In Hunt v. International Business Machines, Inc., 3

F.3d 436 (5th Cir. 1993), because the limitations period on certain of Hunt’s claims was about to

expire, Hunt filed suit before receiving a notice of right to sue on his pending EEOC charge. His

original complaint advised that he would seek leave to assert a race discrimination claim under

Title VII upon receipt of a right to sue letter. Hunt moved the district court for leave to amend

within 90 days of receiving a right to sue letter, but the district court denied the request. Later, the

district court granted summary judgment in favor of the defendant because Hunt’s Title VII claims

were never amended and were then untimely.

        The Fifth Circuit stated that the district court’s ruling in Hunt exceeded its discretion and

the defendant had improperly “elevated form over substance”.              The Court concluded that

“Congress did not intend the statutory prerequisites to advancing a Title VII claim to become a

procedural minefield.” Such logic equally applies here.

        Plaintiffs initially filed suit on May 1, 1998, pleading an intention to assert claims under

Title VII and amend the complaint once the right to sue letters were received from the EEOC. The

record reflects that Plaintiffs attempted to amend the complaint upon receipt of right to sue letters

in March 2001. After a status conference with the Court, it was ordered that Plaintiffs would

withdraw the March 2001 amendment and file a second amendment by July 27, 2001, due to the

anticipation of additional right to sue letters. Pursuant to this agreement and Court Order, Plaintiffs

amended the complaint, as set forth above, on July 27, 2001. Plaintiffs again amended the

complaint in December 2001. In both instances, Plaintiffs did not clearly amend the language of

Paragraph 86 to state that right to sue letters were received and that Plaintiffs were asserting their

claims under Title VII. However, Plaintiffs plead in Paragraph 3 which Plaintiffs received right



                                                  47
      Case 3:98-cv-00400-JWD-RLB                   Document 849           06/29/20 Page 48 of 114




to sue letters and which claims were “perfected” or “un[-]perfected”. Contrary to Defendant’s

argument, the July and December 2001 amendments stand and were not withdrawn or stricken.

        Considering all of the above, the Court finds that Plaintiffs have amended their complaint

and asserted claims under Title VII. Thus, the Court finds that Plaintiffs’ claims under Title VII

are before the Court.

                 5.       Timeliness of Plaintiffs’ Title VII Claims

        As to whether Plaintiffs’ claims under Title VII are timely or not, this Court has previously

ruled upon this issue. (Doc. 700). In fact, several years ago, the issue of timeliness of Plaintiffs’

claims was singled-out as an issue that should be separately addressed before proceeding with any

other motions on the merits of Plaintiffs’ claims. This specific issue was discussed at multiple

status conferences with the Court, additional discovery as to the issue of timeliness was addressed,

and a briefing schedule was ordered. In response, Defendant chose which of the Plaintiffs’ claims

to challenge on the grounds of timeliness. Defendant’s motion for summary judgment on the issue

of timeliness was not directed to all Plaintiffs’ claims,16 presumably because Defendant deemed

some of the Plaintiffs’ claims timely. Plaintiffs opposed Defendant’s motion regarding timeliness

as to those Plaintiffs’ claims that were challenged. For Defendant to raise this exact same issue

again, now including Plaintiffs’ claims that were not previously included, is problematic and defies

the intent of the Court’s Order to separately and preliminarily address the issue of timeliness before

proceeding to the merits. With that in mind, the Court is hesitant to open the proverbial Pandora’s

box, yet again, and re-visit the issue of the timeliness of Plaintiffs’ Title VII claims.



16
   For example, Defendant did not move for summary judgment against Charles Adams on the grounds of the
untimeliness of his claims. (Doc. 700). However, in the motions presently before the Court, Defendant argues that
Adams’ Title VII claims are untimely. (Doc. 804-1, p. 12). Defendant bases its current challenge on the fact that
Adams filed suit on May 1, 1998; filed his EEOC charge on March 30, 2000; received his right to sue letter dated
November 3, 2000; and did not amend the complaint until July 27, 2001, which was greater than 90 days after receipt
of the right to sue letter. Defendant does not address notice, relation back, continuing violations, etc.

                                                        48
       Case 3:98-cv-00400-JWD-RLB                     Document 849            06/29/20 Page 49 of 114




         Subject to the foregoing, a claimant must file a Title VII discrimination claim with the

EEOC within 300 days of the challenged discrimination. See 42 U.S.C.2000e–5(e)(1)(2003); Byers

v. Dallas Morning News, 209 F.3d 419, 424 (5th Cir. 2000). Only a few of the Plaintiffs filed

discrimination charges with the EEOC.17 The others can only pursue Title VII claims if they can

“piggyback” onto a timely filed claim. See Allen v. United States Steel Co., 665 F.2d 689, 695 (5th

Cir. 1982). In this Court’s prior ruling, it addressed, Plaintiff by Plaintiff, the dates of filed charges

and calculated 300 days prior to that date to address the date for assessing the timeliness of claims.

(Doc. 700). Any purported discriminatory conduct that occurred prior to that date would be time-

barred, unless the continuing violations doctrine applied.

         Now, Defendant does not argue that the continuing violations doctrine and “piggyback”

rule do not apply to Plaintiffs’ claims. Instead, Defendant argues technicalities of amended

pleadings that were (or were not) “withdrawn” that included right to sue letters which Defendant

argues are now “withdrawn” and not to be considered on summary judgment. Defendant identifies

two dates applicable to right to sue letters (November 8, 2000, and March 9, 2001) and argues that

suit was not filed timely. (Doc. 786, pp. 11-12). Specifically, Defendant states that the following

Plaintiffs received their right to sue letters: Charles Adams, David Dixon, Lee Fox, Kevin

Gauthier, James Miles, and Derrick Wicker. (Id., pp. 11-12). In a conclusory manner, Defendant

states that because these six Plaintiffs are the only Plaintiffs that filed charges, because the right to

sue letters are dated no earlier than November 8, 2000, and because the initial complaint was filed



17
   It is unclear to the Court at this juncture exactly who filed charges with the EEOC and who received right to sue
letters. Plaintiffs have admitted in the past that a few of the Plaintiffs believe that they filed charges with the EEOC,
but no one has a copy of the charge and/or is able to produce a copy of the charge. Likewise, a few of the Plaintiffs
believe that they have received right to sue letters, but no one has a copy of the letter and/or is able to produce a copy
of the letter. In briefing, Plaintiffs have relied upon and produced a handful of EEOC charges and a handful of right
to sue letters. Plaintiffs have consistently argued that all other Plaintiffs assert the “piggyback rule” either because
he/she does not have a copy of his/her charge or letter or because he/she never filed a charge but seeks to “piggyback”
upon the charge of others.

                                                           49
      Case 3:98-cv-00400-JWD-RLB            Document 849       06/29/20 Page 50 of 114




on May 1, 1998, then all Title VII claims are untimely. (Id.). There is no direct address of the

continuing violations doctrine or the “piggyback” rule.

       Under the continuing violations doctrine, a plaintiff may complain of otherwise time-

barred discriminatory acts if it can be shown that the discrimination manifested itself over time,

rather than in a series of discrete acts. See Huckabay v. Moore, 142 F.3d 233, 238–39 (5th Cir.

1998). However, in Huckabay, the Fifth Circuit confirmed the rule that discrete actions are not

entitled to the shelter of the continuing violation doctrine. Id. at 239–40. Defendant implies that

Plaintiffs only complain of separate and varied acts and decisions that occurred at different times

many decades ago. Defendant does not address allegations contained in the EEOC charges or the

complaint of systemic, ongoing, and pervasive discrimination based on race. Based on these

pleadings, charges, and the declarations submitted by Plaintiffs, the record confirms accusations

of an organized, continuing and pervasive effort to discriminate. A meaningful re-analysis of the

timeliness of Plaintiffs’ Title VII claims would necessarily entail a reconsideration of the

application of the continuing violations doctrine, an issue which Defendant does not substantively

address.

       Additionally, the Court notes that Defendant seemed to take a step back from this issue

when it replied to Plaintiffs’ opposition. In reply, Defendant remarked that Plaintiffs’ pleading

practice was “confusing” and even seemed to suggest that such practice had clouded the issue even

for Defendant. Defendant then focused primarily on the merits of Plaintiffs’ claims, arguing that

the record does not support Plaintiffs’ claims and that they should be dismissed on these grounds.

(Id.). Based on the foregoing, the Court does not deem it necessary to re-visit the issue of

timeliness of any of Plaintiffs’ claims under Title VII. This issue has already been addressed, and

the Court cannot meaningfully re-visit the issue without considering the effect of any “continuing



                                                50
      Case 3:98-cv-00400-JWD-RLB               Document 849      06/29/20 Page 51 of 114




violations”. Therefore, the Court now turns to the analysis of the individual Plaintiffs’ claims.

                6.         Individual Plaintiffs

        Based upon the foregoing, the claims to be analyzed on summary judgment are for a hostile

work environment, disparate treatment and disparate impact based on racial discrimination.

Defendant contends that Plaintiffs are unable to meet their burden on these claims and that the

record reflects that there is insufficient evidence to support a genuine issue for trial. The Court

turns to each Plaintiff:

                           Charles Adams

        Adams was initiated into Local 198 in 1974. (Doc. 804-5, p. 26). He is a named Plaintiff

in the original Complaint filed on May 1, 1998. He filed a charge of discrimination on March 30,

2000, (Doc. 804-6), and received a right-to sue letter dated November 3, 2000. In his charge, he

states that he was denied a referral on November 18, 1999, and that he believes that he was

discriminated against based on race because a white male was given the position that he was

seeking. (Id., p. 3).

        Adams testified that there were no blacks working regular, year-round maintenance and in

skilled craft positions. (Doc. 804-5, p. 31). When he was on jobs, the white men were selected

for “lineup”, and he was told to “go with them”, like he was an apprentice, because he was black.

(Id., pp. 43-44). Most recalls went to white men. On one occasion, his name was called from the

“out-of-work” list, but by the time he made it to the front, the job was given to someone else. On

another occasion, Adams was one of two men assigned to a job site. When he arrived at the job

site, he was sent home, and the white man was asked to stay and work. (Id., pp. 25-26, 28-31, 41-

42). Adams testified that Local 198 knew that Adams was a welder and available for a job but did

not call him because he is black. (Id., pp. 34-40). Adams testified that white men were allowed



                                                   51
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 52 of 114




to work non-union jobs, but black men were not. Adams testified to one occasion where he worked

a non-union job and was “written up” for it, but white men were not. (Doc. 770-1, p. 2).

       Adams completed a questionnaire which reflects that Local 198 had a policy of

discrimination because blacks were not recognized as members but whites were, and blacks were

not given a “fair shake” on the work, (Doc. 804-7, p. 2); Local 198 denied him employment based

on discriminatory reasons, (id.); Local 198 denied him a job referral based on discriminatory

reasons, (id., p. 4); Local 198 denied him a job assignment based on discriminatory reasons, (id.,

p. 5); Local 198 harassed him and retaliated against him based on discriminatory reasons, (id., p.

6); Local 198 failed to defend him, (id.); Local 198 failed to recall him to a job based on

discriminatory reasons, (id., p. 7); Local 198 failed to promote him to a supervisory job based on

discriminatory reasons, and he was injured by Local 198’s discrimination, (id.); Adams brought

the discriminatory actions to the attention of Local 198, (id., p. 8); and Adams filed a charge with

the EEOC regarding the acts of Local 198, (id., p. 9).

       Attached to the questionnaire was a handwritten statement that, in summary, represented

the following: recalls went to white workers, not black, and even white workers who never worked

for a contractor got the job before a black man, (id., p. 12); Adams, a trained welder, lost a welding

job to Adam Berthelot, who was not a trained, certified welder, (id.); black members were not

made aware of some jobs until they were over, (id., p. 14); the word “nigger” was used often, (id.,

p. 15); white men were made foreman/supervisor and black men were not because white men did

not want to work for black men, (id., p. 16); and Adams was asked to go to Oklahoma to test for a

job, but white men were allowed to fax their applications, (id.; Doc. 770-1, pp. 8-9).

       Also attached to the questionnaire is a copy of a formal charge filed by Local 198 against

Adams dated October 1, 1995. (Doc. 804-7, p. 18). It is signed by Jeff Armstrong regarding an



                                                 52
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 53 of 114




event on September 22, 1995, accusing Adams of not cooperating with a picket line. (Id.). A

hearing was held on February 6, 1996, and Adams was fined $500.00. (Id., p. 19). Adams

complained of this incident in his questionnaire, and he described that he was followed by

Armstrong and harassed about participation in a picket line. Adams describes that he was picking

up a paycheck when this incident occurred, and he did not know anything about the picket line.

(Id.). Adams testified in detail over this incident. (Doc. 804-5, pp. 3-24).

       On June 30, 1997, Adams wrote a letter to Michael Collins, General Secretary-Treasurer,

in Washington D.C. (Doc. 804-7, p. 21). Adams’ “letter of appeal” was regarding “unfair”

treatment by Mr. LeBlanc and Mr. Armstrong at Local 198. Adams explains that Local 198 did

not give him a referral that he was supposed to receive. Local 198 also would not let him pay dues

and would not let him purchase stamps. He was also fined for completing work, although the

terms of this complaint are unclear from the letter. Adams sought review of the procedure, charge

and fine. (Id.). Adams testified that his claim was not thoroughly investigated, and he was treated

differently because he is black. (Doc. 770-1, pp. 7-8).

       In order to defeat summary judgment as to his hostile work environment claim, Adams

must present evidence that a genuine issue exists to be tried as to the elements of that claim. The

record evidence, summarized above, does not exhibit an environment permeated by discriminatory

intimidation, ridicule and insult that was severe and pervasive and altered the conditions of Adams’

employment and created an abusive working environment. While the record evidence reflects

instances of unfair treatment allegedly based on race, the timeline of Adams’ events does not

reflect frequency of discriminatory conduct, severity, physical threat or humiliation, and

interference with Adams’ work performance. Stewart, 586 F.3d at 328; Ramsey, 286 F.3d at 268.

As Defendant argues, no reasonable fact finder could find that Plaintiffs’ established that there was



                                                 53
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 54 of 114




intentional, pervasive, and regular racial discrimination of which Local 198’s supervisors and

management were aware and which Local 198 permitted to continue. (Doc. 737-2, p. 15, citing

Celestine, 266 F.3d at 354).

       On the other hand, Plaintiffs offered evidence in support of a prima facie case of disparate

treatment based on racial discrimination - that Adams was a member of a protected class, that he

was treated differently than white men for jobs for which Adams was qualified, that he suffered

adverse employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn,

918 F.2d at 521. While Defendant offered affidavit testimony to dispute the disparate treatment

of all Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports that a

genuine issue of material fact remains for trial on Adams’ disparate treatment claim.

       Further, Plaintiffs explained how the recall and call-back procedures were designed to

work, facially neutral policies where the contractor was in charge of who was recalled, etc.

However, Plaintiffs explained and offered evidence in support of the allegation that Local 198

would choose the supervisors for the job, all white men. The white men would report to the

contractor and then tell the contractor which workers to call-back . Thus, Local 198, by controlling

who the supervisors were, thereby controlled which workers were called for jobs, resulting in white

men obtaining the jobs. (Doc. 770, pp. 2-10, 25, 30, 32-33). Pacheco, 448 F.3d at 791-92. Adams

offered evidence of never being promoted to supervisor and not being called for jobs in various

scenarios. Again, Defendant offered conflicting testimony detailing that the procedure was neutral

on its face and applied in accordance with the collective bargaining agreements in place. (Doc.

737-4). Defendant does not deny that contractors may be discriminatory in their list of names for

jobs, but Defendant argues that that Local 198 does not control its contractors and the contractors

must answer for their own actions. Defendant does not specifically address Plaintiffs’ argument



                                                54
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 55 of 114




that Defendant may be calling members for jobs from the list of names provided by the contractor,

but that list was developed by a Local 198 member who was appointed supervisor by Local 198.

This evidence created an issue of fact for trial regarding Adams’ disparate impact claim.

        Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact as to Adams’ hostile work environment claim, and

this claim is dismissed with prejudice. Further, only Defendant loosely utilized the McDonnell

Douglas framework in analyzing Plaintiffs’ disparate treatment and disparate impact claims. Even

so, and based on the law, facts and evidence set forth above, the Court finds that there is a genuine

issue of material fact regarding Adams’ disparate treatment and disparate impact claims; therefore,

Defendant’s motion is denied as to these claims.

                        Larry Bell

        Defendant argues that Bell’s claims are “mainly untimely”. (Doc. 737-2, p. 26).

        Bell testified about discrimination in the workplace, including being given work

assignments that were much harsher than those assigned to white men; being the subject of

practical jokes because he is black; being laid off/losing his job because there were too many black

people on the job; and instances of white workers refusing to work with him because he is black.

(Doc. 737-11, pp. 3, 21-25, 29-33). He testified that in his time with Local 198, he never saw a

black instructor “at the Hall”. However, he admitted that he never applied to be an instructor.

Therefore, while he noticed disparate hiring in the instructors, he was not discriminated against

based on race for an instructor position. (Id., pp. 8-9). On the other hand, while Bell testified that

there were few black foremen, he was made a general foreman and served as a steward at certain

jobs. (Id., pp. 4-8).




                                                 55
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 56 of 114




        Defendant admits that Bell’s “only potentially timely claim of racial harassment” was that

he saw a noose at a work site the week before his deposition. He complained to the foreman, but

no action was taken. (Doc. 737-2, p. 26, citing Doc. 737-11, pp. 26-28). Defendant argues any

claim of harassment regarding the noose incident should be made against the contractor (Rubicon

in this instance), and not Local 198. Defendant further argues that “even so, a single incident

would not constitute a hostile work environment”. (Id., p. 26). To the contrary, allegations and

evidence of an incident involving a noose and of racial epithets and other discriminatory behavior

rise to a highly egregious level of harassment and humiliation. See Abner v. Kansas City Southern

R. Co., 513 F.3d 154, 163 (5th Cir. 2008)(punitive damages awarded for wire noose display found

to be “reprehensible discrimination” and “most egregious discrimination” under Title VII); Fennell

v. Marion Independent School Dist., 804 F.3d 398, 409 (5th Cir. 2015)(noose and racial epithets

evidence a “severe, pervasive and objectively offensive nature of … harassment”).

        Bell testified that few recalls went to black men. Although recalls are supposed to come

from contractors, he believes that the business manager with Local 198 has “influence” on who is

recalled. (Doc. 737-11, pp. 13-16). Bell testified that white men were assigned more out of town

jobs than he was, and this is because he is black. (Id., p. 17). Bell also testified that no black Local

198 members have been elected to attend the annual convention as delegates. There were no black

clerks employed by the “Union Hall”. (Id., pp. 10-11).

        Plaintiffs offer and rely upon the Declaration of Larry Bell in support of Plaintiffs’ claims.

(Doc. 770-13). In his declaration, Bell declares: that he was a member of Local 198 from 1975 to

2013, (id., p. 1); the business manager for Local 198 told his apprenticeship class that there are

“too many of you”, meaning black people, (id., p. 2); the business manager for Local 198 also told

his class that they would “never retire from the Local”, (id.); white workers got recalls and black



                                                  56
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 57 of 114




members did not, (id.); Local 198 would wait for white workers to arrive before posting jobs or

call their white friends to come to the hall to pick up a work order, (id., p. 3); Mr. Zumo with Local

198 told Bell that he would never win this lawsuit because “they” put Judge Tyson on the bench

and Judge Tyson would “go with them”, (id.); Bell reported to jobs and saw other members already

working on the job even though the job had not been posted, (id.); Louis LeBlanc sent his friends

to jobs and never posted them. Bell was passed over for these jobs even though he had been on

the books. This went on for years, (id.); black workers could only get a recall if they had worked

for the contractor in the past six months but white workers got recalls when they had not worked

for the contractor for years, (id.); despite Louis LeBlanc’s affidavit that call-outs and recalls were

posted on the board at the same time, they were not. This is not correct, (id.); Bell witnessed Local

leadership saving jobs for their friends and the people who elected them, (id.); Louis LeBlanc

admitted to Bell that he was KKK, (id., pp. 3-4); blacks were the first to be laid off, and leadership

only named black members as foremen after this lawsuit was filed, (id., p. 4); Local 198 members

were the supervisors and they chose the foremen. Despite being one of the best pipefitters, Bell

was never made foreman in 15 years, (id., p. 5); race discrimination in the call out procedure was

ongoing and was occurring in 2013 when Bell retired, (id., pp. 5-6); and bringing the Grand Duke

of the KKK to speak at the Hall was “very hostile”, (id., p. 6). See Brown v. Coca-Cola Bottling

Company United, Inc., Civ. A. No. 19-96, 2019 WL 6702422, * 4 (M.D. La. Dec. 9,

2019)(reasonable to find that a juror would consider a KKK symbol on a drink machine intended

for an African American worker to be “intimidating”), and Abner v. Kansas City Railway Co.,

2005 WL 8168285, *2 (W.D. La. Jun. 14, 2005) (KKK membership of a supervisor considered

“probative” and “relevant” to a hostile work environment); but see Cargo v. Kansas City Southern

Railway Co., 2012 WL 14030, * 3 (W.D. La. Jan. 4, 2012), citing Lindsey v. Chevron USA Inc.,



                                                 57
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 58 of 114




2002 WL 31415255 (5th Cir. 2002) (KKK symbols not found to contribute to a hostile work

environment). See also Daniels v. Essex Group, Inc., 937 F.2d 1264, 1266 (7th Cir. 1991) (finding

summary judgment for defendant inappropriate where plaintiff endured “nigger” jokes over ten

years, his co-workers hung a “human-sized dummy with a black head” from a doorway, and

someone scrawled “KKK” and “All niggers must die” onto the bathroom walls).

       In order to defeat summary judgment as to his hostile work environment claim, Bell must

present evidence that a genuine issue exists to be tried as to the elements of that claim. The record

evidence, summarized above, reflects that a reasonable jury may find an environment permeated

by discriminatory intimidation, ridicule and insult that was severe and pervasive and altered the

conditions of Bell’s employment and created an abusive working environment. The record

evidence suggests that the discriminatory behavior was frequent, severe (i.e., noose, KKK),

threatening, and possibly interfered with Bell’s work performance. Stewart, 586 F.3d at 328;

Ramsey, 286 F.3d at 268. A reasonable fact finder could find that Plaintiffs established that there

was intentional, pervasive, and regular racial discrimination of which Local 198’s supervisors and

management were aware and which Local 198 permitted to continue. Celestine, 266 F.3d at 354.

       Plaintiffs also offered evidence in support of a prima facie case of disparate treatment based

on racial discrimination - that Bell was a member of a protected class, that he was treated

differently than white men for jobs for which Bell was qualified, and that he suffered adverse

employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn, 918 F.2d

at 521. While Defendant offered affidavit testimony to dispute the disparate treatment of all

Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports that a genuine

issue of material fact remains for trial on Bell’s disparate treatment claim.




                                                 58
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 59 of 114




       Further, Plaintiffs explained how the recall and call-back procedures were designed to

work, facially neutral policies where the contractor was in charge of who was recalled, etc.

However, Plaintiffs explained and offered evidence in support of the allegation that Local 198

would choose the supervisors for the job, all white men. The white men would report to the

contractor and then tell the contractor which workers to call-back . Thus, Local 198, by controlling

who the supervisors were, thereby controlled which workers were called for jobs, resulting in white

men obtaining the jobs. (Doc. 770, pp. 2-10, 25, 30, 32-33). Pacheco, 448 F.3d at 791-92. Bell

offered additional evidence of black men, including himself, being affected by the faulty callback

procedure. Again, Defendant offered conflicting testimony detailing that the procedure was

neutral on its face and applied in accordance with the collective bargaining agreements in place.

(Doc. 737-4). Defendant does not deny that contractors may be discriminatory in their list of

names for jobs, but Defendant argues that that Local 198 does not control its contractors and the

contractors must answer for their own actions. Defendant does not specifically address Plaintiffs’

argument that Defendant may be calling members for jobs from the list of names provided by the

contractor, but that list was developed by a Local 198 member who was appointed supervisor by

Local 198. This evidence creates an issue of fact for trial regarding Bell’s disparate impact claim.

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is a genuine issue of material fact regarding Bell’s hostile work environment, disparate

treatment and disparate impact claims; therefore, Defendant’s motion is denied as to Bell’s claims.

                       Frank Cage

       Defendant seeks to dismiss all of Frank Cage’s pending claims; however, because Frank

Cage previously represented to the Court that he did not oppose Defendant’s motion, Frank Cage

was dismissed with prejudice on December 18, 2019. (Doc. 757, p. 3).



                                                59
       Case 3:98-cv-00400-JWD-RLB                   Document 849          06/29/20 Page 60 of 114




                          Yvonne Catherine (1 of 3 heirs of Joseph Catherine)

        Yvonne Catherine, Umeca O’Conner, and Corey Catherine are the heirs of Joseph

Catherine. Joseph Catherine was a member of Local 198 from approximately 1989 through, at

least, 2002, the time of his deposition. (Doc. 737-14, pp. 3-4). He passed away on June 17, 2005.

(Doc. 543). Defendant’s primary challenge to Joseph Catherine’s claims is based on timeliness.

(Doc. 737-2, p. 29). The timeliness of his claims was addressed in this Court’s prior ruling. (Doc.

700). Only Joseph Catherine’s claims under state law and Section 1981 remain pending as a result

of that prior ruling.

        Catherine complains that certain policies were administered in a disparate fashion. For

example, white males with high blood pressure were allowed to work, but black workers with high

blood pressure were not.18 Catherine testified that the reason he filed suit against Local 198 was

due to the recall system. He testified that he was discriminated against due to the way in which

jobs were assigned. Specifically, he testified that the recall procedure was unfair. When Defendant

showed him a work history that purportedly showed four times that Catherine was recalled,

Catherine testified that at least one instance was incorrect as he did not obtain the job through

recall. He did not remember the other instances. (Doc. 737-14, pp. 5-7). Plaintiffs also show that

Catherine testified that he complained to Sammy Graphia and Gene Porciau, both of Local 198,

about being discriminated against based on race in the job assignment process. He further testified

that Sammy Graphia told him that his “hands were tied” and there was nothing he could do about

it. (Doc. 770-23, pp. 3-4).

        Catherine explained in detail that the call-back and recall procedures were discriminatory.

He explained that the procedure is administered such that there is “no way” a member knows


 Defendant cites to Catherine’s deposition, pages 17 and 45. Excerpts of Catherine’s deposition are in the record at
18

Doc. 737-14; however, pages 17 and 45 are not included.

                                                        60
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 61 of 114




whether they would have had “a chance at a particular job”. This is because Local 198 would not

post the recalls. Local 198 would verbally announce a name of someone who was recalled. There

was no way for black members to “really check” and determine if that person was recalled or not.

Also, Catherine testified that his name would be on the books for months before his name would

“come up”. However, if “a guy just steps up in front of you and says he was recalled”, he would

not get the job. (Doc. 737-14, pp. 9-10).

        Defendant responded to Plaintiffs’ argument by stating, “This simply demonstrates that

[P]laintiffs’ allegations that the call out/recall systems are discriminatory are just assumptions and

not fact-based.” (Doc. 786, p. 10). Defendant points to “LeBlanc’s testimony, and now Miller’s,

that these calls by name were contractual provisions sought by contractors, not the Union, and that

the calls by name came from the contractors.” (Id.). However, this is belied by Plaintiffs’

argument. Plaintiffs do not dispute the “contractual provisions”. Rather, Plaintiffs argue that

Local 198 and the contractors took actions to work around the collective bargaining agreements,

and Catherine testified that there was no way to know or “really check” that the procedure was

being correctly administered. Although Defendant presents testimony of LeBlanc and Miller in

support of their argument, Plaintiffs equally present testimony supporting theirs, thereby creating

an issue of fact.

        Defendant concludes its challenge of Catherine’s claims by stating that “no heir has been

substituted on his behalf”. (Doc. 737-2, p. 30). Defendant acknowledges that Plaintiffs filed a

motion, seeking to substitute the heirs as Plaintiffs. (Doc. 737-2, p. 29, citing Doc. 527).

Defendant then claims that “a search of the record has not revealed” that this motion was granted.

(Id.). However, the Court was able to confirm that Plaintiffs’ motion was granted. See Doc. 543.

Therefore, the heirs have been substituted as proper party plaintiffs.



                                                 61
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 62 of 114




       In order to defeat summary judgment as to his hostile work environment claim, Catherine,

must present evidence that a genuine issue exists to be tried as to the elements of that claim. The

record evidence, summarized above, does not exhibit an environment permeated by discriminatory

intimidation, ridicule and insult that was severe and pervasive and altered the conditions of

Catherine’s employment and created an abusive working environment. While the record evidence

reflects instances of unfair treatment allegedly based on race, the record does not reflect frequency

of discriminatory conduct, severity, physical threat or humiliation, and interference with

Catherine’s work performance. Stewart, 586 F.3d at 328; Ramsey, 286 F.3d at 268. See the

analysis above regarding Adams’ hostile work environment claim.

       On the other hand, Plaintiffs offered evidence in support of a prima facie case of disparate

treatment based on racial discrimination - that Catherine was a member of a protected class, that

he was treated differently than white men for jobs for which Catherine was qualified, that he

suffered adverse employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238;

Vaughn, 918 F.2d at 521. While Defendant offered affidavit testimony to dispute the disparate

treatment of all Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports

that a genuine issue of material fact remains for trial on Catherine’s disparate treatment claim.

       By the same token, Plaintiffs explained how the recall and call-back procedures were

designed to work, facially neutral policies where the contractor was in charge of who was recalled,

etc. However, Catherine testified that Local 198 would verbally call whoever they chose to, and

because the actual names of the members who were “up” for the job were never posted or

disclosed, the workers could not prove that Local 198 was calling the wrong person. Catherine

also testified that his name was “on the books” for months, and others would “walk up” before




                                                 62
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 63 of 114




him and get the job. Catherine testified that he complained of being passed over for jobs and the

inequities of the recall and call back procedures. Nothing was ever done.

       Again, Defendant offered conflicting testimony detailing that the procedure was neutral on

its face and applied in accordance with the collective bargaining agreements in place. With regard

to Catherine’s remaining claims, which are solely under state law and Section 1981, Defendant

argues that Catherine must show intentional discrimination. (Doc. 786, p. 10, citing La. R.S.

23:332, National Ass’n of Gov’t Employees v. City Pub. Serv. Bd., 40 F.3d 698, 714-15 (5th Cir.

1994), Gray v. Entergy Operation, Inc., 240 F.3d 1074 (5th Cir. 2000)). While Defendant’s legal

argument is well-founded, it does not overcome the genuine issue of fact as to whether Defendant

discriminated against Catherine based on race, intentionally or not, in its call-back, recall and job

assignment procedures.

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact as to Catherine’s hostile work environment claim,

and this claim is dismissed with prejudice. However, the Court finds that there is a genuine issue

of material fact regarding Catherine’s disparate treatment and disparate impact claims; therefore,

Defendant’s motion is denied as to these claims.

                       Umeca O’Conner (2 of 3 heirs of Joseph Catherine)

       The same analysis set forth above regarding Plaintiff Yvonne Catherine, one of the heirs

of Joseph Catherine, applies to Plaintiff Umeca O’Conner. For the reasons stated immediately

above, Umeca O’Conner’s claims of a hostile work environment are dismissed with prejudice.

Defendant’s motion regarding claims of disparate treatment and disparate impact is denied.

                       Corey Catherine (3 of 3 heirs of Joseph Catherine)




                                                 63
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 64 of 114




       The same analysis set forth above regarding Plaintiff Yvonne Catherine, one of the heirs

of Joseph Catherine, applies to Plaintiff Corey Catherine. For the reasons stated immediately

above, Corey Catherine’s claims of a hostile work environment are dismissed with prejudice.

Defendant’s motion regarding claims of disparate treatment and disparate impact is denied.

                       Joseph Collins

       Defendant seeks to dismiss all of Joseph Collins’ pending claims; however, because Joseph

Collins previously represented to the Court that he did not oppose Defendant’s motion, Joseph

Collins was dismissed with prejudice on December 18, 2019. (Doc. 757, p. 3).

                       Leo Davis

       Leo Davis’ claims were the subject of Defendant’s prior motion on timeliness. As a result

of this Court’s prior ruling, only Davis’ claims under state law and Section 1981 remain pending.

(Doc. 700). Davis did not appear for his deposition and has only responded, in part, to the Intake

Questionnaire. While Defendant acknowledges the Intake Questionnaire and relates some of

Davis’ complaints to it, Defendant does not direct the Court to the questionnaire in the record.

There is no citation to any exhibit number. (Doc. 737-2, pp. 31-32).

       In opposition to Defendant’s motion, Plaintiffs do not provide Davis’ Intake Questionnaire,

a declaration, or any other evidence in support of Davis’ claims. Rather, Plaintiffs argue that Davis

was “denied access” to a class in the apprenticeship school. No evidentiary support, legal

argument or legal authority is provided. (Doc. 770, p. 40). Instead, Plaintiffs highlight the

Declarations of Larry Bell and Sam Parker as evidence of discrimination related to the

apprenticeship school. (Id.). Plaintiffs then quote the Declaration of Willie Stone in support of

discrimination with regard to job assignments. (Id., p. 41). Plaintiffs conclude with a sweeping




                                                 64
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 65 of 114




and conclusory assertion that David Duke, Grand Wizard of the KKK, was invited to the Union

Hall and that racial discrimination was “targeted at all African Americans”. (Id., p. 42).

       The record evidence and arguments on summary judgment are woefully inadequate to

support the remaining claims of Leo Davis. In fact, no party directs the Court to any record

evidence supporting Davis’ claims of a hostile work environment or disparate treatment/impact.

Although Plaintiffs argue the presence of KKK representatives at Local 198, this is not Davis’

testimony or complaint. There is no evidence that Davis was intimidated, harassed or negatively

impacted, much less knowledgeable, by any event or circumstance related to the KKK. Unlike

Larry Bell, there is no evidence supporting Davis’ claims and showing that he can meet his burden.

There is no evidence of a genuine issue of fact suitable for trial with regard to Davis’ claims.

       Based on the applicable law, facts, and record evidence as set forth above, the Court grants

Defendant’s motion with regard to Leo Davis’ claims. Davis’ claims of racial discrimination and

hostile work environment under state law and Section 1981 are dismissed with prejudice.

                       David Dixon

       Dixon is a named Plaintiff in the original complaint filed on May 1, 1998. (Doc. 1). He

filed a charge of discrimination on March 5, 2001 and received a right-to sue letter dated March 9,

2001. (Doc. 804-8). In his charge, he states that he was denied recall based on his race on

November 8, 2000, and in the “300 days” before that. He charges that journeymen and apprentices

are recalled on a daily basis, yet no blacks have been recalled “in the last 300 days”. (Id.).

       Defendant argues that Dixon complained “without explanation” that the assessments for

the apprenticeship program are a “forgery”. (Doc. 804-1, p. 13, citing Doc. 804-9, p. 14).

However, a review of the excerpts of Dixon’s deposition testimony provided reflect that he

testified to a discriminatory incident when he was looking for a job, and the complete testimony is



                                                 65
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 66 of 114




not provided. Defendant only provided the page of Dixon’s deposition transcript where he stated

that a policy was “forgery” in his opinion, that this was not contained in his questionnaire, and the

following pages are not provided. (Doc. 804-9, pp. 14-15).

       Dixon testified to training that was offered by Local 198, but black members were

“excluded” and did not know about the training until after it had occurred. (Id., pp. 23, 25). Dixon

testified, as other Plaintiffs have likewise testified, that LeBlanc selected and appointed the

supervisors and foremen for jobs. These jobs “rarely”, if ever, went to black men. The supervisors

and foremen would then report to the job and select the workers for the job. This process led to

black men not getting call-outs, call-backs, and referrals, or job assignments in general. Local 198

was indirectly choosing white men over black men for jobs. (Id., pp. 27-30). Defendant argues

LeBlanc’s testimony, again, that the employer appoints the foreman and that LeBlanc “very rarely”

appoints the steward. (Doc. 737-4).

       Dixon testified that in 16 years, he received one recall. White men worked year-round.

(Doc. 804-9, pp. 11-12). He also explained that the referral procedure was discriminatory because

black members had to physically visit the hall rather than obtain information over the phone.

Dixon testified that he would not receive a response over the phone unless he “made his voice

sound white”. (Id., pp. 8-11). Dixon testified that he was told that it would “embarrass” the union

if he went to an out-of-town job without a work order, but white workers did this all the time. (Id.,

p. 16). He testified to at least one instance where the union told him that there were no jobs, but

his friend told him otherwise. When he went to Ohio, he got the job. (Id., pp. 17-18).

       Dixon testified that there were no black members on the union’s board or employed in the

union’s office. (Id., p. 30). Defendant also states in its motion that Dixon testified that he was




                                                 66
       Case 3:98-cv-00400-JWD-RLB                     Document 849            06/29/20 Page 67 of 114




supposed to “go as a Union salt19 at Liquid Carbonic to unionize a job in 1997, but when some

whites got money he asked Jeff Armstrong if they would get money and was told that his name

was not on the list.” (Doc 804-1, p. 14, citing Doc. 804-9, pp. 53-56, 80). However, the cited

pages of Dixon’s deposition testimony are not included at Doc. 804-9.

         With regard to his hostile work environment claim, Dixon “does not contest” Defendant’s

motion as to this claim. (Doc. 842, p. 1). Therefore, Dixon’s hostile work environment claim is

dismissed with prejudice.

         Dixon only contests Defendant’s motion regarding his claims related to referrals, recalls,

and road jobs. (Id.). Plaintiffs offered evidence in support of a prima facie case of disparate

treatment based on racial discrimination - that Dixon was a member of a protected class, that he

was treated differently than white men for jobs for which Dixon was qualified, and that he suffered

adverse employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn,

918 F.2d at 521. While Defendant offered affidavit testimony to dispute the disparate treatment

of all Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports that a

genuine issue of material fact remains for trial on Dixon’s disparate treatment claim.

         Further, Plaintiffs explained how the recall and call-back procedures were designed to

work, facially neutral policies where the contractor was in charge of who was recalled, etc.

However, Plaintiffs explained and offered evidence in support of the allegation that Local 198

would choose the supervisors for the job, all white men. The white men would report to the

contractor and then tell the contractor which workers to call-back . Thus, Local 198, by controlling

who the supervisors were, thereby controlled which workers were called for jobs, resulting in white



19
  “Salting” is a labor union tactic involving the act of getting a job at a specific workplace with the intent of
organizing a union. A person so employed is called a “salt”. Wikipedia, (citing “Organizing Under Cover
(Salting)”, Industrial Workers of the World, posted May 8, 2005).

                                                           67
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 68 of 114




men obtaining the jobs. (Doc. 770, pp. 2-10, 25, 30, 32-33). Pacheco, 448 F.3d at 791-92. Dixon

offered evidence of only white men being appointed to supervisor and foreman positions and of

not being informed about jobs or given the same opportunities for jobs as white men. Again,

Defendant offered conflicting testimony detailing that the procedure was neutral on its face and

applied in accordance with the collective bargaining agreements in place.               (Doc. 737-4).

Defendant does not deny that contractors may be discriminatory in their list of names for jobs, but

Defendant argues that that Local 198 does not control its contractors and the contractors must

answer for their own actions. Defendant does not specifically address Plaintiffs’ argument that

Defendant may be calling members for jobs from the list of names provided by the contractor, but

that list was developed by a Local 198 member who was appointed supervisor by Local 198. This

evidence creates an issue of fact for trial regarding Dixon’s disparate impact claim.

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is a genuine issue of material fact regarding Dixon’s disparate treatment and disparate

impact claims; therefore, Defendant’s motion is denied as to these claims.

                       Wayne Dukes

       Dukes did not give his deposition testimony. He provided an Intake Questionnaire that

Defendant claims is incomplete. (Doc. 737-2, p. 32, citing Doc. 737-16). Dukes’ questionnaire

reflects: allegations of a policy of discrimination, (Doc. 737-16, p. 2); that Dukes paid dues for 15

years but was “denied a book” and was “fired” without any representation by the union, (id.);

Dukes was denied work based on his race “because the steward was not right”, (id.); Dukes was

denied membership based on racial discrimination by the steward and business agent, (id., p. 3);

Dukes reported this to the stewards many times and was told that they are not “giving out books”,

(id.); Dukes was denied a job referral based on racial discrimination, (id., p. 4); Dukes was denied



                                                 68
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 69 of 114




job assignments based on racial discrimination, (id., p. 5); Dukes claims he was harassed and the

word “nigger” was used, (id., p. 6); Dukes claims that he was retaliated against by being denied

representation because he is black, (id.); Dukes claims that he was subjected to a hostile work

environment because “race words were used” and Dukes states that he would ignore “them” or

laugh, (id.); and he was not recalled based on his race, (id., p. 7).

        Attached to the questionnaire was a letter from the United Association to Fred Woods,

Director of Human Resources, dated March 9, 1992, regarding an error in the chain of custody

with regard to a drug sample taken from Dukes. (Id., p. 13). Additional letters were also attached

regarding the prosecution and dropping of charges related to a drug test. Defendant argues that it

is unclear what claims Dukes is bringing, but it appears that he may be bringing a claim of breach

of duty of fair representation, which claims expire after six months. (Doc. 737-2, p. 32).

        Plaintiffs respond by first arguing the timeliness of Dukes’ claims. (Doc. 795, p. 5).

Plaintiffs make general arguments that Dukes’ claims are the same as “all other claimants” and

that he did not like being called “nigger”. (Id., p. 6). Plaintiffs then describe an affirmative action

program in the early 1990’s. (Id., p. 7). No evidence is cited or legal authority provided.

        Dukes submitted a declaration in support of his opposition. (Doc. 795-2). The declaration

is signed, notarized, and dated January 23, 2020. (Id., p. 6). The declaration provides that Dukes:

was a member since 1978, (id., p. 1); was terminated by Copolymer in 1993 and he tried to “get

help” from Local 198 with representation, (id.); was not provided any assistance by Local 198,

(id., p. 2); was called “nigger” and was offered no assistance, (id.); claims that on jobs, “they used

to hang the ropes to scare us when we worked on tanks and the Local 198 did nothing about that”,

(id., p. 4); never got a book even though he paid dues, (id.); was subjected to different rules as a

black man than the white men, such as whites did not have to attend school or be on time but black



                                                  69
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 70 of 114




men did, (id.); had to work in the dirtiest areas as a black man, but white men did not, (id.); recalls

were not put on the board, and white workers were sent to Exxon while the black workers were on

shut down and drawing unemployment, (id., p. 5); had drug tests administered to him but not to

the whites, and the only two people who were drug tested were black, (id.); and the business agent

said that they were targeting blacks with drug tests so that they would be fired, (id.).

       In order to defeat summary judgment as to his hostile work environment claim, Dukes must

present evidence that a genuine issue exists to be tried as to the elements of that claim. The record

evidence, summarized above, reflects that a reasonable jury might find an environment permeated

by discriminatory intimidation, ridicule and insult that was severe and pervasive and altered the

conditions of Dukes’ employment and created an abusive working environment. The record

evidence is unclear whether the discriminatory behavior was frequent, but suggests that it was

severe (i.e., hanging ropes, racial epithets), threatening, and possibly interfered with Dukes’ work

performance. Stewart, 586 F.3d at 328; Ramsey, 286 F.3d at 268. A reasonable fact finder could

find that Plaintiffs established that there was intentional, pervasive, and regular racial

discrimination of which Local 198’s supervisors and management were aware and which Local

198 permitted to continue. Celestine, 266 F.3d at 354. See the Court’s analysis of Bell’s hostile

work environment claim.

       Plaintiffs also offered evidence in support of a prima facie case of disparate treatment based

on racial discrimination - that Dukes was a member of a protected class, that he was treated

differently than white men for jobs for which Dukes was qualified, and that he suffered adverse

employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn, 918 F.2d

at 521. While Defendant offered affidavit testimony to dispute the disparate treatment of all




                                                  70
      Case 3:98-cv-00400-JWD-RLB              Document 849       06/29/20 Page 71 of 114




Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports that a genuine

issue of material fact remains for trial on Dukes’ disparate treatment claim.

          Further, Dukes provided a declaration providing how he was denied fair representation by

Local 198, how white men were treated differently with regard to work and jobs and how he was

assigned to the dirtiest jobs, among other attestations. He specifically attested to the disparity in

the administration of the drug testing policy. Defendant responded to these arguments by

challenging the validity of the declaration, the relevancy of the attestations, and arguing that the

attestations were conclusory, vague and irrelevant. However, Dukes, unlike some others, has come

forward with some evidence, his own personal testimony of disparate treatment and disparate

impact to him based on his race. This evidence creates an issue of fact for trial regarding Dukes’

disparate impact claim. See also the analysis on Adams’ disparate impact claim.

          Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is a genuine issue of material fact regarding Dukes’ hostile work environment, disparate

treatment and disparate impact claims; therefore, Defendant’s motion is denied as to Dukes’

claims.

                         Earnest Ford, Sr.

          Defendant seeks to dismiss all of Earnest Ford, Sr.’s pending claims. (Doc. 737). Earnest

Ford, Sr. represents in both joint charts that he has no opposition to Defendant’s motion. (Doc.

773, p. 2; Doc. 843, p. 1). All claims by Earnest Ford, Sr. are dismissed with prejudice.

                         Lee Fox

          Lee Fox is named as a Plaintiff in the original complaint. (Doc. 1). He filed an EEOC

charge on March 5, 2001, but Defendant does not cite to the charge in the record. Fox was the




                                                  71
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 72 of 114




subject of the prior motion on the timeliness of Plaintiffs’ claims. As a result of that prior ruling,

only Fox’s claims under state law and Section 1981 remain pending. (Doc. 700).

       Fox testified to the following: that specialized training for pipefitters was offered to others

but never posted, and this training led to higher paying jobs, (Doc. 804-10, pp. 13-17); that he was

given the “nasty, dirty, hard” work, but he did not complain to anyone about it, (id., pp. 10-12);

the recall system was not dictated by contractors, only by Local 198 because they voted on it, (id.,

pp. 3-4); the recall procedure is designed such that a worker must work for the contractor for a

period of time before qualifying for a recall, but Louis LeBlanc did not run the recall procedure

that way, (id., pp. 5-6); when call outs were done in the hall, it was almost entirely white men, (id.,

pp. 7-9); over the course of decades, Fox was called a “nigger” and other racial epithets, and he

testified to racial harassment and epithets in the workplace by Local 198, (id., pp. 18-24, 28-31);

there was disparate treatment with blood pressure tests in that he was not allowed to work with

“high” blood pressure, but “others” had been cleared to work with high blood pressure, (id., pp.

25-27); and he has had at least one instance of harassment for being black since suit was filed, (id.,

pp. 28-29).

       Plaintiffs offered the Declaration of Fox, which provides the following: it is signed and

notarized, but there is no date, (Doc. 770-12); Fox was a member of Local 198 from 1974 until

1998, (id., p. 1); the recall procedure was not followed, and white workers received recalls at a rate

of 5 to 1, (id., p. 2); Local 198 waited for white workers to show up at the hall to post a job or

called their white friends to assign jobs, (id.); recalls were not put on the board or were only put

on the board after everyone had work orders or had left, (id.); he heard others talking about Louis

LeBlanc being racist and a member of the KKK, (id., p. 3); black members had to clean up, but




                                                  72
         Case 3:98-cv-00400-JWD-RLB            Document 849       06/29/20 Page 73 of 114




white members did not, (id., p. 4); and, white members got out earlier and black members did not,

(id.).

          In order to defeat summary judgment as to his hostile work environment claim, Fox must

present evidence that a genuine issue exists to be tried as to the elements of that claim. The record

evidence, summarized above, does not reflect that a reasonable jury might find an environment

permeated by discriminatory intimidation, ridicule and insult that was severe or pervasive and

altered the conditions of Fox’s employment and created an abusive working environment. The

record evidence does not suggest that the discriminatory behavior was frequent, severe and

pervasive, threatening, and possibly interfered with Fox’s work performance. Stewart, 586 F.3d

at 328; Ramsey, 286 F.3d at 268. Although Fox specifically testified that harassment was a part

of the everyday job, the complaints did not rise to the level of a “hostile work environment” under

the law. See the Court’s analysis of Adams’ hostile work environment claim.

          Plaintiffs offered evidence in support of a prima facie case of disparate treatment based on

racial discrimination - that Fox was a member of a protected class, that he was treated differently

than white men for jobs for which Fox was qualified, and that he suffered adverse employment

actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn, 918 F.2d at 521. While

Defendant offered affidavit testimony to dispute the disparate treatment of all Plaintiffs based on

race, (Doc. 737-4), the record evidence sufficiently supports that a genuine issue of material fact

remains for trial on Fox’s disparate treatment claim.

          Further, Plaintiffs explained how the recall and call-back procedures were designed to

work, facially neutral policies where the contractor was in charge of who was recalled, etc.

However, Fox testified as to how the contractors had no control over who was assigned and that

Louis LeBlanc controlled who was assigned to a job, all white men. Jobs were not posted on the



                                                  73
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 74 of 114




board, instead, the jobs were fed to the white workers. Thus, Local 198 controlled which workers

were called for jobs, resulting in white men obtaining the jobs. (Doc. 770, pp. 2-10, 25, 30, 32-

33). Pacheco, 448 F.3d at 791-92. Fox offered evidence of only white men being appointed to

jobs at a 5 to 1 ratio over blacks or given better opportunities for jobs. Again, Defendant offered

conflicting testimony detailing that the procedure was neutral on its face and applied in accordance

with the collective bargaining agreements in place. (Doc. 737-4). Defendant does not deny that

contractors may be discriminatory in their list of names for jobs, but Defendant argues that that

Local 198 does not control its contractors and the contractors must answer for their own actions.

This evidence creates an issue of fact for trial regarding Fox’s disparate impact claim. See the

Court’s analysis of Catherine’s disparate impact and disparate treatment claims.

        Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact regarding Fox’s hostile work environment claims,

and it is dismissed with prejudice. A genuine issue of material fact exists as to Fox’s disparate

treatment and disparate impact claims; therefore, Defendant’s motion is denied as to these claims.

                        Larry Freeman

        Larry Freeman was the subject of Defendant’s prior motion on the timeliness of Plaintiffs’

claims. As a result of that prior ruling, only Freeman’s claims under state law and Section 1981

remain pending. (Doc. 700).

        Freeman testified to the following: that whites received more training on pipefitting than

blacks, and he was not educated in pipefitting, (Doc. 804-11, pp. 24-25); that he was never made

aware of a special welding class because it was never posted and only white males attended, (id.,

p. 37); that he applied to be the director of the apprenticeship school and lost the position to a white

man; he believed himself to be the most qualified and best applicant; Louis LeBlanc remarked that



                                                  74
      Case 3:98-cv-00400-JWD-RLB                Document 849     06/29/20 Page 75 of 114




“no niggers would run the school”, (id., pp. 38-45; Doc. 804-12, pp. 2-8); blacks were given the

dirtiest, most strenuous and most dangerous jobs; blacks were never named foreman; blacks were

the first to be laid off; blacks were given jobs of shorter duration, (Doc. 804-11, pp. 3-4, 9-11, 12-

16, 20-23, 26-35); he has experienced racial slurs and harassment but he did not report it with the

exception of one occasion, and he was laid off, (Doc. 804-12, pp. 16-19); and no blacks were ever

invited to attend a labor conference or encouraged to be on the executive board, (Doc. 804-11, p.

8; Doc. 804-12, pp. 21-23).

       In order to defeat summary judgment as to his hostile work environment claim, Freeman

must present evidence that a genuine issue exists to be tried as to the elements of that claim. The

record evidence, summarized above, does not exhibit an environment permeated by discriminatory

intimidation, ridicule and insult that was severe and pervasive and altered the conditions of

Freeman’s employment and created an abusive working environment. While the record evidence

reflects instances of unfair treatment allegedly based on race, the timeline of Freeman’s events

does not reflect frequency of discriminatory conduct, severity, physical threat or humiliation, and

interference with Freeman’s work performance. Stewart, 586 F.3d at 328; Ramsey, 286 F.3d at

268. As Defendant argues, no reasonable fact finder could find that Plaintiffs’ established that

there was intentional, pervasive, and regular racial discrimination of which Local 198’s

supervisors and management were aware and which Local 198 permitted to continue. (Doc. 737-

2, p. 15, citing Celestine, 266 F.3d at 354).

       On the other hand, Plaintiffs offered evidence in support of a prima facie case of disparate

treatment based on racial discrimination - that Freeman was a member of a protected class, that he

was treated differently than white men for jobs for which Freeman was qualified, and that he

suffered adverse employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238;



                                                  75
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 76 of 114




Vaughn, 918 F.2d at 521. While Defendant offered affidavit testimony to dispute the disparate

treatment of all Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports

that a genuine issue of material fact remains for trial on Freeman’s disparate treatment claim.

       Further, Freeman testified that black men did not receive the same training as white men,

resulting in fewer opportunities and the dirtier jobs. He testified to instances where he was treated

differently than white men in the workplace. However, his testimony, and the record evidence

before the Court with regard to Freeman’s claims, sounds more in the nature of a disparate

treatment claim, and not a disparate impact claim. No party argued what the facially neutral policy

relevant to Freeman’s complaints might be. For these reasons, Freeman’s disparate impact claim

is dismissed with prejudice.

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact regarding Freeman’s hostile work environment claim

and disparate impact claim, and these claims are dismissed with prejudice. The Court finds that

there are genuine issues of material fact regarding Freeman’s disparate treatment claim; therefore,

Defendant’s motion is denied as to this claim.

                       Kevin Gauthier

       Kevin Gauthier is named as a Plaintiff in the original complaint. (Doc. 1). Gauthier was

the subject of Defendant’s prior motion on the timeliness of Plaintiffs’ claims. As a result of that

prior ruling, only Gauthier’s claims under state law and Section 1981 remain pending. (Doc. 700).

       Gauthier testified to the following: that black men, including himself, were not given the

same training as white men, including specialized training that led to better jobs, (Doc. 804-15, p.

15); that the classes were administered such that only white men were given the best classes and

the classes that were in demand so that the black men could not enroll, (id., p. 22); that he was



                                                 76
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 77 of 114




given the nastiest, dirtiest work, (id., pp. 15-17); the system was designed such that only white

men were trained in the better skills so that they were assigned the better jobs, and black men, who

were not trained by Local 198, were not assigned or “qualified for” the better jobs, (id., p. 23); that

black men, including himself, were asked to do the work tasks that no one else wanted to do, and

if he refused, he was reported, (id., pp. 11-12); he obtained all out of state work on his own without

any assistance from Local 198, (id., pp. 28-30); his business manager, Sammy Graphia, would not

help him, told him that there was no work, and then gave jobs to the white men, (id.); while at the

hall, he was the subject of comments that the union would “let anyone in now” and “where is that

nigger from”, which caused him to want to stay home and seek out jobs out of state in better

working environments, (id., pp. 13-14, 18-19, 21); and he heard LeBlanc say that the “nigger gets

under my skin”, (id., pp. 25-27).

       Plaintiffs offered additional testimony of Gauthier which also evidenced that he was called

“nigger rat” and that he was not given a recall job in 20 years with Local 198. (Plaintiffs cite to

Doc. 827-5; however, this document has no deposition cover or identification of the deponent

providing the testimony. While Plaintiffs represent that Gauthier testified at “Ex. 5”, it is unclear

whose testimony is actually in the record.). Plaintiffs relay pages and pages of detailed testimony

by Gauthier of specific instances of how the job assignment procedures in place were

maladministered to benefit white workers and disadvantage black workers, including himself. For

example, he witnessed his name on the top of a work list with “400 names” beneath his own; the

names beneath him always worked, and he did not. (Doc. 827, pp. 10-12).

       In order to defeat summary judgment as to his hostile work environment claim, Gauthier

must present evidence that a genuine issue exists to be tried as to the elements of that claim. The

record evidence, summarized above, does not reflect that a reasonable jury may find an



                                                  77
      Case 3:98-cv-00400-JWD-RLB              Document 849       06/29/20 Page 78 of 114




environment permeated by discriminatory intimidation, ridicule and insult that was severe and

pervasive and altered the conditions of Gauthier’s employment and created an abusive working

environment. Under the law, complaints of racial epithets and slurs does not rise to the level to

create a “hostile work environment”. See the Court’s analysis of Adams’ hostile work environment

claim.

         Plaintiffs offered evidence in support of a prima facie case of disparate treatment based on

racial discrimination - that Gauthier was a member of a protected class, that he was treated

differently than white men for jobs for which Gauthier was qualified, and that he suffered adverse

employment actions due to his race. McCormick, at *2; Hill, 918 F.2d at 1238; Vaughn, 918 F.2d

at 521. While Defendant offered affidavit testimony to dispute the disparate treatment of all

Plaintiffs based on race, (Doc. 737-4), the record evidence sufficiently supports that a genuine

issue of material fact remains for trial on Gauthier’s disparate treatment claim.

         Further, Plaintiffs explained how the recall and call-back procedures were designed to

work, facially neutral policies where the contractor was in charge of who was recalled, etc.

However, Gauthier testified at length and in great detail about how the job assignment policies

were actually administered, resulting in black workers not receiving necessary training, thereby

disqualifying them for jobs, and black men waiting on job assignments that never came to be while

white men, whose names were below them on the list, were always working. Thus, Local 198

controlled which workers were called for jobs, resulting in white men obtaining the jobs. (Doc.

770, pp. 2-10, 25, 30, 32-33). Pacheco, 448 F.3d at 791-92. Again, Defendant offered conflicting

testimony detailing that the procedure was neutral on its face and applied in accordance with the

collective bargaining agreements in place. (Doc. 737-4). Defendant does not deny that contractors

may be discriminatory in their list of names for jobs, but Defendant argues that that Local 198 does



                                                 78
      Case 3:98-cv-00400-JWD-RLB              Document 849       06/29/20 Page 79 of 114




not control its contractors and the contractors must answer for their own actions. This evidence

creates an issue of fact for trial regarding Gauthier’s disparate impact claim. See the Court’s

analysis of Catherine’s disparate treatment and disparate impact claims.

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact regarding Gauthier’s hostile work environment, and

this claim is dismissed with prejudice. There is a genuine issue as to Gauthier’s disparate treatment

and disparate impact claims; therefore, Defendant’s motion is denied as to these claims.

                       Larry Gilmore

       Larry Gilmore was the subject of Defendant’s prior motion regarding timeliness. Only

Gilmore’s claims under Section 1981 remain pending. (Doc. 700).

       Gilmore testified as follows: that he secured welding job assignments, but when he reported

to the job, he was demoted to “dirtier” work of pipe fitting tasks while the white workers did

welding work in the fab shops, (Doc. 737-19, pp. 14-15, 21-22); the foremen are all white members

of Local 198, not employees of the contractor, and the foremen, members of Local 198, made the

job assignments, (id., pp. 16, 23); he observed racially-charged jokes in the workplace, graffiti in

the restrooms, and frequent use of the word “nigger”, (id., pp. 24-28); Local 198 sent white men

on jobs “under the table”, not in accordance with the procedure, and, as a result, Gilmore has only

been recalled two times, (id., pp. 11-14); when Gilmore would report to a work site, white workers

were already there, (id.); and Gilmore learned that jobs were being assigned to white workers and

they were never posted on the board, (id.).

       Plaintiffs also offer the Declaration of Gilmore that is consistent with his deposition

testimony and directly responds to the Affidavit of LeBlanc. (Doc. 784-2).




                                                 79
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 80 of 114




       Applying the same analysis as is set forth above, Gilmore has shown that a genuine issue

for trial exists as to his claims under Section 1981. Gilmore “concedes” that he does not have a

viable hostile work environment claim, (Doc. 781, p. 2); therefore, Gilmore’s hostile work

environment claim is dismissed with prejudice. The record evidence supports that a reasonable

jury might find that he was subjected to disparate treatment and disparate impact due to his race.

Based on the foregoing, Defendant’s motion as to these claims is denied. See also the Court’s

analysis of Catherine’s disparate treatment and disparate impact claims.

                       Rayfield Goings

       Rayfield Goings filed suit because he has never been named foreman, made a supervisor,

or received a welder job. Only “the whites get those type of jobs”. (Doc. 737-20, p. 13).

Defendant acknowledges in its motion that Goings testified that Local 198 controlled the

appointment of foremen and supervisors, not the contractors, but Defendant did not cite to the

testimony in the record. (Doc. 737-2, p. 36).

       Regarding a hostile work environment, Defendant highlights three instances of the use of

racial epithets: a supervisor in 1981 told Goings that he would “run his black ass off”; a member

in 1997 referred to him as a “nigger”, for which Goings complained to his foreman; and at the

union hall in 1997, he overheard LeBlanc say, “A nigger won’t run this Local”. (Id., p. 36, citing

739-20, pp. 14-28).

       Plaintiffs offer the Declaration of Rayfield Goings. (Doc. 784-1). The declaration states,

in summary: that Goings was a member from 1977 until around 2005, (id., p. 1); white workers

received recalls, and black members did not, (id., p. 2); the recall lists were administered in order

to “keep the African Americans out”, (id.); there were no job postings for recalls, (id., p. 3);

LeBlanc assigned his friends to recalls that were never posted on the board, (id.); the rules for



                                                 80
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 81 of 114




recall did not apply equally to whites and blacks – blacks were required to work for contractors at

least six months before being recalled, but whites worked continuously and did not have these

requirements, (id.); recalls were not posted on the board, and jobs were saved for whites and friends

of leadership, (id., p. 4); the word “nigger” was used at the hall, LeBlanc was in the KKK, and

graffiti was on the walls in the bathrooms, (id.); supervisors were appointed by Local 198, and the

supervisors would then tell the business manager who to call for jobs, (id., p. 5); whites got better

jobs, earned more money, and “lasted longer”, (id., p. 7); and whites were allowed to retire and

earned more money in retirement, while blacks were laid off before they retired and earned less

money, (id., p. 8).

       Plaintiffs also offer Goings’ Supplemental Intake Questionnaire. (Doc. 784-1, pp. 10-17).

The questionnaire repeats many of the complaints to which Goings testified by deposition and

declaration. Goings also filed a charge with the EEOC after suit was filed related to racial

discrimination in the recall procedure. (Id., pp. 18-20).

       Applying the same analysis and legal authority as set forth above, Goings has not shown

that a genuine issue for trial exists as to his hostile work environment claim. Goings testified to

disparate treatment between whites and blacks in job assignments and work management and

disparate impact of the implementation of a facially neutral recall and call-back policy. See the

Court’s analysis of Adams’ claims. The record evidence supports that a reasonable jury might

find that he was subjected to disparate treatment and disparate impact due to his race. Based on

the foregoing, Goings’ hostile work environment claim is dismissed with prejudice, and

Defendant’s motion as to Goings’ disparate treatment and disparate impact claims is denied.




                                                 81
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 82 of 114




                       John Green

       John Green is a named Plaintiff in the original complaint. (Doc. 1). His claims were the

subject of Defendant’s prior motion on timeliness, and only his claims under Section 1981 and

Title VII remain pending as a result of that ruling. (Doc. 700).

       Green testified as follows: he was never made a supervisor or steward, no blacks were,

and he complained about this to Local 198, (Doc. 804-16, pp. 16-18); because he was black, he

was made to carry heavy equipment for others, (id., pp. 42-45); whites were promoted over blacks

regardless of experience or training, (id., p. 27);      Local 198 voted in a recall policy that

discriminated against blacks and “hurt everybody”, (id., pp. 19-24); only white men were recalled,

and call-outs were only made when white friends were present to get the job, (id., pp. 28-29); he

was forced to take jobs out of town when there was available work in town, (id., pp. 31-32);

LeBlanc said, “You’ll be a rich nigger when you get back.”, (id., p. 32); and whites were given

training that led to better jobs that were not given to blacks, like plumbing, (id., pp. 11, 35-41).

       The focus of Green’s testimony and complaints is discrimination in the recall and call-out

procedures as well as in promotions to foreman or supervisor. His testimony is replete with

explanation of how the procedures were not followed in order to favor white workers over black

workers. (Doc. 827, pp. 13-14).

       Applying the analysis set forth above, Green has not shown that a genuine issue for trial

exists as to his hostile work environment claim. Green has shown that a genuine issue for trial

exists as to his disparate impact and disparate treatment claims. The record evidence supports that

a reasonable jury might find that he was subjected to disparate treatment and disparate impact due

to his race. See the Court’s analysis of Adams’ claims. Based on the foregoing, Green’s hostile

work environment claims under Section 1981 and Title VII are dismissed with prejudice.



                                                  82
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 83 of 114




Defendant’s motion as to Green’s disparate treatment and disparate impact claims under Section

1981 and Title VII is denied.

                       Alfreddie Greensberry

       Alfreddie Greensberry testified to the following: that blacks are laid off first and given

assignments last, (Doc. 737-21, pp. 4, 19-20); the foreman, who is a member of Local 198, chooses

who is recalled and assigned, and he chooses whites over blacks, (id., 20-22); he had experiences

where no one wanted to work with him and the white foreman would give work to the white

apprentice instead of him, (id., pp. 22-23); over the years, he was called names like “nigger” and

“spear chunker”, (id., pp. 13-14); racial slurs were written in the Port-O-Let on job sites, (id., p.

17); LeBlanc lied to him about job availability, (id., p. 3); and training classes occurred to which

he was not invited or about which he was not informed, (id., pp. 5, 10-11).

       In opposition, Greensberry explained that LeBlanc lied about work in at least one instance

where LeBlanc told him that there was no work on a job on the Alaska pipeline. However, over

20 white members disclosed that they worked on the job. (Doc. 781-1). A second incident

occurred when a Local 198 leader told him there was no work on the road. However, Greensberry

obtained a job in Missouri on his own, and when he arrived, there were six Local 198 members

already working. (Doc. 781-1). Defendant contends that Greensberry’s testimony is incorrect and

his claims are untimely. Defendant argues that LeBlanc and Zumo were not serving as business

managers at the times that this occurred; therefore, Greensberry is incorrect in his testimony and,

at a minimum, untimely in advancing his claims. (Doc. 789, p. 2).

       Greensberry concedes that he does not have a viable hostile work environment claim, (Doc.

781, p. 2), and this claim is dismissed with prejudice. Applying the analysis set forth above,

Greensberry has shown that a genuine issue for trial exists as to his disparate impact and disparate



                                                 83
       Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 84 of 114




treatment claims. The record evidence supports that a reasonable jury might find that he was

subjected to disparate treatment and disparate impact due to his race. Based on the foregoing,

Defendant’s motion as to Greensberry’s disparate treatment and disparate impact claims is denied.

See the Court’s analysis of Adams’ disparate treatment and disparate impact claims.

                       Mannie Henderson

        Mannie Henderson filed an EEOC charge on August 15, 2001 and received a right to sue

letter dated August 17, 2001. (Doc. 804-17). Henderson complained that he was continuously

subjected to unequal terms and conditions of employment with regard to “call-outs” and “call-

backs” because of his race. Blacks “as a class” are discriminated against on a continuous basis.

(Id., p. 1).

        Henderson testified as follows: jobs were posted on the board, but when Henderson

appeared for the job, Graphia and LeBlanc denied him the job because he was black, (Doc. 804-

18, p. 3); when he was on a job as an apprentice, he was laid off and a white apprentice was brought

in, (id., pp. 11-12); he feels that he was “denied an opportunity to work … because of the color of

my skin. And I felt like that then. I feel like that to this day,” (id., p. 13); he was overlooked for

jobs as a foreman because he was black, (id., p. 43); he was harassed by “198 members on different

jobs”, (id., p. 21); harassment on 60% of the jobs by 198 members was brought up “before to the

head of 198” and it was said that “if we are a union, we need to act like it instead of being parted”,

(id., pp. 21-22); white members did not consider black guys members, (id., p. 22); the term

“nigger” was used freely, (id., pp. 28-29); although he once complained about the use of the word

“nigger”, it was never brought up around Henderson again, (id., pp. 30-31); when he walked

through plant sites, there were “hangman rope” on site, (id., p. 32); racial slurs as graffiti on

bathroom walls, racial jokes, and “ropes” were on 90 percent of the jobs that Local 198 sent them



                                                 84
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 85 of 114




to, (id.); there was a black doll hanging in a noose at one of the plants, (id., p. 34); noose incidents

have happened “several times” over the course of years, (id., pp. 38-39); he resigned himself to

the facts that racial slurs would always be on bathroom walls and returned every time the walls

were painted, (id., p. 42); LeBlanc used the term “nigger” loosely, and LeBlanc told Henderson

that he was “not like the rest of the niggers”, (id., pp. 22-23); on another occasion, LeBlanc said

to “leave it to the niggers, they’ll f**k it up”, (id., p. 24); jobs are not always assigned according

to the list because some “guys get called at their house”, (id., p. 4); he had made it known that he

was interested in out of state work and was an active member in good standing, but Local 198 sent

white retirees to the out of state jobs instead of Henderson, (id., pp. 7-10, 17); that Graphia told

him that he would always choose the white worker over him even if he was “five minutes from the

town”, and Henderson testified in detail about various instances in which procedures were not

followed resulting in him not getting work, (id., pp. 14-20); and black delegates were nominated

to go to conventions but were then denied the opportunity, (id., p. 6).

        Plaintiffs opposed Defendant’s motion offering additional testimony from Mannie

Henderson that conveyed the same message as the excerpts summarized above. (Doc. 831).

        Defendant argues in reply that Henderson’s claims are untimely and that his allegations

fail to state a claim. (Doc. 833, p. 11). However, Defendant bases this conclusion on cherry-

picked dates taken out of context and a simplified summary of Henderson’s testimony. Henderson

testified to more years and time periods than are accounted for in Defendant’s motion, and he

testified repeatedly that the behavior and faulty procedures occurred consistently over the years.

Further, much of Henderson’s testimony explained in great detail what the proper procedure in

place was contrasted with a detailed explanation of what actually occurred.




                                                  85
      Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 86 of 114




          Applying the law and analysis as set forth above, Henderson has shown a genuine issue of

material fact regarding his claims of hostile work environment, disparate treatment, and disparate

impact. Defendant’s motion is denied as to Henderson’s claims. See the Court’s analysis of Bell’s

claims.

                        Clyde Holliday

          Clyde Holliday was the subject of Defendant’s prior motion regarding timeliness, and only

his claims under state law and Section 1981 remain pending. (Doc. 700). Holliday testified to the

following: the call-back lists were not followed when job assignments were made, and he was

never placed in a supervisory or foreman role, (Doc. 804-19, pp. 21-25); that J.C. Hicks caused

“quite a few problems” when he “became business manager”, and he told Henderson that he

needed “to forget about all that black stuff”, (id., p. 12); this hall had “much nepotism”, it was

family-oriented and one family was against the other family, (id., pp. 15-16); white family

members received preference on job assignments, (id., 14-16); Local 198 prevented him from

working out of the country when that was the only work available, (id., p. 6); his business manager

from Local 198 told him that there was no work in New Jersey, but when Holliday went there

himself, there were jobs and he worked, (id., p. 7); there was racial graffiti inside Port-O-Lets

continuously, and when it was painted, members continued to write more graffiti, (id., pp. 19-20);

and he was not allowed to participate in a picket line based on his race, (id., pp. 8-11).

          Plaintiffs offered the Declaration of Clyde Holliday in opposition to Defendant’s motion.

(Doc. 842-4). He declared the following: he experienced racial discrimination with respect to job

referrals; he heard a call come in for 20 fitters for a job, but when he and his friends arrived at the

hall, there were no jobs available; all the fitters assigned were white; he heard Zumo say, “All I

got is some black fitters and they ain’t no good.”; Zumo told him there was no work in New Jersey



                                                  86
      Case 3:98-cv-00400-JWD-RLB               Document 849      06/29/20 Page 87 of 114




when the New Jersey business administrator had already told Holliday that there was work; he was

told that there was no work, but when he arrived at a job site, he saw Local 198 white workers;

and black workers were told that there was no work, and then Local 198 would send white workers

to the job. (Id.).

        In reply, Defendant argued that it did not understand Holliday’s argument. (Doc. 844, p.

4).

        Applying the analysis set forth above, Holliday has not shown that a genuine issue for trial

exists as to his hostile work environment claim. See the Court’s analysis of Adams’ hostile work

environment claim. Holliday has shown that a genuine issue for trial exists as to his disparate

impact and disparate treatment claims. The record evidence supports that a reasonable jury might

find that he was subjected to disparate treatment and disparate impact due to his race. See the

Court’s analysis of Catherine’s disparate treatment and disparate impact claims. Based on the

foregoing, Holliday’s hostile work environment claims are dismissed with prejudice. Defendant’s

motion as to Holliday’s disparate treatment and disparate impact claims is denied.

                       Freddie Jackson

        Freddie Jackson testified that a teacher once told him that 75 percent of his craft is learned

in the field, not in the class. However, only white apprentices or students were given opportunities

to work in the fab shop (field experience), not the black apprentices. Black workers were given

the hardest and least desirable jobs which did not support the black workers in learning their craft.

(Doc. 737-22, pp. 6-8). Also, when he was an apprentice, a man named George Washington called

him “nigger” approximately two to three times, but when Jackson stood up to him, he apologized,

and it never happened again. (Id., pp. 3-5).




                                                 87
      Case 3:98-cv-00400-JWD-RLB            Document 849        06/29/20 Page 88 of 114




       Jackson further testified that he attempted to “pick up a job” off the board, but a business

agent tried to talk him out of it. When he reported to the job, the contractor told him that he told

Local 198 not to send “me any niggers”. Jackson testified that Local 198 should not tolerate the

discrimination “from contractors”. (Doc. 770-21, pp. 4-6).

       The record evidence and this plaintiff’s arguments on summary judgment are woefully

inadequate to support the remaining claims of Freddie Jackson. There is no evidence supporting

Jackson’s claims and showing that he can meet his burden. There is no evidence of a genuine

issue of fact suitable for trial with regard to Jackson’s claims. Matsushita Elec. Indus. Co., 475

U.S. at 587; Int’l Shortstop, Inc., 939 F.2d at 1263. Based on the applicable law, facts, and record

evidence as set forth above, the Court grants Defendant’s motion with regard to Freddie Jackson’s

claims. Jackson’s claims are dismissed with prejudice.

                       Michael Jackson

       Michael Jackson was named in the original complaint filed on May 1, 1998. (Doc. 1).

Jackson was the subject of Defendant’s prior motion on timeliness, and only his claims under state

law and Section 1981 remain pending as a result of that ruling. (Doc. 700).

       Jackson testified to the following: he remembers blacks being assigned to the “dirtiest” and

“nastiest” jobs, (Doc. 804-20, pp. 29-32); he has never been recalled, (id., p. 6); the foremen are

usually white, (id.); the foremen call the guys for the job, and because they are white, they call

white guys, (id.); blacks were required to know two types of welding, and whites were required to

know one, (id., pp. 14-15); white members “constantly” use the word “nigger” around the hall,

(id., pp. 7-8); a foreman called him “nigger” and told him that he was going to fire Jackson, and

he and Jackson “started fighting”, (id., pp. 21-22); he has never received a recall, and LeBlanc




                                                88
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 89 of 114




controls who gets the recalls, (id., pp. 27-28); and LeBlanc “refused” to tell him about work in

Ohio when Jackson was looking for work, (id., p. 10).

        Plaintiffs also point to the following testimony of Jackson: LeBlanc told whites not to tell

Jackson about out of town work, (Doc. 827-8, p. 2); and black members were never allowed to

represent Local 198 at the convention, (id., p. 14).

        The record evidence and arguments on summary judgment are woefully inadequate to

support the remaining claims of Michael Jackson. There is no evidence supporting Jackson’s

claims and no showing that he can meet his burden. There is no evidence of a genuine issue of

fact suitable for trial with regard to Jackson’s claims. See the Court’s analysis of Freddie Jackson’s

claims. Based on the applicable law, facts, and record evidence as set forth above, the Court grants

Defendant’s motion with regard to Michael Jackson’s claims. Jackson’s claims are dismissed with

prejudice.

                        Jonas Jacob

        Jonas Jacob was named in the original complaint filed on May 1, 1998. (Doc. 1). Jacob

was the subject of Defendant’s prior motion on timeliness, and only his claims under state law and

Section 1981 remain pending as a result of that ruling. (Doc. 700).

        Jacob testified as follows: he got the worst work, (Doc. 804-21, p. 16); the foremen were

members and assigned the work, (id.); blacks were first on the list but did not get a recall, (id., p.

25); blacks are the first ones laid off, (id., p. 26); he would be laid off and then when he visited the

hall, the job was on the board, (id., pp. 41-43); he has never been asked to be a foreman or

supervisor, (id., pp. 28-29); the jobs on the boards would ask for a certain number of workers, but

when he got to the job, he saw a greater number and the overage were all white workers, (id., p.

11); he has never been recalled, (id., p. 35); he was referred to as a “nigger” a couple of times,



                                                  89
      Case 3:98-cv-00400-JWD-RLB               Document 849         06/29/20 Page 90 of 114




once because he bought a new car and was called “rich nigger”, (id., pp. 19-20, 32-33); and he

finds disparity in the lack of blacks in leadership positions and being invited to the conventions,

(id., p. 35).

        In the evidence submitted by the parties regarding Jacob’s testimony, all of the testimony

was vague, hard to follow, and related to blacks in general, especially with regard to the job

assignment issue. He testified to “blacks” being treated differently but did not testify to his claim

sufficiently. (Doc. 804-1; Doc. 842; Doc. 844). Applying the law and analysis as set forth above,

Jacob has not sufficiently shown a genuine issue of material fact regarding his claims of hostile

work environment, disparate treatment, and disparate impact under state law and Section 1981.

See the Court’s analysis of Catherine’s and Freddie Jackson’s claims. Jacob’s claims are dismissed

with prejudice.

                        Earnest Johnson

        Defendant seeks to dismiss all of Earnest Johnson’s pending claims. (Doc. 804). Earnest

Johnson states that he withdraws his opposition to Defendant’s motion. (Doc. 842). Johnson

confirms his withdrawal of his opposition in the joint chart filed on May 14, 2020. (Doc. 843, p.

1). All claims by Earnest Johnson are dismissed with prejudice.

                        Carl Judson

        Carl Judson was the subject of Defendant’s prior motion on timeliness, and only his claims

under state law and Section 1981 remain pending as a result of that ruling. (Doc. 700).

        When he applied to the apprenticeship program, Judson was denied admission a few times.

When he was finally admitted, there were more whites than blacks. He felt like they only admitted

enough blacks to make it look like they were not discriminating. (Doc. 737-23, p. 17). Judson

also testified: that blacks were always the first to be laid off, (id., p. 5); blacks got the “crap jobs”,



                                                   90
      Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 91 of 114




and relatives of Local 198 leadership got the best jobs, (id., pp. 19-20); drug testing is supposed to

be randomly selected by a computer, but he was drug tested three times in one week, (id., p. 23);

he has heard racial slurs but never directly to him, (id., p. 11); he saw racial slurs written on the

walls in the bathroom, (id., p. 12); and he has never had a recall, (id., p. 15).

        Plaintiffs offer the Declaration of Carl Judson. (Doc. 795-1). Judson declared: he was a

member from 1982 through “the present day”, but Local 198 stopped assigning him jobs in 1991,

(id., p. 1); he has paid dues “to date”, but he has not received any assignments, (id., p. 2); Local

198 saved certain jobs for certain members, (id.); white workers got recalls and black workers did

not, (id., pp. 2-3); Local 198 waited for their white friends to arrive to post jobs or they called their

white friends to assign jobs, (id., p. 3); recall lists were formed to keep African Americans out,

(id.); he would arrive at a job and white workers would already be there, (id.); African Americans

only got recalls if they worked for an employer for at least six months, but whites did not have to

do that, (id., pp. 3-4); recalls were not put on the board at all or they waited to put them on the

board after everyone had left, (id., p. 4); Local 198 would select white foremen who would be sent

to the job first, and the foreman would then select who got call-backs, all white men, (id., p. 5);

and whites had the advantage and there was nothing the blacks could do about it, (id., pp. 6-7).

        Judson concedes he has no claim of a hostile work environment, (Doc. 781, p. 2); therefore,

his hostile work environment claims are dismissed with prejudice. Applying the analysis set forth

above, Judson has shown that a genuine issue for trial exists as to his disparate impact and disparate

treatment claims. The record evidence supports that a reasonable jury might find that he was

subjected to disparate treatment and disparate impact due to his race. See the Court’s analysis of

Catherine’s claims. Based on the foregoing, Defendant’s motion as to Judson’s disparate treatment

and disparate impact claims is denied.



                                                   91
       Case 3:98-cv-00400-JWD-RLB                     Document 849            06/29/20 Page 92 of 114




                            Freddie Judson, Jr.

         Defendant seeks to dismiss all of Freddie Judson, Jr.’s pending claims. (Doc. 804).

Freddie Judson, Jr. states that he withdraws his opposition to Defendant’s motion. (Doc. 842).

Judson confirms his withdrawal of his opposition in the joint chart filed on May 14, 2020. (Doc.

843, p. 2). All claims by Freddie Judson, Jr. are dismissed with prejudice.

                            Kenneth Judson

         Kenneth Judson testified as follows: that blacks were assigned the dirtiest, most strenuous

jobs, and the white workers were assigned to the better fabricating jobs, (Doc. 737-24, pp. 6-12);

when opportunities to work a fabricating job came along, Judson “let it go” because he “wasn’t

sure of [his] skills”, (id., p. 20); he did not have the confidence in himself to do the job and he

feared being fired because he did not perform the job well due to lack of confidence, (id., p. 21);

racial slurs written on the bathroom walls was on “any job you go on”, (id., p. 22); because racial

epithets were everywhere, he took “it in stride” and chalked it up to “people just ignorant”, (id.);

the recall and call-out procedure was not handled according to proper procedure, and it is a “form

of discrimination”, (id., pp. 3-5, 13); the same people were recalled “again and again”, (id., p.

18);20 Judson’s primary complaint is about the recall system, but he did not know he had the right

to complain about back pay and other issues as well, (id., pp. 24-27); and Judson has taken out of

town jobs because these jobs allow him to fabricate and work, (id., pp. 13-14).

         Plaintiffs offered the Declaration of Kenneth Judson. (Doc. 770-14). Judson declared as

follows: he was a member of Local 198 from 1982 until around 2010, (id., p. 1); the procedure

for assigning jobs was not followed, (id., p. 2); certain jobs were for certain members, (id.); white



20
  Defendant only introduced one page of this testimony from Judson’s deposition. The one page reflects that Judson
testified that the same people were recalled again and again; however, it is evident that there was more to this testimony
explaining who those people were. Defendant does not include the full testimony. (Doc. 737-2, p. 40; Doc. 737-24).

                                                           92
      Case 3:98-cv-00400-JWD-RLB              Document 849         06/29/20 Page 93 of 114




workers got recalls, and the black workers did not, (id.); Local 198 leadership would wait until

their white friends showed up in the Hall to post a job or they called their white friends to come in

and pick up their work order, (id.); LeBlanc and Graphia would pick people to send to work, and

they would not post jobs, but Judson would see the workers on the job when he got there, (id., pp.

2-3); recalls were not put on the board until after the work orders already went out, (id., p. 3); black

people were the first to be laid off, and they were rarely named foreman or supervisor, (id., p. 4);

Judson filed suit due to the call-back and call-out procedure and the inferior job assignments, (id.,

p. 5); and he should not have had to go out of town to get work, (id.).

          The Court notes that Kenneth Judson crossed out or “lined through” the second paragraph

on page five of his declaration regarding a hostile work environment, and he initialed his edits.

(Id., p. 5). Although Plaintiffs quote this same language in their opposition as if Kenneth Judson

testified to same, it appears that Kenneth Judson does not agree with this declaration. (Doc. 770,

p. 45).

          Applying the analysis set forth above, Judson has not shown that a genuine issue for trial

exists as to his hostile work environment claim. Judson has shown that a genuine issue for trial

exists as to his disparate impact and disparate treatment claims. The record evidence supports that

a reasonable jury might find that he was subjected to disparate treatment and disparate impact due

to his race. See the Court’s analysis of Adams’ claims. Based on the foregoing, Judson’s hostile

work environment claims are dismissed with prejudice. Defendant’s motion as to Judson’s

disparate treatment and disparate impact claims is denied.




                                                  93
       Case 3:98-cv-00400-JWD-RLB                    Document 849           06/29/20 Page 94 of 114




                           Michael Kyles21

         Michael Kyles is a named Plaintiff in the original complaint filed on May 1, 1998. (Doc.

1). Kyles filed a charge with the EEOC, dated August 15, 2001, complaining of violations from

January 1, 1998 through May 24, 2001. (Doc. 804-25). The charge describes the “circumstances

of the alleged violation” as Kyles has been “continuously subjected to unequal terms and

conditions of employment with regard to ‘call-outs’ and ‘call-backs’ because of his race, Black,

and that Blacks, as a class, are similarly discriminated against on a continuous basis”. (Id.).

         Defendant argues that Kyles testified that he should have been named foreman and

supervisor but never was and that he was falsely accused of excessive absenteeism. (Doc. 804-1,

p. 32, citing Doc. 804-24). However, the excerpts of the deposition to which Defendant cites are

either not in the record or do not reflect the testimony for which it is cited. Kyles testified as

follows: he filed this lawsuit because he thinks that he has “been discriminated against”, (Doc.

804-24, p. 29); he was laid off from jobs because he was black, (id.); the recall and job assignment

system discriminated against him because he was black, (id., p. 30); he “ended up with jobs making

less money”, (id.); in the past, foremen were “rude, obnoxious, and made racial slurs”, (id., p. 32);

he has only been recalled one time, (id., p. 10); Local 198 only calls “who they want”, (id.); he

was discriminated against in out of town job assignments because he was assigned to the out of

town jobs that paid less, (id., pp. 23-24); and white journeymen were compensated, but blacks

were not, (id., p. 27).

         Defendant cited to Kyles’ deposition testimony, arguing that Kyles testified to the recall

system and how it was controlled. (Doc. 804-1, p. 32, citing Doc. 804-24, pp. 22, 26-27, 42-45).



21
  On May 22, 2020, Plaintiffs moved the Court to substitute Michael W. Kyles, Jr. as proper party Plaintiff for Michael
W. Kyles, Sr. Michael Kyles, Sr. passed away on January 1, 2020. (Doc. 845). The Court ordered the substitution
of parties on May 28, 2020. (Doc. 846). Michael W. Kyles, Jr. is now bringing the claims of his father on his behalf.

                                                         94
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 95 of 114




However, the excerpts attached did not offer testimony in this regard. Because the testimony was

taken out of context, it was unclear.

       Plaintiffs argue that Kyles “explained that the foremen … are doing the recalls of their

friends” and “recalled the first 40-50 members”, (Doc. 827, p. 16, citing Doc. 827-13); however,

Exhibit 13 is the deposition of Lionel Richard, not Kyles. Plaintiffs did offer additional testimony

of Kyles that he was discriminated against because he was not assigned jobs for anything other

than unloading pipe trucks, and Local 198 told him that is why he was hired. (Doc. 827-9, p. 18).

       Defendant argues that Kyles’ testimony is “all conjecture not evidence”. (Doc. 833, p. 12).

Defendant outlines Kyles’ work history and concludes that his complaints are untimely. (Id.).

Defendant maintains that any complaints about not being made foreman are baseless because the

contractor selects foremen”. (Id.). Defendant offered the testimony of Oliver Jones, business

manager and secretary/treasurer of Local 1177, that “under the contract”, the union “controlled

referral” unless the contractor called for people by name. (Id., p. 13). As long as the worker was

paid up and had worked for four to six months, they were called for work. (Id.).

       Based on the applicable law, facts, and record evidence as set forth above, the Court finds

that there is no genuine issue of material fact regarding Kyles’ hostile work environment claim

and this claim is dismissed with prejudice. In addition, Plaintiffs offered insufficient evidence in

support of Kyles’ disparate treatment and disparate impact claims. Kyles simply did not offer

sufficient evidence to support the elements of these claims or to create a genuine issue suitable for

trial on these claims. See the Court’s analysis of Freeman’s and Freddie Jackson’s claims. For

these reasons, these claims are also dismissed with prejudice.




                                                 95
      Case 3:98-cv-00400-JWD-RLB               Document 849         06/29/20 Page 96 of 114




                        Herbert Lavergne

        Herbert Lavergne is a named Plaintiff in the original complaint filed on May 1, 1998. (Doc.

1). Lavergne filed a charge with the EEOC, dated August 15, 2001, complaining of violations

from January 1, 1998 through May 24, 2001.               (Doc. 804-26).     The charge describes the

“circumstances of the alleged violation” as Lavergne has been “continuously subjected to unequal

terms and conditions of employment with regard to ‘call-outs’ and ‘call-backs’ because of his race,

Black, and that Blacks, as a class, are similarly discriminated against on a continuous basis”. (Id.).

        Lavergne testified as follows: he worked in a hostile work environment because he was

given the “dirty work”, (Doc. 804-27, p. 7); the whites got asked to do the clean jobs first, (id., p.

23); when Lavergne complained that the whites did not get the dirty jobs, he was told “no, there’s

some whites they don’t like”, (id., p. 10); whites picked the jobs they wanted for overtime, (id., p.

22); his foreman told him to eat with the pipefitters, but when he refused, he was laid off, (id., p.

30); he has heard racial slurs over the years, (id., pp. 8-9); he does not claims that he treated unfairly

for discriminatory reasons by Local 198, (id., p. 17); they tried to break him, but they couldn’t and

he was determined to stick with it, and the whites went through the same thing he did, (id., pp. 26-

28); bottles were thrown at his car in the past, (id., p. 32); he has been recalled and his name has

been called from the top of a list, (id., p. 11); he never had problems obtaining out of state work

through the hall, (id., pp. 12-13); and Armstrong did not pick Lavergne to help unionize a job, and

Lavergne felt this was discrimination, (id., p. 20).

        Lavergne’s testimony related more to blacks in general and did not rise to the level to meet

his burden on his claims. He testified to “blacks” being treated differently, and instances of when

he should have been treated better, but he did not testify to his claim specifically. In fact, he

testified that Local 198 did not discriminate against him based on race and he had no problem



                                                   96
      Case 3:98-cv-00400-JWD-RLB            Document 849       06/29/20 Page 97 of 114




securing the jobs he went after. See the Court’s analysis of Freddie Jackson’s claims. Applying

the law and analysis as set forth above, Lavergne has not sufficiently shown a genuine issue of

material fact regarding his claims of hostile work environment, disparate treatment, and disparate

impact. Lavergne’s claims are dismissed with prejudice.

                        Roberta McDomic

       Roberta McDomic filed a charge with the EEOC, dated September 14, 2002, for alleged

acts of discrimination that took place on March 5, 2002. (Doc. 737-25, p. 2). She claims that

Local 198 failed to allow her to complete the program with no “adequate reason” provided, and

she feels that this is a violation of Title VII based on race. (Id.). She was the only black in the

program. (Id., p. 6).

       McDomic filed an affidavit that is signed, notarized and dated March 17, 2016. (Doc. 737-

26). The affidavit attests: LeBlanc called a contractor who had requested McDomic and told them

to make her an apprentice, (id.); as a result, McDomic earned less money, (id.); a white member

was put in the better job, (id.); LeBlanc called another contractor and told them that McDomic was

on a different job when this was not true, (id.); she claims a hostile work environment because of

“whispers” of this lawsuit, (id., p. 2); and because she drove a new truck to work, Local 198

determined she did not need money and did not send her on jobs for six weeks, (id.).

       McDomic also filed a declaration. (Doc. 737-27). The “supplement” on the second page

is not signed or dated and will not be considered. McDomic attests to the same substance set forth

above with one addition. She claims that she witnessed two white guys “riding the book” and

getting continuous work for two to three years while others were not. (Id.).

       Defendant relies upon LeBlanc’s testimony that Local 198 had no involvement in call

backs and recalls. (Doc. 737-2, p. 41).



                                                97
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 98 of 114




       A third declaration by McDomic was offered by Plaintiffs. (Doc. 781-1, p. 2). This

declaration does not contain any new testimony. Plaintiffs argue that because McDomic “was

called by name she was qualified”. (Doc. 781, p. 9).

       McDomic does not contest Defendant’s motion regarding her claims of hostile work

environment, (Doc. 781, p. 2); therefore, these claims are dismissed with prejudice. Applying the

law and analysis as set forth above, McDomic has not sufficiently shown a genuine issue of

material fact regarding her claims of disparate treatment and disparate impact. While McDomic

attested several times to a few specific instances where blacks were treated differently than whites,

she does not relate these instances with specificity in order to meet her burden on her claims. The

more substantive allegations specific to her are clearly regarding her time in school for training,

not as an active member. She also does not articulate the facially neutral policy that was

administered in a discriminatory fashion in order to have a disparate impact upon her. She does

attest to general acts that could be construed by a jury as being discriminatory based on race;

however, she does not sufficiently evidence how two white guys “riding the books”, for example,

related to her. See the Court’s analysis of Freddie Jackson’s claims. McDomic’s claims are

dismissed with prejudice.

                       James Miles

       James Miles was named as a Plaintiff in the original complaint. (Doc. 1). He filed a charge

with the EEOC on March 5, 2001, regarding dates of “alleged violations” from January 1, 1998 to

November 8, 2000. (Doc. 804-28, p. 1). He alleged that “on November 8, 2000 and during the

last 300 days he has been denied recall because of his race, Black” and that “on a daily basis at

least five journeymen or apprentices are recalled. No Blacks have been recalled in the last 300

days.” (Id.).



                                                 98
      Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 99 of 114




        A second charge filed with the EEOC on October 2, 2001, is offered in support of his

claims. (Doc. 804-28, p. 3). This charge alleges a date of violations of August 26, 2001. He

alleged that “Black members of Local 198 were not granted participation in the election of a union

official for United Association organizer.” (Id.).

        Miles testified as follows: blacks are laid off because “they” don’t want to work with

blacks, (Doc. 804-29, p. 8); when he was laid off, he was replaced by white men, (id., pp. 12-13);

Local 198 caused the layoffs because “all these boys” are from Ascension Parish, (id., p. 14); white

workers were laid off too, (id., pp. 26-27); there were no black foremen or stewards because they

were appointed by white family members and friends, (id., pp. 9-11, 30-31); black workers were

given the most strenuous jobs, (id., p. 15); he has been called a “nigger” in the past, and he

witnessed Local 198 leadership saying a “nigger would never be over the school”, (id., p. 34); he

has been denied a referral based on race, (id., p. 3); that there was an instance when all whites were

hired on a recall, (id., p. 21); and LeBlanc called the foreman and told him who to call as members

of 198, (id., p. 22).

        Plaintiffs offer the Declaration of James Miles. (Doc. 827-11). Miles declared: he has

been a member since 1994, (id., p. 1); members who were not on the board were given jobs, (id.,

p. 2); white workers got recalls and black workers did not, (id.); Local 198 leadership would wait

for white friends to show up in the hall to post a job or call their white friends to come pick up a

work order, (id.); he reported to jobs that had white workers on the job already and it had not been

posted on the board, (id.); he was laid off first and white members went out before him, (id., p. 3);

black workers had to work longer for contractors to get a recall than white workers, (id.); his name

would be on the list longer and white workers got sent out first, (id.); LeBlanc set up the names

for recall, not the contractor, (id.); LeBlanc used the word “nigger”, (id., p. 4); Bob Anderson, the



                                                 99
     Case 3:98-cv-00400-JWD-RLB             Document 849       06/29/20 Page 100 of 114




“godfather”, said, “Have you seen white sheep in the same pasture as black sheep”, (id.); racial

slurs were on the bathroom walls, (id.); LeBlanc did “not go by any bylaws or a book”, (id., p. 5);

call outs and call backs were “racial”, (id.); and Armstrong assigned only whites to jobs with “very

good money”, (id., p. 6).

       Applying the analysis set forth above, Miles has not shown that a genuine issue for trial

exists as to his hostile work environment claim. Miles has shown that a genuine issue for trial

exists as to his disparate impact and disparate treatment claims. Miles sufficiently identified

specific programs that were neutral on their face and applied to him, specifically, in a

discriminatory way. He sufficiently described instances of disparate treatment. The record

evidence supports that a reasonable jury may find that he was subjected to disparate treatment and

disparate impact due to his race. See the Court’s analysis of Adams’ claims. Based on the

foregoing, Miles’ hostile work environment claims are dismissed with prejudice. Defendant’s

motion as to Miles’ disparate treatment and disparate impact claims is denied.

                       Ivan Morgan

       Defendant seeks to dismiss all of Ivan Morgan’s pending claims; however, because Ivan

Morgan previously represented to the Court that he did not oppose Defendant’s motion, Ivan

Morgan was dismissed with prejudice on December 18, 2019. (Doc. 757, p. 3).

                       Sam Parker

       Sam Parker was named as a Plaintiff in the original complaint. (Doc. 1). Parker was the

subject of Defendant’s prior motion, and only Parker’s claims under state law and Section 1981

remain pending as a result of that ruling. (Doc. 700). He completed an Intake Questionnaire;

however, he admitted in his deposition that his attorney’s office answered those questions. (Doc.

737-29, pp. 5-6).



                                                100
     Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 101 of 114




        He testified as follows: he was assigned the hardest jobs by his foreman, (Doc. 737-29, p.

8); he was harassed in that everything he did had to be perfect or he would be laid off, (id.); the

recall system was discriminatory because when he was out of work, people who had been working

got a job, (id., p. 7); and names below his on the list were assigned to jobs before him, (id.).

        Plaintiffs offered the Declaration of Sam Parker, which contains signatures, two of seven

pages are notarized, and have two different dates. (Doc. 770-28). The declaration pages are out

of order, and even when placed in current numerical order, they do not make sense. It is clear to

the untrained eye that the declaration is a form declaration that was copied and pasted together in

a very rudimentary fashion. Although Sam Parker’s signature, or what purports to be Parker’s

signature, is at the bottom of each page, the declaration is suspicious. However, there is no

evidence before the Court that the signature is not Parker’s signature and that the declaration’s

contents are unreliable. Subject to this, Parker declared: white workers received recalls and black

workers did not, (id., p. 2); leadership waited to post jobs for their white friends or they called their

friends and told them to come pick up a work order, (id.); recall lists were formed to keep the

African Americans out, (id.); LeBlanc and Graphia picked people to go on the jobs, (id.); he would

report to jobs and see members working when it was never on the board, (id.); he would be laid

off first and put on the board first, but workers behind him would be assigned work before him,

(id.); black workers had to work for a contractor for six months before getting a recall, but white

workers did not, (id.); he heard LeBlanc use the word “nigger” on multiple occasions, and LeBlanc

told him that he did not believe in black and white kids going to school together, (id., p. 3); there

was only one black foreman and one black supervisor in his time with Local 198, (id.); Local 198

chose the stewards, (id.); Local 198 members did not want black people in the trade, and they

would send black workers to “fetch tools” during a critical part of training so that they would not



                                                  101
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 102 of 114




learn the trade, (id., p. 5); the recall procedure was not followed, (id.); certain jobs were saved for

certain members, (id.); Parker had a “very good skill level”, but only whites were assigned

permanent foreman positions, (id., p. 7); and the board in the Hall “did not support” the call outs

and call backs that LeBlanc was giving, (id., p. 8).

       Applying the analysis set forth above, Parker has not shown that a genuine issue for trial

exists as to his hostile work environment claim. Although the evidence put forth by Plaintiffs in

support of Parker’s claims raises some questions, it is sufficient to upset summary judgment.

Parker has shown that a genuine issue for trial exists as to his disparate impact and disparate

treatment claims. Parker sufficiently identified specific programs that were neutral on their face

and applied to him, specifically, in a discriminatory way. He sufficiently described instances of

disparate treatment. The record evidence supports that a reasonable jury might find that he was

subjected to disparate treatment and disparate impact due to his race. See the Court’s analysis of

Adams’ claims. Based on the foregoing, Parker’s hostile work environment claims are dismissed

with prejudice. Defendant’s motion as to Parker’s disparate treatment and disparate impact claims

is denied.

                       Lionel Richard

       Lionel Richard was a named Plaintiff in the original complaint. (Doc. 1). Richard was the

subject of Defendant’s prior motion on timeliness, and only his claims under state law and Section

1981 remain pending as a result of that ruling. (Doc. 700).

       Richard testified as follows: he was up for foreman and certain other jobs and he did not

get any of these jobs, (Doc. 804-30, p. 7); LeBlanc sends who he wants on the job “as foreman and

steward”, (id., p. 8); the foremen treated him in a way that communicated that he did not want to

work with Richard, (id., p. 20); the foremen would show the white pipe fitters the plans, but they



                                                 102
     Case 3:98-cv-00400-JWD-RLB             Document 849       06/29/20 Page 103 of 114




would not show him, the only black worker, (id., p. 21); he has only been recalled once, (id., p.

14); he has heard people whispering racial jokes, (id., p. 24); and LeBlanc determined who he

wanted as foreman and steward, and “I don’t think that he should be able to do that.”, (Doc. 827-

13, p. 9).

        Defendant argues that Richard’s complaints are “common” regarding whites getting jobs

over those who are ahead of them on the list and getting better jobs than the blacks. (Doc. 844, p.

5). Defendant maintains its argument made throughout the briefing that “the practice is based on

the contractual call-by-name provisions”. (Id.). Because other black workers have been recalled,

then Richard’s argument is “not dispositive”. (Id.).

        Applying the law and analysis as set forth above, Richard has not sufficiently shown a

genuine issue of material fact regarding his claims of hostile work environment, disparate

treatment, and disparate impact. While Richard attested several times to a few instances where

blacks were treated differently than whites, he does not relate these instances with specificity in

order to meet his burden on his claims. He also does not articulate the facially neutral policy that

was administered in a discriminatory fashion in order to have a disparate impact upon him. He

simply testified that LeBlanc should not be able to “do that”. He does attest to general acts that

could be construed by a jury as being discriminatory based on race; however, he does not

sufficiently evidence how these instances related to him. See the Court’s analysis of Freeman’s

claims. Richard’s claims of racial discrimination are dismissed with prejudice.

                       Donald Robertson

        Donald Robertson was a named Plaintiff in the original complaint. (Doc. 1). Robertson

was the subject of Defendant’s prior motion on timeliness, and only his claims under state law and

Section 1981 remain pending as a result of that ruling. (Doc. 700).



                                                103
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 104 of 114




        Robertson testified as follows: Turner Industries would lay off the black guys first, (Doc.

804-31, p. 13); he saw racial slurs on the bathroom walls at Dow, (id., p. 14); the person who laid

him off was not a member of Local 198, (id.); work orders were distributed “one-on-one” and it

should have been available to everyone in the Hall, (id., p. 6); there were racial slurs and jokes in

the “portocans”, (id., p. 9); the reference to a hangman’s noose was “over the years” and not in

“this jurisdiction”, (id., pp. 9-10); and he has never seen a hangman’s noose in his time in Local

198, (id., p. 10). Additionally, he was not told about out of town jobs. (Doc. 827-14, p. 2).

        The record evidence and arguments on summary judgment are woefully inadequate to

support the remaining claims of Donald Robertson. There is no evidence supporting Robertson’s

claims and showing that he can meet his burden. There is no evidence of a genuine issue of fact

suitable for trial with regard to Robertson’s claims. See the Court’s analysis of Freddie Jackson’s

claims. Based on the applicable law, facts, and record evidence as set forth above, the Court grants

Defendant’s motion with regard to Donald Robertson’s claims. Robertson’s claims are dismissed

with prejudice.

                         Willie Stone

        Willie Stone testified as follows: he was given very strenuous jobs, (Doc. 737-31, p. 7); he

has been referred to as “nigger” before, (id., p. 18); people wrote racial slurs on the walls, (id., p.

19); he saw a burning cross and a hanging noose, and he made a vague reference to David Duke

and the KKK, (id., p. 20); and his name was forged to authorize taking a dollar out of his check

for a political fund, (id., pp. 5-6).

        Plaintiffs submitted the Declaration of Willie Stone. (Doc. 770-11). Stone declared: he

was a member of Local 198 from 1974 to 2006, (id., p. 1); he was thrown out of school for wearing

a skull cap, but whites did not have to remove their hats because it was too cold, (id., p. 2); jobs



                                                 104
     Case 3:98-cv-00400-JWD-RLB               Document 849       06/29/20 Page 105 of 114




were given to workers who were not on the board and then leadership would claim that they were

on the board, (id.); when he arrived at a job, there were workers already there but the job had not

been posted, (id., p. 3); certain jobs were saved for certain members, (id.); he was at the hall, and

leadership was not following the procedures, (id.); white workers got recalls and black workers

did not, (id.); the leadership waited for their white friends to come in to the hall before posting a

job, or they called their white friends to come pick up a work order, (id.); in one meeting, LeBlanc

said that he would give “y’all”, meaning the black men, a foreman because all he had to do was

“give you one”, (id., p. 4); leadership saved jobs for certain people, (id., p. 5); and the names on

the board did not support the call outs, (id., p. 7).

        Applying the law and analysis as set forth above, Stone has shown a genuine issue of

material fact regarding his claims of hostile work environment (i.e., noose, burning cross),

disparate treatment, and disparate impact. See the Court’s analysis of Bell’s claims. Defendant’s

motion is denied as to Stone’s claims.

                        Earl Turner

        Earl Turner testified: blacks are the first to be laid off, (Doc. 737-32, p. 5); all the white

men wearing Mason rings were filling out the paperwork for the white workers, and everyone had

their ring, (id., pp. 17-18); he has had unsafe jobs, (id., p. 23); “they” always put us with someone

that they thought was a “problem” and they “weaned us out”, (id., p. 6); they would assign him to

an “old guy” which meant he had to do all the work, (id.); the “port-o-john” is full of racial slurs,

(id., p. 14); there was testimony regarding racial slurs and comments made to Turner, but the

excerpts of the deposition in the record make what was said unclear, (id., pp. 12-13); he identified

“recalls” as an example of racial discrimination, (id., p. 11); Local 198 appoints the foreman, (id.,

p. 7); Local 198 would not call unions for out of state jobs to line up out of state work for Turner,



                                                  105
     Case 3:98-cv-00400-JWD-RLB               Document 849        06/29/20 Page 106 of 114




they made him just go on his own, (id., pp. 7-10); and there is no black representation on any of

the boards, (id., p. 24).

        The record evidence and arguments on summary judgment are inadequate to support the

remaining claims of Earl Turner. There is insufficient evidence supporting Turner’s claims and

showing that he can meet his burden. There is no evidence of a genuine issue of fact suitable for

trial with regard to Turner’s claims. See the Court’s analysis of Freddie Jackson’s claims. Based

on the applicable law, facts, and record evidence as set forth above, the Court grants Defendant’s

motion with regard to Earl Turner’s claims. Turner’s claims are dismissed with prejudice.

                        Alfred Wallace

        Alfred Wallace was named as a Plaintiff in the original complaint filed on May 1, 1998.

(Doc. 1). Defendant claims that he filed a charge with the EEOC on August 15, 2001 but does not

direct the Court to the charge in the record. (Doc. 737-2, p. 45).

        Wallace testified as follows: he filed suit due to racial discrimination in that he has never

been made a foreman or supervisor in twenty-five years, and he has only received one recall, (Doc.

737-33, p. 3); blacks receive inferior job assignments and the dirtiest, hardest jobs, (id., pp. 3, 14);

racial epithets were used, mostly in the ‘70’s, but never directly at him, and they were on the

bathroom walls, (id., pp. 15-17); and he called a contractor and asked for a recall, and although he

was told that he got the recall, it was never on the board and he did not get it, (id., p. 7).

        Plaintiffs submitted the Declaration of Alfred Wallace. (Doc. 770-9). Wallace declared:

that he was a member of Local 198 from 1975 until 2008, (id., p. 1); jobs were given to members

who were not on the board, (id., p. 2); certain jobs were saved for certain members, (id.); Local

198 was not following procedure, (id.); white workers got jobs and black workers did not, (id.);

they would wait for their white friends to come to the hall to post, or they would call their white



                                                  106
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 107 of 114




friends to pick up a work order, (id.); recalls were not put on the board, (id., p. 3); and the word

“nigger” was used at the hall, (id.). The declaration is mostly “form” language from the other

declarations utilized and contains little testimony specific to Wallace.

       The record evidence and arguments on summary judgment are inadequate to support the

claims of Alfred Wallace. There is insufficient evidence supporting Wallace’s claims and showing

that he can meet his burden. There is no evidence of a genuine issue of fact suitable for trial with

regard to Wallace’s claims. While there is general evidence and testimony of treatment that may

be found to be discriminatory, the evidence is not specific to Wallace and does not rise to the level

to meet his burden. See the Court’s analysis of Freddie Jackson’s claims. Based on the applicable

law, facts, and record evidence as set forth above, the Court grants Defendant’s motion with regard

to Alfred Wallace’s claims. Wallace’s claims are dismissed with prejudice.

                       James White

       James White was named a Plaintiff in the original complaint filed on May 1, 1998. (Doc.

1). White was the subject of Defendant’s prior motion on timeliness, and only his claims under

state law and Section 1981 remain pending as a result of that ruling. (Doc. 700).

       White testified to the following: blacks were given the dirtier jobs, (Doc. 804-32, pp. 19-

21); Michael Kyles was the first man on a job and should have been foreman, but he was laid off

and replaced by a white guy instead, (id., pp. 24-26); there should have been more black foremen

and stewards, (id., p. 33); he did not get an out of state job to St. Louis, which paid better than the

job he got in Kansas City, (id., pp. 8-9); whites got the St. Louis job, and he was discriminated

against because he was black and working too much overtime, (id., p. 14); he was the subject of

practical jokes, just as most apprentices both white and black were, (id., pp. 6-7); he witnessed and

complained about sexual harassment of Rita Curry, (id., p. 10); he heard racial jokes told, (id., p.



                                                 107
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 108 of 114




23); and he was called a “nigger” on a job, but it stopped after he confronted the person who said

this to him, (id., p. 32).

          Plaintiffs offered the Declaration of James White. (Doc. 842-7). White declared: that he

filed suit one year after he was released from jail; he was denied a recall after he was released from

jail and before he filed suit; white workers got recalls; he saw the names of the persons who got

recalls on the screen; and he was denied another recall after filing suit. (Id.). Prior to these two

recalls, White testified that he had received 10-12 recalls. (Id., p. 27).

          Plaintiffs concede that any claims based upon out of town jobs are time-barred. (Doc. 842,

p. 16).

          Applying the law and analysis as set forth above, White has not sufficiently shown a

genuine issue of material fact regarding his claims of hostile work environment, disparate

treatment, and disparate impact. While White attested several times to a few instances where

blacks were treated differently than whites, he does not relate these instances with specificity in

order to meet his burden on his claims. He also does not articulate the facially neutral policy that

was administered in a discriminatory fashion in order to have a disparate impact upon him. He

does attest to general acts that could be construed by a jury as being discriminatory based on race;

however, he does not sufficiently evidence how these instances related to him. See the Court’s

analysis of Freeman’s and Freddie Jackson’s claims. White’s claims are dismissed with prejudice.

                         Derrick Wicker

          Defendant argues the following without citing to any supporting evidence:

          Mr. Wicker alleges that he was put out of the Education program for the stated
          reason of having poor grades and/or poor attendance. However, he states without
          specificity that white apprentices who had worse grades and attendance were not
          treated the same. He eventually completed the training program. He also states he
          believes he should have been given more credit for his work experience. His



                                                 108
     Case 3:98-cv-00400-JWD-RLB                 Document 849          06/29/20 Page 109 of 114




        allegations are about a separate entity, the Education Fund, and not about Local
        198, and his claims against Local 198 should be dismissed.

(Doc. 737-2, pp. 45-46).

        Plaintiffs oppose Defendant’s motion and argue that the “Local 198 ran the Apprenticeship

School” and “[m]aterial issues of fact preclude summary judgment”. (Doc. 770, p. 56). Plaintiffs

cite to Wicker’s deposition; however, the one page provided did not support the limited argument.

(Doc. 770-20).

        The Court notes that although Wicker gave his deposition testimony, no party can point to

any substantive or supportive evidence of his claims. See the Court’s analysis of Davis’ and

Freddie Jackson’s claims. Applying the law and analysis as set forth above, Wicker has not

sufficiently shown a genuine issue of material fact regarding his claims of hostile work

environment, disparate treatment, and disparate impact. Wicker’s claims are dismissed with

prejudice.

                         Tommie Williams22

        Tommie Williams was a named Plaintiff in the original complaint filed on May 1, 1998.

(Doc. 1). Williams was the subject of Defendant’s prior motion on timeliness, and only Williams’

claims under state law and Section 1981 remain pending as a result of that ruling. (Doc. 700).

        Williams testified as follows: in 25 years, he has had one recall, and it was done as a

political favor, (Doc. 804-33, p. 29); he trained two white guys how to do a job, and they “passed

him by” and were “set up” for foreman, (id., pp. 29-30); blacks are only given the maintenance

jobs, no fabrication, (id., p. 31); he was laid off after he bought a car because white people don’t

want them to have anything nice, (id., p. 33); there were several classes offered, and he was never



22
  Mr. Williams’ first name is spelled inconsistently throughout the briefing. He is referred to as “Tommy” and
“Tommie”. The Court utilizes the spelling most often utilized by Plaintiffs’ counsel, “Tommie”.

                                                    109
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 110 of 114




contacted about them, (id., p. 11); he was told that he would be called about the classes, but he

never was, (id., pp. 10-14); he has been called “nigger”, heard racial slurs, and has seen nooses,

(id., p. 22); he has seen nooses on every job that he has been on, (id., p. 28); Williams was not

allowed to work a non-union job, but white members were, (Doc. 827-15, p. 2); Williams has been

on the list many times, but it is “nothing but white recalls”, (id., p. 5); and when Williams was

trying to obtain back pay from a contractor, counsel for Local 198 told him to go get his black

lawyer, (id., pp. 15-16).

       Defendant argues that all of Williams’ complaints are “under the aegis of the company”.

(Doc. 833, p. 15). However, as cited above from Williams’ deposition, he identifies LeBlanc and

Local 198 leadership.

       Applying the law and analysis as set forth above, Williams has shown a genuine issue of

material fact regarding his claims of hostile work environment (i.e., nooses on every site), disparate

treatment, and disparate impact. See the Court’s analysis of Bell’s claims. Defendant’s motion is

denied as to Williams’ claims.

       E.      Miscellaneous Issues

               1.       The Education Fund is a Separate Entity.

       One of the grounds of Defendant’s Motion is that Local 198 is not responsible for the

actions or inactions of the Education Fund (the apprenticeship program). (Doc. 737-2, p. 11).

Defendant argues that the Education Fund is a separate and distinct entity from Local 198;

therefore, one entity is not liable for the actions or inactions of the other. (Id., p. 12). The record

reflects competent summary judgment evidence supporting the fact that the Education Fund and

Local 198 are separate entities. (Doc. 737-4; Doc. 737-7).




                                                 110
     Case 3:98-cv-00400-JWD-RLB              Document 849      06/29/20 Page 111 of 114




       While Defendant argues that because the Education Fund is a separate and distinct entity

from Local 198 and the Local 198 cannot be liable for the fault of the Education Fund, Defendant

cites to no legal authority to support this premise. Although the Court generally agrees with this

basic premise, the Court rules as follows.

       First, Defendant raised the issue of whether Local 198 can be found liable for the fault of

the Education Fund when Local 198 is a separate and distinct entity. Plaintiffs do not dispute this

general point. Plaintiffs dispute Defendant’s argument on the grounds that the roles of the actors

were so intertwined that Local 198 was effectively running the apprenticeship program. At a

minimum, Plaintiffs argue that there are genuine issues of material fact as to who was acting in

what capacity on which entity’s behalf, thus preventing summary judgment on this issue. (Doc.

770, pp. 17, 19-20).

       However, even though it is undisputed that Local 198 and the Education Fund are two

separate and distinct entities and that Local 198 is not liable for any fault of the Education Fund,

both parties have introduced evidence that creates a genuine issue of material fact as to whether

the wrongful conduct complained of by Plaintiffs was committed by the Education Fund or Local

198’s employees or agents acting on behalf of Local of Local 198. For example, many Plaintiffs

testified that members of Local 198 acted in a discriminatory manner when the Plaintiff was

engaged in training in the apprenticeship program. The question then becomes whether that

member was acting on behalf of Local 198, the Education Fund, both, or neither. That same

question cannot be answered with certainty based on the current record on summary judgment.

Genuine issues of material fact on this issue preclude summary judgment.




                                                111
     Case 3:98-cv-00400-JWD-RLB             Document 849        06/29/20 Page 112 of 114




               2.     Local 198’s Responsibility for its Members

       Defendant asserts that the likely reason that “the plaintiffs believe Local 198 [is] liable for

actions taken by the Education Fund” is “because some Union members sit on its Board of Trustees

or are employed by the Education Fund as instructors”. (Doc. 737-2, p. 13). Defendant then argues

that Local 198 “is not liable for everything that its individual members do”. (Id.). Defendant

argues that Plaintiffs must show that the Local 198 “participated in, authorized, or ratified those

acts” of the member for whom Plaintiffs seek to hold Local 198 responsible. (Id., citing Willis v.

Letulle, 597 So.2d 456, 477 (La.App. 2 Cir. 1992)). Because Plaintiffs do not make this showing,

Defendant contends that their claims “must” be dismissed.

       Plaintiffs respond to Defendant’s argument that it is not liable for the unauthorized acts of

union members just as they do to the preceding argument regarding the Education Fund. Plaintiffs

cite to various affidavits and deposition excerpts to purportedly show that “discriminatory acts

were being taken by the Local 198 leadership”. (Id., p. 20). The question that Plaintiffs raise is

whether the “discriminatory acts” were exercised in an individual’s capacity as a member or as a

leader of Local 198? Again, the record is unclear.

       The Court has reviewed the extensive briefing and record evidence in this matter. It is

unclear which specific members of Local 198 (other than Louis LeBlanc and Sammy Graphia)

have been identified by Plaintiffs – by name and/or as acting in a capacity other than for Local

198. The vast majority of Plaintiffs testified in terms of “Local 198”, except in those instances

where the Plaintiff specifically “pointed the finger” at LeBlanc or Graphia. It is likewise unclear

as to what hat LeBlanc, Graphia, or any other un-named Local 198 representative was wearing

with regard to each Plaintiff’s complaints. The Court is unable to discern if a specific member’s

actions were specifically authorized by Local 198 or not, and whether it serves to secure summary



                                                112
     Case 3:98-cv-00400-JWD-RLB              Document 849        06/29/20 Page 113 of 114




judgment. Defendant has failed in its burden to show that there is no issue of material fact as to

whether the wrongful conduct complained of was committed by or on behalf of Local 198. At a

minimum, there are issues of fact as to this issue on the current record precluding summary

judgment.

               3.      Local 198’s Liability for Employers and their Agents

       Defendant accurately argues that many “[P]laintiffs complain about being treated more

adversely than whites in the workplace”, but that these complaints may be more appropriately

directed at the contractor/employer, rather than Local 198. It was the contractor/employer who

had control of the work site and its conditions, not Local 198. (Doc. 737-2, pp. 13-14). Defendant

argues that based upon the terms of the collective bargaining agreements in place, Local 198 is not

responsible for “everything related to the workplace, and the Union does not appoint supervisors,

make work assignments or decide layoffs; rather these are management functions and are reserved

to the employer”. (Id., p. 14). However, as is set forth above, Plaintiff after Plaintiff has testified

that Local 198 did, in fact, appoint the foremen, supervisors, and stewards; that Local 198 did not

follow the procedures in place; that Local 198 controlled which members received job

assignments, and which did not. Plaintiffs do not disagree with the terms of the collective

bargaining agreements in place. Rather, Plaintiffs are arguing that Local 198 acted in disregard of

those contract provisions to the detriment of African American members of Local 198. The

Plaintiffs clearly point to Local 198 in this regard, not the contractor. Again, at a minimum,

genuine issues of fact exist to defeat summary judgment on these grounds.

               4.      Claims of Negligence under Louisiana State Law

       As stated in the introduction of this ruling, Defendant’s motions seek to dismiss Plaintiffs’

claims of racial discrimination and a hostile work environment under Title VII, state law, and



                                                 113
        Case 3:98-cv-00400-JWD-RLB          Document 849        06/29/20 Page 114 of 114




Section 1981. Defendant’s briefing makes no mention of Plaintiffs’ claims of negligence under

state law. Defendant has failed to point this Court to any portion of this 20-year-old record where

the issue of Plaintiff’s state law claims has been addressed or resolved. “The Fifth Circuit makes

it clear that when a party does not address an issue in his brief to the district court, that failure

constitutes a waiver on appeal.” JMCB, LLC v. Bd. of Commerce & Indus., 336 F. Supp. 3d 620,

634 (M.D. La. 2018) (deGravelles, J.) (quoting Magee v. Life Ins. Co. of N. Am., 261 F. Supp. 2d

738, 748 n.10 (S.D. Tex. 2003) (citations omitted)); see also United States v. Reagan, 596 F.3d

251, 254–55 (5th Cir. 2010) (defendant's failure to offer any “arguments or explanation ... is a

failure to brief and constitutes waiver”). “By analogy, failure to brief an argument in the district

court waives that argument in that court. ” JMCB, 336 F. Supp. 3d at 634 (quoting Magee, 261 F.

Supp. 2d at 748 n.10).


        For this reason, Defendant’s motions for summary judgment with regard to Plaintiffs’ claims

of negligence under state law are denied.


IV.      Conclusion

         Accordingly,

         IT IS ORDERED that Defendant United Association of Journeymen and Apprentices of

the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO, Local 198’s

Motions for Summary Judgment, (Docs. 737 and 804), are GRANTED in part and DENIED in

part.

         IT IS ORDERED that Plaintiffs’ Motion to Strike, (Doc. 793), is DENIED.

         Signed in Baton Rouge, Louisiana, on June 29, 2020.


                                                S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED
                                             114STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
